Exhibit 10.6
EXECUTION COPY
 
 
U.S. Up to $100,000,000
LOAN AND SERVICING AGREEMENT
Dated as of November 16, 2009
Among
FIFTH STREET FUNDING, LLC,
as the Borrower
FIFTH STREET FINANCE CORP.,
as the Servicer and the Transferor
WELLS FARGO SECURITIES, LLC,
as the Administrative Agent
EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS FROM TIME TO
TIME PARTY HERETO,
as the Lenders
EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO,
as the Lender Agents
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Collateral Agent, Account Bank and Collateral Custodian
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
 
       
ARTICLE I. DEFINITIONS
    1  
 
       
Section 1.01 Certain Defined Terms
    1  
Section 1.02 Other Terms
    36  
Section 1.03 Computation of Time Periods
    36  
Section 1.04 Interpretation
    36  
 
       
ARTICLE II. THE FACILITY
    36  
 
       
Section 2.01 Variable Funding Note and Advances
    36  
Section 2.02 Procedure for Advances
    37  
Section 2.03 Determination of Yield
    39  
Section 2.04 Remittance Procedures
    39  
Section 2.05 Instructions to the Collateral Agent and the Account Bank
    44  
Section 2.06 Borrowing Base Deficiency Payments
    45  
Section 2.07 Substitution and Sale of Loan Assets; Affiliate Transactions
    45  
Section 2.08 Payments and Computations, Etc
    50  
Section 2.09 Non-Usage Fee
    50  
Section 2.10 Increased Costs; Capital Adequacy
    51  
Section 2.11 Taxes
    52  
Section 2.12 Collateral Assignment of Agreements
    54  
Section 2.13 Grant of a Security Interest
    54  
Section 2.14 Evidence of Debt
    55  
Section 2.15 Survival of Representations and Warranties
    55  
Section 2.16 Release of Loan Assets
    55  
Section 2.17 Treatment of Amounts Received by the Borrower
    56  
Section 2.18 Prepayment; Termination
    56  
Section 2.19 Extension of Stated Maturity Date and Reinvestment Period
    57  
Section 2.20 Collections and Allocations
    57  
Section 2.21 Reinvestment of Principal Collections
    58  
Section 2.22 Increase of Commitment; Maximum Facility Amount
    59  
 
       
ARTICLE III. CONDITIONS PRECEDENT
    60  
 
       
Section 3.01 Conditions Precedent to Effectiveness
    60  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
 
       
Section 3.02 Conditions Precedent to All Advances
    61  
Section 3.03 Advances Do Not Constitute a Waiver
    63  
Section 3.04 Conditions to Pledges of Loan Assets
    63  
 
       
ARTICLE IV. REPRESENTATIONS AND WARRANTIES
    65  
 
       
Section 4.01 Representations and Warranties of the Borrower
    65  
Section 4.02 Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral Portfolio
    73  
Section 4.03 Representations and Warranties of the Servicer
    73  
Section 4.04 Representations and Warranties of the Collateral Agent
    77  
Section 4.05 Representations and Warranties of each Lender
    78  
Section 4.06 Representations and Warranties of the Collateral Custodian
    78  
 
       
ARTICLE V. GENERAL COVENANTS
    79  
 
       
Section 5.01 Affirmative Covenants of the Borrower
    79  
Section 5.02 Negative Covenants of the Borrower
    85  
Section 5.03 Affirmative Covenants of the Servicer
    88  
Section 5.04 Negative Covenants of the Servicer
    92  
Section 5.05 Affirmative Covenants of the Collateral Agent
    94  
Section 5.06 Negative Covenants of the Collateral Agent
    94  
Section 5.07 Affirmative Covenants of the Collateral Custodian
    94  
Section 5.08 Negative Covenants of the Collateral Custodian
    95  
Section 5.09 Covenants of the Borrower Relating to Hedging of Loan Assets
    95  
 
       
ARTICLE VI. ADMINISTRATION AND SERVICING OF CONTRACTS
    96  
 
       
Section 6.01 Appointment and Designation of the Servicer
    96  
Section 6.02 Duties of the Servicer
    98  
Section 6.03 Authorization of the Servicer
    100  
Section 6.04 Collection of Payments; Accounts
    101  
Section 6.05 Realization Upon Loan Assets
    103  
Section 6.06 Servicing Compensation
    103  
Section 6.07 Payment of Certain Expenses by Servicer
    103  
Section 6.08 Reports to the Administrative Agent; Account Statements; Servicing
Information
    103  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
 
       
Section 6.09 Annual Statement as to Compliance
    105  
Section 6.10 Annual Independent Public Accountant’s Servicing Reports
    105  
Section 6.11 The Servicer Not to Resign
    106  
 
       
ARTICLE VII. EVENTS OF DEFAULT
    106  
 
       
Section 7.01 Events of Default
    106  
Section 7.02 Additional Remedies of the Administrative Agent
    109  
 
       
ARTICLE VIII. INDEMNIFICATION
    111  
 
       
Section 8.01 Indemnities by the Borrower
    111  
Section 8.02 Indemnities by Servicer
    115  
Section 8.03 Legal Proceedings
    117  
Section 8.04 After-Tax Basis
    117  
 
       
ARTICLE IX. THE ADMINISTRATIVE AGENT AND LENDER AGENTS
    117  
 
       
Section 9.01 The Administrative Agent
    117  
Section 9.02 The Lender Agents
    121  
 
       
ARTICLE X. COLLATERAL AGENT
    123  
 
       
Section 10.01 Designation of Collateral Agent
    123  
Section 10.02 Duties of Collateral Agent
    123  
Section 10.03 Merger or Consolidation
    126  
Section 10.04 Collateral Agent Compensation
    126  
Section 10.05 Collateral Agent Removal
    126  
Section 10.06 Limitation on Liability
    126  
Section 10.07 Collateral Agent Resignation
    128  
 
       
ARTICLE XI. MISCELLANEOUS
    128  
 
       
Section 11.01 Amendments and Waivers
    128  
Section 11.02 Notices, Etc
    129  
Section 11.03 No Waiver; Remedies
    129  
Section 11.04 Binding Effect; Assignability; Multiple Lenders
    129  
Section 11.05 Term of This Agreement
    130  
Section 11.06 GOVERNING LAW; JURY WAIVER
    130  
Section 11.07 Costs, Expenses and Taxes
    130  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
 
       
Section 11.08 No Proceedings
    131  
Section 11.09 Recourse Against Certain Parties
    131  
Section 11.10 Execution in Counterparts; Severability; Integration
    133  
Section 11.11 Consent to Jurisdiction; Service of Process
    133  
Section 11.12 Characterization of Conveyances Pursuant to the Purchase and Sale
Agreement
    133  
Section 11.13 Confidentiality
    134  
Section 11.14 Non-Confidentiality of Tax Treatment
    136  
Section 11.15 Waiver of Set Off
    136  
Section 11.16 Headings and Exhibits
    136  
Section 11.17 Ratable Payments
    136  
Section 11.18 Failure of Borrower or Servicer to Perform Certain Obligations
    137  
Section 11.19 Power of Attorney
    137  
Section 11.20 Delivery of Termination Statements, Releases, etc
    137  
 
       
ARTICLE XII. COLLATERAL CUSTODIAN
    137  
 
       
Section 12.01 Designation of Collateral Custodian
    137  
Section 12.02 Duties of Collateral Custodian
    138  
Section 12.03 Merger or Consolidation
    141  
Section 12.04 Collateral Custodian Compensation
    141  
Section 12.05 Collateral Custodian Removal
    141  
Section 12.06 Limitation on Liability
    141  
Section 12.07 Collateral Custodian Resignation
    142  
Section 12.08 Release of Documents
    143  
Section 12.09 Return of Required Loan Documents
    143  
Section 12.10 Access to Certain Documentation and Information Regarding the
Collateral Portfolio; Audits of Servicer
    144  
Section 12.11 Bailment
    144  

iv



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS
SCHEDULES

     
SCHEDULE I
  Conditions Precedent Documents
SCHEDULE II
  Prior Names, Tradenames, Fictitious Names and “Doing Business As” Names
SCHEDULE III
  Eligibility Criteria
SCHEDULE IV
  Agreed-Upon Procedures For Independent Public Accountants
SCHEDULE V
  Loan Asset Schedule

EXHIBITS

     
EXHIBIT A
  Form of Approval Notice
EXHIBIT B
  Form of Assignment of Mortgage
EXHIBIT C
  Form of Borrowing Base Certificate
EXHIBIT D
  Form of Disbursement Request
EXHIBIT E
  Form of Joinder Supplement
EXHIBIT F
  Form of Notice of Borrowing
EXHIBIT G
  Form of Notice of Reduction (Reduction of Advances Outstanding)
EXHIBIT H
  [Reserved]
EXHIBIT I
  Form of Variable Funding Note
EXHIBIT J
  Form of Notice and Request for Consent
EXHIBIT K
  Form of Certificate of Closing Attorneys
EXHIBIT L
  Form of Servicing Report
EXHIBIT M
  Form of Servicer’s Certificate (Servicing Report)
EXHIBIT N
  Form of Release of Required Loan Documents
EXHIBIT O
  Form of Transferee Letter
EXHIBIT P
  Form of Power of Attorney for Servicer
EXHIBIT Q
  Form of Power of Attorney for Borrower
EXHIBIT R
  Form of Servicer’s Certificate (Loan Asset Register)

ANNEXES

     
ANNEX A
  Commitments

-v-



--------------------------------------------------------------------------------



 



          This LOAN AND SERVICING AGREEMENT is made as of November 16, 2009,
among:
     (1) FIFTH STREET FUNDING, LLC, a Delaware limited liability company
(together with its successors and assigns in such capacity, the “Borrower”);
     (2) FIFTH STREET FINANCE CORP., a Delaware corporation, as the Servicer (as
defined herein) and the Transferor (as defined herein);
     (3) EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO, as a
Conduit Lender;
     (4) EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO, as an
Institutional Lender;
     (5) EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO, as a Lender
Agent;
     (6) WELLS FARGO SECURITIES, LLC, as Administrative Agent (“Administrative
Agent”); and
     (7) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as the
Collateral Agent (together with its successors and assigns in such capacity, the
“Collateral Agent”), the Account Bank (as defined herein) and the Collateral
Custodian (together with its successors and assigns in such capacity, the
“Collateral Custodian”).
PRELIMINARY STATEMENT
          The Lenders have agreed, on the terms and conditions set forth herein,
to provide a secured revolving credit facility which shall provide for Advances
under the Variable Funding Note(s) from time to time in an aggregate principal
amount not to exceed the Borrowing Base. The proceeds of the Advances will be
used to finance the Borrower’s purchase, on a “true sale” basis, of Eligible
Loan Assets from the Transferor, approved by the Administrative Agent, pursuant
to the Purchase and Sale Agreement between the Borrower and the Transferor.
Accordingly, the parties agree as follows:
ARTICLE I.
DEFINITIONS
     SECTION 1.01 Certain Defined Terms.
          (a) Certain capitalized terms used throughout this Agreement are
defined above or in this Section 1.01.
          (b) As used in this Agreement and the exhibits and schedules thereto
(each of which is hereby incorporated herein and made a part hereof), the
following terms shall have the

 



--------------------------------------------------------------------------------



 



following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
          “1940 Act” means the Investment Company Act of 1940, as amended, and
the rules and regulations promulgated thereunder.
          “Account Bank” means Wells Fargo, in its capacity as the “Account
Bank” pursuant to each of the Collection Account Agreement and the Unfunded
Exposure Account Agreement.
          “Action” has the meaning assigned to that term in Section 8.03.
          “Additional Amount” has the meaning assigned to that term in
Section 2.11(a).
          “Adjusted Borrowing Value” means for any Loan Asset, for any date of
determination, an amount equal to the lowest of: (i) the Outstanding Balance of
such Loan Asset at such time, and (ii) the Assigned Value of such Loan Asset at
such time multiplied by the Outstanding Balance of such Loan Asset; provided
that the parties hereby agree that the Adjusted Borrowing Value of any Loan
Asset that is no longer an Eligible Loan Asset shall be zero; provided further
that the aggregate Adjusted Borrowing Value for all Loan Assets with respect to
a single Obligor and its Affiliates shall not exceed $15,000,000 (for the
avoidance of doubt, companies owned by the same private equity sponsor shall not
be considered “Affiliates” for purposes of this definition).
          “Administrative Agent” means Wells Fargo Securities, LLC, in its
capacity as administrative agent for the Lender Agents, together with its
successors and assigns, including any successor appointed pursuant to
Article IX.
          “Advance” means each loan advanced by the Lenders to the Borrower on
an Advance Date pursuant to Article II.
          “Advance Date” means, with respect to any Advance, the date on which
such Advance is made.
          “Advance Date Assigned Value” means, with respect to any Loan Asset,
the value (expressed as a percentage of the Outstanding Balance of such Loan
Asset) equal to the lower of (i) the purchase price paid by the Borrower to
acquire such Loan Asset from the Transferor (expressed exclusive of accrued
interest) or (ii) the value determined by the Administrative Agent, in its sole
reasonable discretion.
          “Advances Outstanding” means, at any time, the sum of the principal
amounts of Advances loaned to the Borrower for the initial and any subsequent
borrowings pursuant to Sections 2.01 and 2.02 as of such time, reduced by the
aggregate Available Collections received and distributed as repayment of
principal amounts of Advances outstanding pursuant to Section 2.04 at or prior
to such time and any other amounts received by the Lenders to repay the
principal amounts of Advances outstanding pursuant to Section 2.18 or otherwise
at or prior to such time; provided that the principal amounts of Advances
outstanding shall not be reduced by

-2-



--------------------------------------------------------------------------------



 



any Available Collections or other amounts if at any time such Available
Collections or other amounts are rescinded or must be returned for any reason.
          “Affected Party” has the meaning assigned to that term in
Section 2.10.
          “Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided that for purposes of determining whether
any Loan Asset is an Eligible Loan Asset or for purposes of
Section 5.01(b)(xix), the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common Financial Sponsor.
          “Agented Note” means any Loan Asset (i) originated as a part of a
syndicated loan transaction that has been closed (without regard to any
contemporaneous or subsequent syndication of such Loan Asset) prior to such Loan
Asset becoming part of the Collateral Portfolio and (ii) with respect to which,
upon an assignment of the note under the Purchase and Sale Agreement to the
Borrower, the Borrower, as assignee of the note, will have all of the rights but
none of the obligations of the Transferor with respect to such note and the
Underlying Collateral.
          “Agreement” means this Loan and Servicing Agreement, as the same may
be amended, restated, supplemented and/or otherwise modified from time to time
hereafter.
          “Applicable Law” means for any Person all existing and future laws,
rules, regulations (including proposed, temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders, licenses of and interpretations by any Governmental Authority applicable
to such Person (including, without limitation, predatory lending laws, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil
Relief Act of 2003 and state adaptations of the National Consumer Act and of the
Uniform Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.
          “Applicable Percentage” means, for each Eligible Loan Asset, the
percentage assigned by the Administrative Agent in its sole discretion on the
Cut-Off Date and set forth on the Approval Notice pertaining to such Loan Asset;
provided that such percentage shall not be less than 50% or greater than 65%.
          “Applicable Spread” means 4.00% per annum; provided that, at any time
after the occurrence of an Event of Default, the Applicable Spread shall be
5.50%.

-3-



--------------------------------------------------------------------------------



 



          “Approval Notice” means, with respect to any Eligible Loan Asset, the
written notice, in substantially the form attached hereto as Exhibit A,
evidencing the approval by the Administrative Agent, in its sole discretion, of
the conveyance of such Eligible Loan Asset by the Transferor to the Borrower
pursuant to the terms of the Purchase and Sale Agreement and the Loan Assignment
by which the Transferor effects such conveyance.
          “Asset Coverage Ratio” means the ratio, determined on a consolidated
basis, without duplication, in accordance with GAAP, of (a) the fair value of
the total assets of Fifth Street and its Subsidiaries as required by, and in
accordance with, the 1940 Act and any orders of the Securities and Exchange
Commission issued to Fifth Street, to be determined by the Board of Directors of
Fifth Street and reviewed by its auditors, less all liabilities (other than
Indebtedness, including Indebtedness hereunder) of Fifth Street and its
Subsidiaries, to (b) the aggregate amount of Indebtedness of Fifth Street and
its Subsidiaries; provided that the calculation of the Asset Coverage Ratio
shall not include Subsidiaries that are not required to be included by the 1940
Act as affected by such orders of the Securities and Exchange Commission issued
to Fifth Street, including, if set forth in any such order, any Subsidiary which
is a small business investment company which is licensed by the Small Business
Administration to operate under the Small Business Investment Act of 1958.
          “Assigned Documents” has the meaning assigned to that term in
Section 2.12.
          “Assigned Value” means, with respect to each Loan Asset, as of any
date of determination and expressed as a percentage of the Outstanding Balance
of such Loan Asset, the Advance Date Assigned Value of such Loan Asset, subject
to the following terms:
          (a) If a Value Adjustment Event of the type described in clauses (ii),
(iv) or (vi) of the definition thereof with respect to such Loan Asset occurs,
the Assigned Value of such Loan Asset will be zero.
          (b) If a Value Adjustment Event of the type described in clauses (i),
(iii) or (v) of the definition thereof with respect to such Loan Asset occurs,
“Assigned Value” may be amended by the Administrative Agent, in its sole
discretion; provided that the Assigned Value of any Priced Loan Asset shall not
be less than the price quoted therefor (if any) by such nationally recognized
pricing service as selected by the Administrative Agent. In the event the
Borrower disagrees with the Administrative Agent’s determination of the Assigned
Value of a Loan Asset, the Borrower may (at its expense) retain any nationally
recognized valuation firm reasonably acceptable to the Administrative Agent to
value such Loan Asset and if the value determined by such firm is greater than
the Administrative Agent’s determination of the Assigned Value, such firm’s
valuation shall become the Assigned Value of such Loan Asset; provided that the
Assigned Value of such Loan Asset shall be the value assigned by the
Administrative Agent until such firm has determined its value. The Assigned
Value of any Loan Asset may be increased at the sole discretion of the
Administrative Agent upon improvement in the Net Leverage Ratio or the Interest
Coverage Ratio of such Loan Asset, as the case may be, as part of a Value
Adjustment Event; provided that such Assigned Value may not increase above the
purchase price paid by the Borrower to acquire the Loan Asset from the
Transferor. The Administrative Agent shall promptly notify the Servicer of any
change effected by the Administrative Agent of the Assigned Value of any Loan
Asset.

-4-



--------------------------------------------------------------------------------



 



          “Assignment of Mortgage” means an assignment of the Mortgage, notice
of transfer or equivalent instrument in recordable form sufficient under the
laws of the jurisdiction wherein the related mortgaged property is located to
effect the assignment of the Mortgage to the Collateral Agent, which assignment,
notice of transfer or equivalent instrument may be in the form of one or more
blanket assignments covering the Loan Assets secured by mortgaged properties
located in the same jurisdiction, if permitted by Applicable Law, substantially
in the form of Exhibit B.
          “Available Collections” means, (a) all cash collections and other cash
proceeds with respect to any Loan Asset, including, without limitation, all
Principal Collections, all Interest Collections, all proceeds of any sale or
disposition with respect to such Loan Asset, cash proceeds or other funds
received by the Borrower or the Servicer with respect to any Underlying
Collateral (including from any guarantors), all other amounts on deposit in the
Collection Account from time to time, and all proceeds of Permitted Investments
with respect to the Controlled Accounts and (b) all payments received pursuant
to any Hedging Agreement or Hedge Transaction; provided that, for the avoidance
of doubt, “Available Collections” shall not include amounts on deposit in the
Unfunded Exposure Account which do not represent proceeds of Permitted
Investments.
          “Average Life” means, as of any date of determination, the number
obtained for each Loan Asset by (i) summing the products of (A) the number of
actual days divided by 360 from such date of determination to the respective
dates of each successive Scheduled Payment of principal of a Loan Asset and
(B) the related amounts of the principal of such Scheduled Payment of principal
and (ii) dividing such sum by the sum of all successive Scheduled Payment of
principal of such Loan Asset.
          “Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101
et seq., as amended from time to time.
          “Bankruptcy Event” shall be deemed to have occurred with respect to a
Person if either:
          (i) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
          (ii) such Person shall commence a voluntary case or other proceeding
under any Bankruptcy Laws now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
all or substantially all of its assets, or shall make any general

-5-



--------------------------------------------------------------------------------



 



assignment for the benefit of creditors, or shall fail to, or admit in writing
its inability to, pay its debts generally as they become due, or, if a
corporation or similar entity, its board of directors or members shall vote to
implement any of the foregoing.
          “Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
          “Bankruptcy Proceeding” means any case, action or proceeding before
any court or other Governmental Authority relating to any Bankruptcy Event.
          “Base Rate” means, on any date, a fluctuating per annum interest rate
equal to the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus
1.5%.
          “Borrower” has the meaning assigned to that term in the preamble
hereto.
          “Borrowing Base” means, as of any date of determination, an amount
equal to the lesser of:
          (a) (i) the aggregate sum of the products of (A) the Applicable
Percentage for each Eligible Loan Asset as of such date and (B) the Adjusted
Borrowing Value of such Eligible Loan Asset as of such date, plus (ii) the
amount on deposit in the Principal Collection Account as of such date plus
(iii) the amount on deposit in the Unfunded Exposure Account minus the Unfunded
Exposure Equity Amount; or
          (b) (i) the aggregate Adjusted Borrowing Value of all Eligible Loan
Assets as of such date minus (ii) the Minimum Equity Amount, plus (iii) the
amount on deposit in the Principal Collection Account as of such date plus
(iv) the amount on deposit in the Unfunded Exposure Account minus the Unfunded
Exposure Equity Amount; or
          (c) the Maximum Facility Amount minus the Unfunded Exposure Amount
plus amounts on deposit in the Unfunded Exposure Account;
provided that, for the avoidance of doubt, any Loan Asset which at any time is
no longer an Eligible Loan Asset shall not be included in the calculation of
“Borrowing Base”.
          “Borrowing Base Certificate” means a certificate setting forth the
calculation of the Borrowing Base as of the applicable date of determination
substantially in the form of Exhibit C hereto, prepared by the Servicer.
          “Borrowing Base Deficiency” means, as of any date of determination,
the extent to which the aggregate Advances Outstanding on such date exceeds the
Borrowing Base.
          “Breakage Fee” means, for Advances which are repaid (in whole or in
part) on any date other than a Payment Date, the breakage costs, if any, related
to such repayment, based upon the assumption that the Lender funded its loan
commitment in the London Interbank Eurodollar market and using any reasonable
attribution or averaging methods which the Lender

-6-



--------------------------------------------------------------------------------



 



deems appropriate and practical, it hereby being understood that the amount of
any loss, costs or expense payable by the Borrower to any Lender as Breakage Fee
shall be determined in the respective Lender Agent’s reasonable discretion and
shall be conclusive absent manifest error.
          “Business Day” means a day of the year other than (i) Saturday or a
Sunday or (ii) any other day on which commercial banks in New York, New York or
the city in which the offices of the Collateral Agent are authorized or required
by applicable law, regulation or executive order to close; provided, that, if
any determination of a Business Day shall relate to an Advance bearing interest
at LIBOR, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in dollar deposits in the London interbank market. For
avoidance of doubt, if the offices of the Collateral Agent are authorized by
applicable law, regulation or executive order to close but remain open, such day
shall not be a “Business Day”.
          “Capital Lease Obligations” means, with respect to any entity, the
obligations of such entity to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change of Control” shall be deemed to have occurred if any of the
following occur:
          (a) the Management Agreement shall fail to be in full force and
effect; provided that if, pursuant to a Fifth Street Affiliate Merger
Transaction, the services provided to Fifth Street under the Management
Agreement have been assumed by a Fifth Street Merger Party or by Fifth Street
for its own account, then the foregoing shall not be deemed a “Change of
Control”;
          (b) the creation or imposition of any Lien on any limited liability
company membership interest in the Borrower (other than pursuant to the Pledge
Agreement);
          (c) the failure by Fifth Street to own 100% of the limited liability
company membership interests in the Borrower; or
          (d) the dissolution, termination or liquidation in whole or in part,
transfer or other disposition, in each case, of all or substantially all of the
assets of, Fifth Street.
          “Change of Tax Law” means any change in application or public
announcement of an official position under or any change in or amendment to the
laws (or any regulations or rulings promulgated thereunder) of any jurisdiction
in which an Obligor is organized, or any political subdivision or taxing
authority of any of the foregoing, affecting taxation, or any proposed change in
such laws or change in the official application, enforcement or interpretation
of such laws, regulations or rulings (including a holding by a court of
competent jurisdiction), or any other action taken by a taxing authority or
court of competent jurisdiction in the relevant jurisdiction, or the official
proposal of any such action.
          “Closing Date” means November 16, 2009

-7-



--------------------------------------------------------------------------------



 



          “Code” means the Internal Revenue Code of 1986, as amended.
          “Collateral Agent” has the meaning assigned to that term in the
preamble hereto.
          “Collateral Agent Expenses” means the expenses set forth in the Wells
Fargo Fee Letter and any other accrued and unpaid expenses (including attorneys’
fees, costs and expenses) and indemnity amounts payable by the Borrower to the
Collateral Agent under the Transaction Documents.
          “Collateral Agent Fees” means the fees set forth in the Wells Fargo
Fee Letter, as such fee letter may be amended, restated, supplemented and/or
otherwise modified from time to time.
          “Collateral Agent Termination Notice” has the meaning assigned to that
term in Section 10.05.
          “Collateral Custodian” means Wells Fargo, not in its individual
capacity, but solely as collateral custodian pursuant to the terms of this
Agreement.
          “Collateral Custodian Expenses” means the expenses set forth in the
Wells Fargo Fee Letter and any other accrued and unpaid expenses (including
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Collateral Custodian under the Transaction Documents.
          “Collateral Custodian Fees” means the fees set forth in the Wells
Fargo Fee Letter, as such fee letter may be amended, restated, supplemented
and/or otherwise modified from time to time.
          “Collateral Custodian Termination Notice” has the meaning assigned to
that term in Section 12.05.
          “Collateral Portfolio” means all right, title, and interest (whether
now owned or hereafter acquired or arising, and wherever located) of the
Borrower in the property identified below in clauses (i) through (iv) and all
accounts, cash and currency, chattel paper, tangible chattel paper, electronic
chattel paper, copyrights, copyright licenses, equipment, fixtures, contract
rights, general intangibles, instruments, certificates of deposit, certificated
securities, uncertificated securities, financial assets, securities
entitlements, commercial tort claims, deposit accounts, inventory, investment
property, letter-of-credit rights, software, supporting obligations, accessions,
or other property consisting of, arising out of, or related to any of the
following (in each case excluding the Retained Interest and the Excluded
Amounts):
          (i) the Loan Assets, and all monies due or to become due in payment
under such Loan Assets on and after the related Cut-Off Date, including, but not
limited to, all Available Collections;
          (ii) the Portfolio Assets with respect to the Loan Assets referred to
in clause (i);

-8-



--------------------------------------------------------------------------------



 



          (iii) the Controlled Accounts and all Permitted Investments purchased
with funds on deposit in the Controlled Accounts; and
          (iv) all income and Proceeds of the foregoing.
          “Collection Account” means a trust account (account number 53237100 at
the Account Bank) in the name of the Borrower for the benefit of and under the
sole dominion and control of the Collateral Agent for the benefit of the Secured
Parties; provided, that the funds deposited therein (including any interest and
earnings thereon) from time to time shall constitute the property and assets of
the Borrower, and the Borrower shall be solely liable for any Taxes payable with
respect to the Collection Account.
          “Collection Account Agreement” means that certain Collection Account
Agreement, dated the date of this Agreement, among the Borrower, the Servicer,
the Account Bank, the Administrative Agent and the Collateral Agent, which
agreement relates to the Collection Account, as such agreement may from time to
time be amended, supplemented or otherwise modified in accordance with the terms
thereof.
          “Collection Date” means the date on which the aggregate outstanding
principal amount of the Advances have been repaid in full and all Yield and Fees
and all other Obligations have been paid in full, and the Borrower shall have no
further right to request any additional Advances.
          “Commercial Paper Notes” means, any short-term promissory notes of any
Conduit Lender issued by such Conduit Lender in the commercial paper market.
          “Commitment” means, with respect to each Lender, (i) prior to the end
of the Reinvestment Period or for purposes of Advances made pursuant to
Section 2.02(f), the dollar amount set forth opposite such Lender’s name on
Annex A hereto (as such amount may be revised from time to time) or the amount
set forth as such Lender’s “Commitment” on Schedule I to the Joinder Supplement
relating to such Lender, as applicable and (ii) on or after the Reinvestment
Period (other than for purposes of Advances made pursuant to Section 2.02(f)),
such Lender’s Pro Rata Share of the aggregate Advances Outstanding.
          “Commitment Increase Amount” means, in the event the aggregate
Commitments are increased after the Closing Date pursuant to Section 2.22, the
amount by which such increased aggregate Commitments exceed the aggregate
Commitments in effect immediately prior to giving effect to such increase.
          “Commitment Increase Closing Date” means, in the event the aggregate
Commitments are increased after the Closing Date pursuant to Section 2.22, the
date such increase shall become effective.
          “Conduit Lender” means each commercial paper conduit as may from time
to time become a Lender hereunder by executing and delivering a Joinder
Supplement to the Administrative Agent and the Borrower as contemplated by
Section 2.22(b).

-9-



--------------------------------------------------------------------------------



 



          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
          “Controlled Accounts” means the Collection Account and the Unfunded
Exposure Account.
          “Cut-Off Date” means, with respect to each Loan Asset, the date such
Loan Asset is Pledged hereunder.
          “Delayed Draw Loan Asset” means a Loan Asset that is fully committed
on the initial funding date of such Loan Asset and is required to be fully
funded in one or more installments on draw dates to occur within one year of the
initial funding of such Loan Asset but which, once all such installments have
been made, has the characteristics of a Term Loan Asset.
          “Determination Date” means the fifth Business Day after the end of
each calendar month.
          “Disbursement Request” means a disbursement request from the Borrower
to the Administrative Agent and the Collateral Agent in the form attached hereto
as Exhibit D in connection with a disbursement request from the Unfunded
Exposure Account in accordance with Section 2.04(e) or a disbursement request
from the Principal Collection Account in accordance with Section 2.21, as
applicable.
          “EBITDA” means, with respect to any period and any Loan Asset, the
meaning of “EBITDA”, “Adjusted EBITDA” or any comparable definition in the Loan
Agreement for each such Loan Asset (together with all add-backs and exclusions
as designated in such Loan Agreement), and in any case that “EBITDA”, “Adjusted
EBITDA” or such comparable definition is not defined in such Loan Agreement, an
amount, for the principal obligor on such Loan Asset and any of its parents or
Subsidiaries that are obligated pursuant to the Loan Agreement for such Loan
Asset (determined on a consolidated basis without duplication in accordance with
GAAP) equal to earnings from continuing operations for such period plus interest
expense, income taxes and unallocated depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), and any other item the Borrower and the
Administrative Agent mutually deem to be appropriate.
          “Eligible Loan Asset” means, at any time, a Loan Asset in respect of
which each of the representations and warranties contained in Section 4.02 and
Schedule III hereto is true and correct.
          “Environmental Laws” means any and all foreign, federal, state and
local laws, statutes, ordinances, rules, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities,
relating to the protection of human health or the environment, including, but
not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials. Environmental Laws include, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Material Transportation Act (49 U.S.C. §

-10-



--------------------------------------------------------------------------------



 



331 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.),
the Environmental Protection Agency’s regulations relating to underground
storage tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), and the rules and regulations thereunder,
each as amended or supplemented from time to time.
          “Equity Security” means (i) any equity security or any other security
that is not eligible for purchase by the Borrower as a Loan Asset, (ii) any
security purchased as part of a “unit” with a Loan Asset and that itself is not
eligible for purchase by the Borrower as a Loan Asset, and (iii) any obligation
that, at the time of commitment to acquire such obligation, was eligible for
purchase by the Borrower as a Loan Asset but that, as of any subsequent date of
determination, no longer is eligible for purchase by the Borrower as a Loan
Asset, for so long as such obligation fails to satisfy such requirements.
          “ERISA” means the United States Employee Retirement Income Security
Act of 1974, as amended from time to time.
          “ERISA Affiliate” means (a) any corporation that is a member of the
same controlled group of corporations (within the meaning of Section 414(b) of
the Code) as the Borrower, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause (b)
above.
          “Eurodollar Disruption Event” means the occurrence of any of the
following: (a) Wachovia shall have notified the Administrative Agent of a
determination by Wachovia or any of its assignees or participants that it would
be contrary to law or to the directive of any central bank or other Governmental
Authority (whether or not having the force of law) to obtain United States
dollars in the London interbank market to fund any Advance, (b) Wachovia shall
have notified the Administrative Agent of the inability, for any reason, of
Wachovia or any of its respective assignees or participants to determine LIBOR,
(c) Wachovia shall have notified the Administrative Agent of a determination by
Wachovia or any of its respective assignees or participants that the rate at
which deposits of United States dollars are being offered to Wachovia or any of
its respective assignees or participants in the London interbank market does not
accurately reflect the cost to Wachovia or its assignee or participant of
making, funding or maintaining any Advance or (d) Wachovia shall have notified
the Administrative Agent of the inability of Wachovia or any of its respective
assignees or participants to obtain United States dollars in the London
interbank market to make, fund or maintain any Advance.
          “Event of Default” has the meaning assigned to that term in
Section 7.01.
          “Excepted Persons” has the meaning assigned to that term in
Section 11.13(a).
          “Exchange Act” means the United States Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

-11-



--------------------------------------------------------------------------------



 



          “Excluded Amounts” means (a) any amount received in the Collection
Account with respect to any Loan Asset included as part of the Collateral
Portfolio, which amount is attributable to the payment of any Tax, fee or other
charge imposed by any Governmental Authority on such Loan Asset or on any
Underlying Collateral and (b) any amount received in the Collection Account or
other Controlled Account representing (i) any amount representing a
reimbursement of insurance premiums, (ii) any escrows relating to Taxes,
insurance and other amounts in connection with Loan Assets which are held in an
escrow account for the benefit of the Obligor and the secured party pursuant to
escrow arrangements under a Loan Agreement and (iii) any amount received in the
Collection Account with respect to any Loan Asset retransferred or substituted
for upon the occurrence of a Warranty Event or that is otherwise replaced by a
Substitute Eligible Loan Asset, or that is otherwise sold or transferred by the
Borrower pursuant to Section 2.07, to the extent such amount is attributable to
a time after the effective date of such replacement or sale.
          “Excluded Taxes” has the meaning assigned to that term in
Section 2.11(a).
          “Facility Maturity Date” means the earliest to occur of (i) the Stated
Maturity Date, (ii) the date of the declaration, or automatic occurrence, of the
Facility Maturity Date pursuant to Section 7.01, (iii) the Collection Date and
(iv) the occurrence of the termination of this Agreement pursuant to
Section 2.18(b) hereof.
          “FDIC” means the Federal Deposit Insurance Corporation, and any
successor thereto.
          “Federal Funds Rate” means, for any period, a fluctuating interest per
annum rate equal, for each day during such period, to the weighted average of
the overnight federal funds rates as in Federal Reserve Board Statistical
Release H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.
          “Fees” means (i) the Non-Usage Fee and (ii) the fees payable to each
Lender or Lender Agent pursuant to the terms of any Lender Fee Letter.
          “Fifth Street” means Fifth Street Finance Corp.
          “Fifth Street Affiliate Merger Transaction” has the meaning specified
in Section 5.04(a) hereof.
          “Fifth Street Competitor” means any specialty finance company which
derives substantially all of its revenue from lending to and providing
investment in middle market companies.
          “Fifth Street LIBOR Rate” means, with respect to any Loan Asset, the
definition of “LIBOR Rate” or any comparable definition in the Loan Agreement
for each such Loan Asset, and in any case that “LIBOR Rate” or such comparable
definition is not defined in such Loan Agreement, the rate per annum appearing
on Reuters Screen LIBOR01 Page (or on any

-12-



--------------------------------------------------------------------------------



 



successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time for such day, provided, if such day is not a Business
Day, the immediately preceding Business Day, as the rate for dollar deposits
with a one-month, a two-month or a three-month maturity, as applicable, as and
when determined in accordance with the applicable Loan Agreement.
          “Fifth Street Merger Party” shall mean any Person that (a) is an
Affiliate of Fifth Street (other than the Borrower) on the Closing Date or
(b) becomes an Affiliate of Fifth Street after the Closing Date and was either
(i) a newly formed Person which (x) has not entered into any merger,
consolidation or acquisition prior to the applicable Fifth Street Affiliate
Merger Transaction and (y) since its inception has been an Affiliate of Fifth
Street or (ii) an existing Person when it became an Affiliate of Fifth Street
but, immediately prior to such Fifth Street Affiliate Merger Transaction, had
been an Affiliate of Fifth Street for at least two years.
          “Fifth Street Prime Rate” means, with respect to any Loan Asset, the
definition of “Prime Rate” or any comparable definition in the Loan Agreement
for each such Loan Asset, and in any case that “Prime Rate” or such comparable
definition is not defined in such Loan Agreement, the rate designated by certain
reference lenders in the applicable Loan Agreement from time to time as its
prime rate in the United States, such rate to change as and when the designated
rate changes; provided that the Fifth Street Prime Rate is not intended to be
lowest rate of interest charged by Fifth Street in connection with extensions of
credit to debtors.
          “Financial Asset” has the meaning specified in Section 8-102(a)(9) of
the UCC.
          “Financial Sponsor” means any Person, including any Subsidiary of such
Person, whose principal business activity is acquiring, holding, and selling
investments (including controlling interests) in otherwise unrelated companies
that each are distinct legal entities with separate management, books and
records and bank accounts, whose operations are not integrated with one another
and whose financial condition and creditworthiness are independent of the other
companies so owned by such Person.
          “Fitch” means Fitch, Inc. or any successor thereto.
          “Fixed Rate Loan Asset” means a Loan Asset other than a Floating Rate
Loan Asset.
          “Floating Rate Loan Asset” means a Loan Asset under which the interest
rate payable by the Obligor thereof is based on the Fifth Street Prime Rate or
Fifth Street LIBOR Rate, plus some specified interest percentage in addition
thereto, and which provides that such interest rate will reset immediately upon
any change in the related Fifth Street Prime Rate or Fifth Street LIBOR Rate.
          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States.

-13-



--------------------------------------------------------------------------------



 



          “Governmental Authority” means, with respect to any Person, any nation
or government, any state or other political subdivision thereof, any central
bank (or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.
          “Hazardous Materials” means all materials subject to any Environmental
Law, including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory”, “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.
          “Hedge Breakage Costs” means, for any Hedge Transaction, any amount
payable by the Borrower for the early termination of that Hedge Transaction or
any portion thereof.
          “Hedge Collateral” has the meaning assigned to that term in
Section 5.09(b).
          “Hedge Counterparty” means any entity, approved in writing by the
Administrative Agent (in its sole discretion), which has entered into a Hedging
Agreement in connection with this Agreement.
          “Hedge Transaction” means each interest rate swap transaction,
interest rate cap transaction, interest rate floor transaction or other
derivative transaction approved in writing by the Administrative Agent, between
the Borrower and a Hedge Counterparty that is entered into pursuant to
Section 5.09(a) and is governed by a Hedging Agreement.
          “Hedging Agreement” means each agreement between the Borrower and a
Hedge Counterparty that governs one or more Hedge Transactions entered into by
the Borrower and such Hedge Counterparty pursuant to Section 5.09(a), which
agreement shall consist of a “Master Agreement” in a form published by the
International Swaps and Derivatives Association, Inc., together with a
“Schedule” and each “Confirmation” thereunder confirming the specific terms of
each such Hedge Transaction; provided that the “Schedule” and the form of each
“Confirmation” to any Hedging Agreement shall be subject to the written approval
of the Administrative Agent, in its sole discretion.
          “Improvement Date” means, with respect to any Loan Asset, any date
upon which the Assigned Value of such Loan Asset is revised pursuant to clause
(b) of the definition of “Assigned Value” due to an improvement in the Interest
Coverage Ratio or Net Leverage Ratio.
          “Indebtedness” means:
          (i) with respect to any Obligor under any Loan Asset, for the purposes
of the definition of the Interest Coverage Ratio and the Net Leverage Ratio, the
meaning of “Indebtedness” or any comparable definition in the Loan Agreement for
each such Loan Asset, and in any case that “Indebtedness” or such comparable
definition is not defined in such Loan

-14-



--------------------------------------------------------------------------------



 



Agreement, without duplication, (a) all obligations of such entity for borrowed
money or with respect to deposits or advances of any kind, (b) all obligations
of such entity evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such entity under conditional sale or other title
retention agreements relating to property acquired by such entity, (d) all
obligations of such entity in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (e) all indebtedness of others secured by (or for which the holder
of such indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such entity, whether or
not the indebtedness secured thereby has been assumed, (f) all guarantees by
such entity of indebtedness of others, (g) all Capital Lease Obligations of such
entity, (h) all obligations, contingent or otherwise, of such entity as an
account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such entity in respect of
bankers’ acceptances; and
          (ii) for all other purposes, with respect to any Person at any date,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current liabilities incurred
in the ordinary course of business and payable in accordance with customary
trade practices) or that is evidenced by a note, bond, debenture or similar
instrument or other evidence of indebtedness customary for indebtedness of that
type, (b) all obligations of such Person under leases that have been or should
be, in accordance with GAAP, recorded as capital leases, (c) all obligations of
such Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives, and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) of this clause (ii).
          “Indemnified Amounts” has the meaning assigned to that term in
Section 8.01.
          “Indemnified Party” has the meaning assigned to that term in
Section 8.01.
          “Indemnifying Party” has the meaning assigned to that term in
Section 8.03.
          “Independent Director” means a natural person who, (A) for the
five-year period prior to his or her appointment as Independent Director, has
not been, and during the continuation of his or her service as Independent
Director is not: (i) an employee, director, stockholder, member, manager,
partner or officer of the Borrower or any of their respective Affiliates (other
than his or her service as an Independent Director of the Borrower or other
Affiliates that are structured to be “bankruptcy remote”); (ii) a customer or
supplier of the Borrower or any of their Affiliates (other than his or her
service as an Independent Director of the Borrower); or (iii) any member of the
immediate family of a person described in (i) or (ii), and (B) has, (i) prior
experience as an Independent Director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
Independent Directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any

-15-



--------------------------------------------------------------------------------



 



applicable federal or state law relating to bankruptcy and (ii) at least three
years of employment experience with one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities. The initial Independent Director of the
Borrower set forth in the Borrower’s operating agreement as of the Closing Date
is hereby approved by the Administrative Agent.
          “Indorsement” has the meaning specified in Section 8-102(a)(11) of the
UCC, and “Indorsed” has a corresponding meaning.
          “Initial Advance” means the first Advance made pursuant to Article II.
          “Initial Payment Date” means the 15th day of January (or if such day
is not a Business Day, the next succeeding Business Day).
          “Initial Reinvestment Period Extension” has the meaning assigned to
that term in Section 2.19(b).
          “Initial Stated Maturity Extension” has the meaning assigned to that
term in Section 2.19(a).
          “Institutional Lender” means (i) Wachovia and (ii) each financial
institution other than a Conduit Lender which may from time to time become a
Lender hereunder by executing and delivering a Joinder Supplement to the
Administrative Agent and the Borrower as contemplated by Section 2.22(b).
          “Instrument” has the meaning specified in Section 9-102(a)(47) of the
UCC.
          “Insurance Policy” means, with respect to any Loan Asset, an insurance
policy covering liability and physical damage to, or loss of, the Underlying
Collateral.
          “Insurance Proceeds” means any amounts received on or with respect to
a Loan Asset under any Insurance Policy or with respect to any condemnation
proceeding or award in lieu of condemnation, other than (i) any such amount
received which is required to be used to restore, improve or repair the related
real estate or required to be paid to the Obligor under the Loan Agreement or
(ii) prior to an Event of Default hereunder and with prior notice to the
Administrative Agent, any such amount for which the Borrower has elected, in its
reasonable business discretion, to be used to restore, improve or repair the
related real estate or otherwise to be paid to the Obligor under the Loan
Agreement.
          “Interest” means, with respect to any period and any Loan Asset, for
the Obligor on such Loan Asset and any of its parents or Subsidiaries that are
obligated under the Loan Agreement for such Loan Asset (determined on a
consolidated basis without duplication in accordance with GAAP), the meaning of
“Interest” or any comparable definition in the Loan Agreement for each such Loan
Asset and in any case that “Interest” or such comparable definition is not
defined in such Loan Agreement, all interest in respect of Indebtedness
(including the interest component of any payments in respect of Capital Lease
Obligations) accrued or capitalized during such period (whether or not actually
paid during such period).

-16-



--------------------------------------------------------------------------------



 



          “Interest Collection Account” means a sub-account (account number
53237102 at the Account Bank) of the Collection Account into which Interest
Collections shall be segregated.
          “Interest Collections” means, (i) with respect to any Loan Asset, all
payments and collections attributable to interest on such Loan Asset, including,
without limitation, all scheduled payments of interest and payments of interest
relating to principal prepayments, all guaranty payments attributable to
interest and proceeds of any liquidations, sales, dispositions or
securitizations attributable to interest on such Loan Asset and (ii) amendment
fees, late fees, waiver fees, prepayment fees or other amounts received in
respect of Loan Assets.
          “Interest Coverage Ratio” means, with respect to any Loan Asset for
any Relevant Test Period, the meaning of “Interest Coverage Ratio” or any
comparable definition in the Loan Agreement for each such Loan Asset, and in any
case that “Interest Coverage Ratio” or such comparable definition is not defined
in such Loan Agreement, the ratio of (a) EBITDA to (b) Interest.
          “Joinder Supplement” means an agreement among the Borrower, a Lender,
its Lender Agent and the Administrative Agent in the form of Exhibit E to this
Agreement (appropriately completed) delivered in connection with a Person
becoming a Lender hereunder after the Closing Date.
          “Lender” means any Institutional Lender or Conduit Lender, and/or any
other Person to whom an Institutional Lender or Conduit Lender assigns any part
of its rights and obligations under this Agreement and the other Transaction
Documents in accordance with the terms of Section 11.04.
          “Lender Agent” means, with respect to (i) Wachovia, Wachovia;
(ii) each Conduit Lender which may from time to time become party hereto, the
Person designated as the “Lender Agent” with respect to such Conduit Lender in
the applicable Joinder Supplement and (iii) each Institutional Lender which may
from time to time become a party hereto, each shall be deemed to be its own
Lender Agent, and, in each case, each of their respective successors and
assigns.
          “Lender Fee Letter” means each fee letter agreement that shall be
entered into by and among the Borrower, the Servicer, the applicable Lender and
its related Lender Agent in connection with the transactions contemplated by
this Agreement, as amended, modified, waived, supplemented, restated or replaced
from time to time.
          “LIBOR” means, for any day during the Remittance Period, with respect
to any Advance (or portion thereof) (a) the rate per annum appearing on Reuters
Screen LIBOR01 Page (or any successor or substitute page) as the London
interbank offered rate for deposits in dollars at approximately 11:00 a.m.,
London time, for such day, provided, if such day is not a Business Day, the
immediately preceding Business Day, for a one-month maturity; and (b) if no rate
specified in clause (a) of this definition so appears on Reuters Screen LIBOR01
Page (or any successor or substitute page), the interest rate per annum at which
dollar deposits of $5,000,000 and for a one-month maturity are offered by the
principal London office of Wachovia in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, for such day.

-17-



--------------------------------------------------------------------------------



 



          “Lien” means any mortgage or deed of trust, pledge, hypothecation,
collateral assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, claim, preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale, lease or other title
retention agreement, sale subject to a repurchase obligation, any easement,
right of way or other encumbrance on title to real property, and any financing
lease having substantially the same economic effect as any of the foregoing) or
the filing of or agreement to give any financing statement perfecting a security
interest under the UCC or comparable law of any jurisdiction.
          “Lien Release Dividend” has the meaning assigned to that term in
Section 2.07(g).
          “Lien Release Dividend Date” means the date specified by the Borrower,
which date may be any Business Day, provided written notice is given in
accordance with Section 2.07(g).
          “Liquidity Agreement” means any agreement entered into in connection
with this Agreement pursuant to which a Liquidity Bank agrees to make purchases
from or advances to, or purchase assets from, any Conduit Lender in order to
provide liquidity support for such Conduit Lender’s Advances hereunder.
          “Liquidity Bank” means the Person or Persons who provide liquidity
support to any Conduit Lender pursuant to a Liquidity Agreement in connection
with the issuance by such Conduit Lender of Commercial Paper Notes.
          “Loan Agreement” means the loan agreement, credit agreement or other
agreement pursuant to which a Loan Asset has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.
          “Loan Asset” means any loan originated or acquired by the Transferor
in the ordinary course of its business, which loan includes, without limitation,
(i) the Required Loan Documents and Loan Asset File, and (ii) all right, title
and interest of the Transferor in and to the loan and any Underlying Collateral,
but excluding, in each case, the Retained Interest and Excluded Amounts and
which loan was acquired by the Borrower from the Transferor under the Purchase
and Sale Agreement and owned by the Borrower on the initial Advance Date (as set
forth on the Loan Asset Schedule delivered on the initial Advance Date) or
acquired by the Borrower from the Transferor under the Purchase and Sale
Agreement after the initial Advance Date pursuant to the delivery of a Loan
Assignment and listed on Schedule I to the Loan Assignment.
          “Loan Asset Checklist” means an electronic or hard copy, as
applicable, of a checklist delivered by or on behalf of the Borrower to the
Collateral Custodian, for each Loan Asset, of all Required Loan Documents to be
included within the respective Loan Asset File, which shall specify whether such
document is an original or a copy.
          “Loan Asset File” means, with respect to each Loan Asset, a file
containing (a) each of the documents and items as set forth on the Loan Asset
Checklist with respect to such

-18-



--------------------------------------------------------------------------------



 



Loan Asset and (b) duly executed originals (to the extent required by the
Servicing Standard) and copies of any other Records relating to such Loan Assets
and Portfolio Assets pertaining thereto.
          “Loan Asset Register” has the meaning assigned to that term in Section
5.03(l).
          “Loan Asset Schedule” means the schedule of Loan Agreements evidencing
Loan Assets delivered by the Borrower to the Collateral Custodian and the
Administrative Agent. Each such schedule shall set forth, as to any Eligible
Loan Asset to be Pledged hereunder, the applicable information specified on
Schedule V, which shall also be provided to the Collateral Custodian in
electronic format acceptable to the Collateral Custodian.
          “Loan Assignment” has the meaning set forth in the Purchase and Sale
Agreement.
          “Make-Whole Premium” means an amount, payable pro rata to each Lender
Agent (for the account of the applicable Lender), equal to (i) to the extent the
Agreement is terminated and the Make-Whole Premium is required to be paid
pursuant to Section 2.18(b) on or prior to the date which is one year following
the Closing Date, 3.00% of the Maximum Facility Amount and (ii) to the extent
the Agreement is terminated and the Make-Whole Premium is required to be paid
pursuant to Section 2.18(b) on or prior to the date which is 90 days prior to
the date which is two years following the Closing Date but after the first
anniversary of the Closing Date, 1.00% of the Maximum Facility Amount; provided
that, in the foregoing clauses (i) and (ii), the Make-Whole Premium shall be
calculated without giving effect to the proviso in the definition of “Maximum
Facility Amount”.
          “Management Agreement” means the Amended and Restated Investment
Advisory Agreement, dated as of April 30, 2008, between Fifth Street and Fifth
Street Management LLC.
          “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the Federal Reserve Board.
          “Material Adverse Effect” means, with respect to any event or
circumstance, a material adverse effect on (a) the business, condition
(financial or otherwise), operations, performance or properties of the
Transferor, the Servicer or the Borrower, (b) the validity, enforceability or
collectability of this Agreement or any other Transaction Document or the
validity, enforceability or collectability of the Loan Assets generally or any
material portion of the Loan Assets, (c) the rights and remedies of the
Collateral Agent, the Collateral Custodian, the Account Bank, the Administrative
Agent, any Lender, any Lender Agent and the Secured Parties with respect to
matters arising under this Agreement or any other Transaction Document, (d) the
ability of each of the Borrower and the Servicer, to perform their respective
obligations under this Agreement or any other Transaction Document, or (e) the
status, existence, perfection, priority or enforceability of the Collateral
Agent’s, the Administrative Agent’s or the other Secured Parties’ lien on the
Collateral Portfolio.
          “Material Modification” means any amendment or waiver of, or
modification or supplement to, a Loan Agreement governing a Loan Asset executed
or effected on or after the

-19-



--------------------------------------------------------------------------------



 



Cut-Off Date for such Loan Asset (or, solely in the case of clause (d)(ii)(y), a
change to any loan senior to a Loan Asset) which:
          (a) reduces or forgives any or all of the principal amount due under
such Loan Asset;
          (b) (i) delays or extends the maturity date for such Loan Asset or
(ii) delays or extends the required or scheduled amortization in any way that
increases the Average Life of such Loan Asset by 0.50 years or more; provided
that the Average Life of such Loan Asset may be increased by not more than 20%
from its Average Life on the related Cut-Off Date if the Net Leverage Ratio of
such Loan Asset is not more than 85% of the maximum established in the Net
Leverage Ratio covenant of such Loan Asset;
          (c) waives one or more interest payments, permits any interest due in
cash to be deferred or capitalized and added to the principal amount of such
Loan Asset (other than any deferral or capitalization already allowed by the
terms of the Loan Agreement of any PIK Loan Asset), or reduces the spread or
coupon with respect to such Loan Asset;
          (d) (i) in the case of a first lien loan, contractually or
structurally subordinates such Loan Asset by operation of a priority of
payments, turnover provisions, the transfer of assets in order to limit recourse
to the related Obligor or the granting of Liens (other than Permitted Liens) on
any of the Underlying Collateral securing such Loan Asset or (ii) in the case of
a second lien loan, (x) contractually or structurally subordinates such Loan
Asset to any obligation (other than the first lien loan which existed at the
Cut-Off Date for such Loan Asset) by operation of a priority of payments,
turnover provisions, the transfer of assets in order to limit recourse to the
related Obligor or the granting of Liens (other than Permitted Liens) on any of
the Underlying Collateral securing such Loan Asset or (y) the commitment amount
of any loan senior to such second lien loan is increased;
          (e) substitutes, alters or releases the Underlying Collateral securing
such Loan Asset and each such substitution, alteration or release, as determined
in the sole discretion of the Administrative Agent, materially and adversely
affects the value of such Loan Asset; or
          (f) amends, waives, forbears, supplements or otherwise modifies
(i) the meaning of “Net Leverage Ratio”, “Interest Coverage Ratio” or “Permitted
Liens” or any respective comparable definitions in the Loan Agreement for such
Loan Asset or (ii) any term or provision of such Loan Agreement referenced in or
utilized in the calculation of the “Net Leverage Ratio”, “Interest Coverage
Ratio” or “Permitted Liens” or any respective comparable definitions for such
Loan Asset, in either case in a manner that, in the reasonable judgment of the
Administrative Agent, is materially adverse to the Secured Parties.
          “Maximum Facility Amount” means the aggregate Commitments as then in
effect, which amount shall not exceed $100,000,000; provided that at all times
after the Reinvestment Period, the Maximum Facility Amount shall mean the
aggregate Advances Outstanding at such time.
          “Minimum Equity Amount” means $100,000,000.

-20-



--------------------------------------------------------------------------------



 



          “Moody’s” means Moody’s Investors Service, Inc. (or its successors in
interest).
          “Mortgage” means the mortgage, deed of trust or other instrument
creating a Lien on an interest in real property securing a Loan Asset, including
the assignment of leases and rents related thereto.
          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate
contributed or had any obligation to contribute on behalf of its employees at
any time during the current year or the preceding five years
          “Net Leverage Ratio” means, with respect to any Loan Asset for any
Relevant Test Period, the meaning of “Net Leverage Ratio” or any comparable
definition in the Loan Agreement for each such Loan Asset, and in any case that
“Net Leverage Ratio” or such comparable definition is not defined in such Loan
Agreement, the ratio of (a) Indebtedness minus Unrestricted Cash to (b) EBITDA.
          “Non-Usage Fee” has the meaning assigned to that term in
Section 2.09(a).
          “Non-Usage Fee Rate” has the meaning assigned to that term in
Section 2.09(a).
          “Noteless Loan Asset” means a Loan Asset with respect to which the
Loan Agreements (i) do not require the Obligor to execute and deliver a
promissory note to evidence the indebtedness created under such Loan Asset or
(ii) require any holder of the indebtedness created under such Loan Asset to
affirmatively request a promissory note from the related Obligor.
          “Notice and Request for Consent” has the meaning assigned to that term
in Section 2.07(g)(i).
          “Notice of Borrowing” means an irrevocable written notice of borrowing
from the Borrower to the Administrative Agent and each Lender Agent in the form
attached hereto as Exhibit F.
          “Notice of Reduction” means a notice of a reduction of the Advances
Outstanding pursuant to Section 2.18, in the form attached hereto as Exhibit G.
          “Obligations” means all present and future indebtedness and other
liabilities and obligations (howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, or due or to become due) of the
Borrower to the Lenders, the Lender Agents, the Administrative Agent, the
Account Bank, any Hedge Counterparty, the Collateral Agent or the Collateral
Custodian arising under this Agreement and/or any other Transaction Document and
shall include, without limitation, all liability for principal of and interest
on the Advances, Hedge Breakage Costs, Breakage Fees, indemnifications and other
amounts due or to become due by the Borrower to the Lenders, the Lender Agents,
the Administrative Agent, the Collateral Agent, the Hedge Counterparty, the
Collateral Custodian and the Account Bank under this Agreement and/or any other
Transaction Document, including, without limitation, any amounts payable under
any Hedging Agreement (including, without limitation, payments in respect of the

-21-



--------------------------------------------------------------------------------



 



termination of any such Hedging Agreement), any Lender Fee Letter, any
Make-Whole Premium and costs and expenses payable by the Borrower to the
Lenders, the Lender Agents, the Administrative Agent, the Account Bank, the
Collateral Agent or the Collateral Custodian, including attorneys’ fees, costs
and expenses, including without limitation, interest, fees and other obligations
that accrue after the commencement of an insolvency proceeding (in each case
whether or not allowed as a claim in such insolvency proceeding).
          “Obligor” means, collectively, each Person obligated to make payments
under a Loan Agreement, including any guarantor thereof.
          “Officer’s Certificate” means a certificate signed by the president,
the secretary, an assistant secretary, the chief financial officer or any vice
president, as an authorized officer, of any Person.
          “Opinion of Counsel” means a written opinion of counsel, which opinion
and counsel are acceptable to the Administrative Agent in its sole discretion.
          “Outstanding Balance” means the principal balance of a Loan Asset,
expressed exclusive of PIK Interest and accrued interest; provided that
amortization payments on a Loan Asset shall first be applied to PIK Interest
when determining the Outstanding Balance of such Loan Asset. For the avoidance
of doubt, the Outstanding Balance with respect to a Revolving Loan Asset or a
Delayed Draw Loan Asset shall be equal to the funded amount of such Revolving
Loan Asset or Delayed Draw Loan Asset.
          “Payment Date” means the 15th day of each calendar month or, if such
day is not a Business Day, the next succeeding Business Day, commencing on the
15th day of January; provided, that the final Payment Date shall occur on the
Collection Date.
          “Payment Duties” has the meaning assigned to that term in Section
10.02(b)(ii).
          “Pension Plan” has the meaning assigned to that term in
Section 4.01(x).
          “Permitted Assignee” means any lender which (i) is not a Fifth Street
Competitor and (ii) has a long-term unsecured debt rating of not less than “A3”
from Moody’s and not less than “A” from S&P.
          “Permitted Investments” means any of (i) Wells Fargo Advantage Money
Market Funds — Government Money Market Fund, or (ii) Wells Fargo Money Market
Deposit Account.
          “Permitted Liens” means any of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced (a) Liens for state, municipal or other local Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person, (b) Liens imposed by law, such as materialmen’s,
warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith and (c) Liens
granted pursuant to or by the Transaction Documents.

-22-



--------------------------------------------------------------------------------



 



          “Person” means an individual, partnership, corporation (including a
statutory or business trust), limited liability company, joint stock company,
trust, unincorporated association, sole proprietorship, joint venture,
government (or any agency or political subdivision thereof) or other entity.
          “PIK Interest” means interest accrued on a Loan Asset that is added to
the principal amount of such Loan Asset instead of being paid as interest as it
accrues.
          “PIK Loan Asset” means a Loan Asset which provides for a portion of
the interest that accrues thereon to be added to the principal amount of such
Loan Asset for some period of the time prior to such Loan Asset requiring the
current cash payment of such previously capitalized interest, which cash payment
shall be treated as an Interest Collection at the time it is received.
          “Pledge” means the pledge of any Eligible Loan Asset or other
Portfolio Asset pursuant to Article II.
          “Pledge Agreement” means that certain Pledge Agreement, dated as of
the Closing Date, between the Transferor, as pledgor, and the Collateral Agent,
as pledgee, as such Pledge Agreement may from time to time be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
          “Portfolio Assets” means all Loan Assets owned by the Borrower,
together with all proceeds thereof and other assets or property related thereto,
including all right, title and interest of the Borrower in and to:
          (a) any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loan Assets;
          (b) all rights with respect to the Loan Assets to which the Transferor
is entitled as lender under the applicable Loan Agreement;
          (c) the Controlled Accounts, together with all cash and investments in
each of the foregoing other than amounts earned on investments therein;
          (d) any Underlying Collateral securing a Loan Asset and all Recoveries
related thereto, all payments paid in respect thereof and all monies due, to
become due and paid in respect thereof accruing after the applicable Cut-Off
Date and all liquidation proceeds;
          (e) all Required Loan Documents, the Loan Asset Files related to any
Loan Asset, any Records, and the documents, agreements, and instruments included
in the Loan Asset Files or Records;
          (f) all Insurance Policies with respect to any Loan Asset;
          (g) all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support

-23-



--------------------------------------------------------------------------------



 



payment of any Loan Asset, together with all UCC financing statements, mortgages
or similar filings signed or authorized by an Obligor relating thereto;
          (h) the Purchase and Sale Agreement (including, without limitation,
rights of recovery of the Borrower against the Transferor) and the assignment to
the Collateral Agent, for the benefit of the Secured Parties, of all UCC
financing statements filed by the Borrower against the Transferor under or in
connection with the Purchase and Sale Agreement;
          (i) any Hedging Agreement and all payments from time to time due
thereunder;
          (j) all records (including computer records) with respect to the
foregoing; and
          (k) all collections, income, payments, proceeds and other benefits of
each of the foregoing.
          “Priced Loan Asset” means any Loan Asset that has an observable quote
from LoanX Mark-It Partners or Loan Pricing Corporation, or from another pricing
service selected by the Administrative Agent in its sole discretion.
          “Prime Rate” means the rate announced by Wachovia from time to time as
its prime rate in the United States, such rate to change as and when such
designated rate changes. The Prime Rate is not intended to be the lowest rate of
interest charged by Wachovia or any other specified financial institution in
connection with extensions of credit to debtors.
          “Principal Collection Account” means a sub-account (account number
53237103 at the Account Bank) of the Collection Account into which Principal
Collections shall be segregated.
          “Principal Collections” means (i) any amounts deposited by the
Borrower in accordance with Section 2.06(a)(i) or Section 2.07(c)(i), (ii) with
respect to any Loan Asset, all amounts received which are not Interest
Collections, including, without limitation, all Recoveries, all Insurance
Proceeds, all scheduled payments of principal and principal prepayments and all
guaranty payments and proceeds of any liquidations, sales, dispositions or
securitizations, in each case, attributable to the principal of such Loan Asset
and (iii) all payments received pursuant to any Hedging Agreement or Hedge
Transaction. For the avoidance of doubt, “Principal Collections” shall not
include amounts on deposit in the Unfunded Exposure Account.
          “Pro Rata Share” means, with respect to each Lender, the percentage
obtained by dividing the Commitment of such Lender (as determined under clause
(i) of the definition of “Commitment”), by the aggregate Commitments of all the
Lenders (as determined under clause (i) of the definition of “Commitment”).
          “Proceeds” means, with respect to any Collateral Portfolio, all
property that is receivable or received when such Collateral Portfolio is
collected, sold, liquidated, foreclosed, exchanged, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes all rights to
payment with respect to any insurance relating to such Collateral Portfolio.

-24-



--------------------------------------------------------------------------------



 



          “Prohibited Transferee” means any hedge fund, any so-called vulture
fund or loan-to-own fund, any distressed debt fund or any other fund that is
similar to any of the foregoing.
          “Purchase and Sale Agreement” means that certain Purchase and Sale
Agreement, dated as of the date hereof, between the Transferor, as the seller,
and the Borrower, as the purchaser, as amended, modified, waived, supplemented,
restated or replaced from time to time.
          “Records” means all documents relating to the Loan Assets, including
books, records and other information executed in connection with the origination
or acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower or the Transferor have
acquired an interest pursuant to the Purchase and Sale Agreement or in which the
Borrower or the Transferor have otherwise obtained an interest.
          “Recoveries” means, as of the time any Underlying Collateral with
respect to any Loan Asset subject to clauses (ii) or (iv) of the definition of
“Value Adjustment Event”, as applicable, is sold, discarded or abandoned (after
a determination by the Servicer that such Underlying Collateral has little or no
remaining value) or otherwise determined to be fully liquidated by the Servicer
in accordance with the Servicing Standard, the proceeds from the sale of the
Underlying Collateral, the proceeds of any related Insurance Policy, any other
recoveries with respect to such Loan Asset, as applicable, the Underlying
Collateral, and amounts representing late fees and penalties, net of any amounts
received that are required under such Loan Asset, as applicable, to be refunded
to the related Obligor.
          “Register” has the meaning assigned to that term in Section 2.14.
          “Reinvestment Period” shall mean the date commencing on the Closing
Date and ending on the day preceding the earlier of (i) November 16, 2011 (or
such later date as is agreed to in writing by the Borrower, the Servicer, the
Administrative Agent and the Lenders pursuant to Section 2.19(b)), (ii) the
occurrence of an Event of Default (past any applicable notice or cure period
provided in the definition thereof) and (iii) the date of any voluntary
termination by the Borrower pursuant to Section 2.18(b).
          “Release Date” has the meaning set forth in Section 2.07(c).
          “Relevant Test Period” means, with respect to any Loan Asset, the
relevant test period for the calculation of Net Leverage Ratio or Interest
Coverage Ratio, as applicable, for such Loan Asset in the Loan Agreements or, if
no such period is provided for therein, for Obligors delivering monthly
financing statements, each period of the last 12 consecutive reported calendar
months, and for Obligors delivering quarterly financing statements, each period
of the last four consecutive reported fiscal quarters of the principal Obligor
on such Loan Asset; provided that with respect to any Loan Asset for which the
relevant test period is not provided for in the Loan Agreement, if an Obligor is
a newly-formed entity as to which 12 consecutive calendar months have not yet
elapsed, “Relevant Test Period” shall initially include the period from the date
of formation of such Obligor to the end of the twelfth calendar month or fourth
fiscal quarter (as the case may be) from the date of formation, and shall
subsequently

-25-



--------------------------------------------------------------------------------



 



include each period of the last 12 consecutive reported calendar months or four
consecutive reported fiscal quarters (as the case may be) of such Obligor.
          “Remittance Period” means, (i) as to the Initial Payment Date, the
period beginning on the Closing Date and ending on, and including, the
Determination Date immediately preceding such Payment Date and (ii) as to any
subsequent Payment Date, the period beginning on the first day after the most
recently ended Remittance Period and ending on, and including, the Determination
Date immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.
          “Replacement Servicer” has the meaning assigned to that term in
Section 6.01(c).
          “Reporting Date” means the date that is two Business Days prior to the
Payment Date of each calendar month, commencing December, 2009.
          “Required Lenders” means (i) Wachovia (as a Lender hereunder) and its
successors and assigns and (ii) the Lenders representing an aggregate of at
least 51% of the aggregate Commitments of the Lenders then in effect.
          “Required Loan Documents” means, for each Loan Asset, originals
(except as otherwise indicated) of the following documents or instruments, all
as specified on the related Loan Asset Checklist:
          (a) (i) other than in the case of a Noteless Loan Asset, the original
or, if accompanied by an original “lost note” affidavit and indemnity, a copy
of, the underlying promissory note, endorsed by the Borrower or the prior holder
of record either in blank or to the Collateral Agent (and evidencing an unbroken
chain of endorsements from each prior holder thereof evidenced in the chain of
endorsements either in blank or to the Collateral Agent), with any endorsement
to the Collateral Agent to be in the following form: “Wells Fargo Bank, National
Association, as Collateral Agent for the Secured Parties”, and (ii) in the case
of a Noteless Loan Asset (x) a copy of each transfer document or instrument
relating to such Noteless Loan Asset evidencing the assignment of such Noteless
Loan Asset to the Transferor and from the Transferor to the Borrower and from
the Borrower either to the Collateral Agent or in blank, and (y) a copy of the
Loan Asset Register with respect to such Noteless Loan Asset, as described in
Section 5.03(l)(ii);
          (b) originals or copies of each of the following, to the extent
applicable to the related Loan Asset; any related loan agreement, credit
agreement, note purchase agreement, security agreement (if separate from any
Mortgage), sale and servicing agreement, acquisition agreement, subordination
agreement, intercreditor agreement or similar instruments, guarantee, Insurance
Policy, assumption or substitution agreement or similar material operative
document, in each case together with any amendment or modification thereto, as
set forth on the Loan Asset Checklist;
          (c) if any Loan Asset is secured by a Mortgage, in each case as set
forth in the Loan Asset Checklist:

-26-



--------------------------------------------------------------------------------



 



          (i) either (i) the original Mortgage, the original assignment of
leases and rents, if any, and the originals of all intervening assignments, if
any, of the Mortgage and assignments of leases and rents with evidence of
recording thereon, (ii) copies thereof certified by the Servicer, by closing
counsel or by a title company or escrow company to be true and complete copies
thereof where the originals have been transmitted for recording until such time
as the originals are returned by the public recording office; provided that,
solely for purposes of the Review Criteria, the Collateral Custodian shall have
no duty to ascertain whether any certification set forth in this subsection
(c)(ii) has been received, other than a certification which has been clearly
delineated as being provided by the Servicer or (iii) copies certified by the
public recording offices where such documents were recorded to be true and
complete copies thereof in those instances where the public recording offices
retain the original or where the original recorded documents are lost; and
          (ii) other than with respect to any Agented Note, to the extent the
Borrower is the sole lender under the Loan Agreement, an Assignment of Mortgage
and of any other material recorded security documents (including any assignment
of leases and rents) in recordable form, executed by the Borrower or the prior
holder of record, in blank or to the Collateral Agent (and evidencing an
unbroken chain of assignments from the prior holder of record to the Collateral
Agent), with any assignment to the Collateral Agent to be in the following form:
“Wells Fargo Bank, National Association, as Collateral Agent for the Secured
Parties”;
          (d) with respect to any Loan Asset originated by the Transferor and
with respect to which the Transferor acts as administrative agent (or in a
comparable capacity), either (i) copies of the UCC-1 Financing Statements, if
any, and any related continuation statements, each showing the Obligor as debtor
and the Collateral Agent as total assignee or showing the Obligor, as debtor and
the Transferor as secured party and each with evidence of filing thereon, or
(ii) copies of any such financing statements certified by the Servicer to be
true and complete copies thereof in instances where the original financing
statements have been sent to the appropriate public filing office for filing, in
each case as set forth in the Loan Asset Checklist.
          “Required Reports” means, collectively, the Servicing Report required
pursuant to Section 6.08(b), the Servicer’s Certificate required pursuant to
Section 6.08(c), the financial statements of the Servicer required pursuant to
Section 6.08(d), the tax returns of the Borrower and the Servicer required
pursuant to Section 6.08(e), the financial statements and valuation reports of
each Obligor required pursuant to Section 6.08(f), the annual statements as to
compliance required pursuant to Section 6.09, and the annual independent public
accountant’s report required pursuant to Section 6.10.
          “Responsible Officer” means, with respect to any Person, any duly
authorized officer of such Person with direct responsibility for the
administration of this Agreement and also, with respect to a particular matter,
any other duly authorized officer of such Person to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.

-27-



--------------------------------------------------------------------------------



 



          “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any class of membership
interests of the Borrower now or hereafter outstanding, except a dividend paid
solely in interests of that class of membership interests or in any junior class
of membership interests of the Borrower; (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any class of membership interests of the Borrower now or
hereafter outstanding, (iii) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire membership interests of the Borrower now or hereafter
outstanding, and (iv) any payment of management fees by the Borrower. For the
avoidance of doubt, (x) payments and reimbursements due to the Servicer in
accordance with this Agreement or any other Transaction Document do not
constitute Restricted Junior Payments, and (y) distributions by the Borrower to
holders of its membership interests of Loan Assets or of cash or other proceeds
relating thereto which have been substituted by the Borrower in accordance with
this Agreement shall not constitute Restricted Junior Payments.
          “Retained Interest” means, with respect to any Agented Note that is
transferred to the Borrower, (i) all of the obligations, if any, of the agent(s)
under the documentation evidencing such Agented Note and (ii) the applicable
portion of the interests, rights and obligations under the documentation
evidencing such Agented Note that relate to such portion(s) of the indebtedness
that is owned by another lender.
          “Review Criteria” has the meaning assigned to that term in Section
12.02(b)(i).
          “Revolving Loan Asset” means a Loan Asset that is a line of credit or
contains an unfunded commitment arising from an extension of credit by the
Transferor to an Obligor, pursuant to the terms of which amounts borrowed may be
repaid and subsequently reborrowed.
          “S&P” means Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc. (or its successors in interest).
          “Same-Day Advance” means any Advance made on the same day such Advance
is requested, in accordance with the second sentence of Section 2.02(b).
          “Scheduled Payment” means each scheduled payment of principal and/or
interest required to be made by an Obligor on the related Loan Asset, as
adjusted pursuant to the terms of the related Loan Agreement.
          “Second Reinvestment Period Extension” has the meaning assigned to
that term in Section 2.19(b).
          “Second Stated Maturity Extension” has the meaning assigned to that
term in Section 2.19(a).
          “Secured Party” means each of the Administrative Agent, each Lender
(together with its successors and assigns), each Lender Agent, each Affected
Party, each Indemnified Party, the Collateral Custodian, the Collateral Agent,
the Account Bank and each Hedge Counterparty.

-28-



--------------------------------------------------------------------------------



 



          “Securities Act” means the U.S. Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
          “Servicer” means at any time the Person then authorized, pursuant to
Section 6.01 to service, administer, and collect on the Loan Assets and exercise
rights and remedies in respect of the same.
          “Servicer Pension Plan” has the meaning set forth in Section 4.03(p).
          “Servicer Termination Event” means the occurrence of any one or more
of the following events:
          (a) any failure by the Servicer to make any payment, transfer or
deposit into the Collection Account (including, without limitation, with respect
to bifurcation and remittance of Interest Collections and Principal Collections)
or the Unfunded Exposure Account, as required by this Agreement or any
Transaction Document which continues unremedied for a period of two Business
Days;
          (b) any failure on the part of the Servicer duly to (i) observe or
perform in any material respect any other covenants or agreements of the
Servicer set forth in this Agreement or the other Transaction Documents to which
the Servicer is a party (including, without limitation, any delegation of the
Servicer’s duties that is not permitted by Section 6.01 of this Agreement) or
(ii) comply in any material respect with the Servicing Standard regarding the
servicing of the Collateral Portfolio and in each case the same continues
unremedied for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (x) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent or the Collateral Agent (at the direction of the
Administrative Agent) and (y) the date on which a Responsible Officer of the
Servicer acquires knowledge thereof;
          (c) the failure of the Servicer to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party in an aggregate amount in excess of United
States $1,000,000, individually or in the aggregate, or the occurrence of any
event or condition that has resulted in the acceleration of such amount of
recourse debt whether or not waived;
          (d) a Bankruptcy Event shall occur with respect to the Servicer;
          (e) Fifth Street shall assign its rights or obligations as “Servicer”
hereunder to any Person without the consent of each Lender Agent and the
Administrative Agent (as required in the last sentence of Section 11.04(a));
          (f) at the end of any fiscal quarter, Fifth Street fails to maintain
the Asset Coverage Ratio at greater than or equal to 2:1;
          (g) Fifth Street permits Shareholders’ Equity (as reflected in its 10Q
or 10K without any deductions) at the last day of any of its fiscal quarter to
be less than $200,000,000 plus 75% of the net proceeds of the sale of equity
interests by Fifth Street after the Closing Date;

-29-



--------------------------------------------------------------------------------



 



          (h) any change in the management of the Servicer (whether by
resignation, termination, disability, death or lack of day-to-day management)
relating to (x) Leonard Tannenbaum or (y) any two of Marc Goodman, Bernard
Berman and Ivelin Dimitrov failing to provide active and material participation
in the Servicer’s or Transferor’s daily activities including, but not limited
to, general management, underwriting, and the credit approval process and credit
monitoring activities, and such persons are not replaced with other individuals
reasonably acceptable to the Administrative Agent within 30 days of such event;
          (i) any failure by the Servicer to deliver (i) any required Servicing
Report on or before the date occurring two Business Days after the date such
report is required to be made or given, as the case may be or (ii) any other
Required Reports hereunder on or before the date occurring five Business Days
after the date such report is required to be made or given, as the case may be,
in each case under the terms of this Agreement;
          (j) any representation, warranty or certification made by the Servicer
in any Transaction Document or in any certificate delivered pursuant to any
Transaction Document shall prove to have been incorrect in any material respect
when made and continues to be unremedied for a period of 30 days after the
earlier to occur of (i) the date on which written notice of such incorrectness
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent or the Collateral Agent (at the direction of the
Administrative Agent) and (ii) the date on which a Responsible Officer of the
Servicer acquires knowledge thereof;
          (k) any financial or other information reasonably requested by the
Administrative Agent, a Lender Agent or the Collateral Agent is not provided as
requested within a reasonable amount of time following such request;
          (l) the rendering against the Servicer of one or more final judgments,
decrees or orders for the payment of money in excess of United States
$1,000,000, individually or in the aggregate, and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of more than
30 consecutive days without a stay of execution;
          (m) any change in the control of the Servicer that takes the form of
either a merger or consolidation that does not comply with the provisions of
Section 5.04(a) of this Agreement;
          (n) the occurrence of an Event of Default (past any applicable notice
or cure period provided in the definition thereof);
          (o) Fifth Street makes a capital contribution to an Affiliate other
than the Borrower and after accounting for such capital contribution, Fifth
Street’s Shareholders’ Equity (provided that equity in Affiliates other than the
Borrower will not be included in this calculation) is not greater than
$250,000,000; or
          (p) any other event which has caused, or which may cause, a Material
Adverse Effect on the assets, liabilities, financial condition, business or
operations of the Servicer or the ability of the Servicer to meet its
obligations under the Transaction Documents to which it is a party.

-30-



--------------------------------------------------------------------------------



 



          “Servicer Termination Notice” has the meaning assigned to that term in
Section 6.01(b).
          “Servicer’s Certificate” has the meaning assigned to that term in
Section 6.08(c).
          “Servicing Fees” means the fee payable to the Servicer on each Payment
Date in arrears in respect of each Remittance Period, which fee shall be equal
to the product of (i) 0.50%, (ii) the arithmetic mean of the aggregate
Outstanding Balance of all Eligible Loan Assets on the first day and on the last
day of the related Remittance Period and (iii) the actual number of days in such
Remittance Period divided by 360; provided that the rate set forth in clause (i)
hereof may be increased up to 0.75% at the discretion of the Administrative
Agent in the event that a successor Servicer is appointed pursuant to
Section 6.01(c).
          “Servicing File” means, for each Loan Asset, (a) copies of each of the
Required Loan Documents and (b) any other portion of the Loan Asset File which
is not part of the Required Loan Documents.
          “Servicing Report” has the meaning assigned to that term in
Section 6.08(b).
          “Servicing Standard” means, with respect to any Loan Assets included
in the Collateral Portfolio, to service and administer such Loan Assets on
behalf of the Secured Parties in accordance with Applicable Law, the terms of
this Agreement, the Loan Agreements, all customary and usual servicing practices
for loans like the Loan Assets and, to the extent consistent with the foregoing,
(a)(i) if the Servicer is the originator or an Affiliate thereof, the higher of:
(A) the customary and usual servicing practices that a prudent loan investor or
lender would use in servicing loans like the Loan Assets for its own account,
and (B) the same care, skill, prudence and diligence with which the Servicer
services and administers loans for its own account or for the account of others,
and (ii) if the Servicer is not the originator or an Affiliate thereof, the same
care, skill, prudence and diligence with which the Servicer services and
administers loans for its own account or for the account of others; (b) with a
view to maximize the value of the Loan Assets; and (c) without regard to:
(i) the Servicer’s obligations to incur servicing and administrative expenses
with respect to a Loan Asset, (ii) the Servicer’s right to receive compensation
for its services hereunder or with respect to any particular transaction,
(iii) the ownership by the Servicer or any Affiliate thereof of any Loan Assets,
or (iv) the ownership, servicing or management for others by the Servicer of any
other loans or property by the Servicer.
          “Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Servicer at such date.
          “Solvent” means, as to any Person at any time, having a state of
affairs such that all of the following conditions are met: (a) the fair value of
the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code; (b) the present fair saleable value of
the property of such Person in an orderly liquidation of such Person is not less
than the amount that will be

-31-



--------------------------------------------------------------------------------



 



required to pay the probable liability of such Person on its debts and other
liabilities as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.
          “Spread Differential” means, for any date of determination, the
(a) weighted average fixed rate cash coupon of the Fixed Rate Loan Assets
included in the Collateral Portfolio on such date minus (b) the Yield Rate for
such date.
          “State” means one of the fifty states of the United States or the
District of Columbia.
          “Stated Maturity Date” means November 16, 2012 or such later date as
is agreed to in writing by the Borrower, the Servicer, the Administrative Agent
and the Lenders pursuant to Section 2.19(a).
          “Subsidiary” means with respect to a person, a corporation,
partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such person.
          “Substitute Eligible Loan Asset” means each Eligible Loan Asset
Pledged by the Borrower to the Collateral Agent, on behalf of the Secured
Parties, pursuant to Section 2.07(a) or Section 2.07(c)(ii).
          “Taxes” means any present or future taxes, levies, imposts, duties,
charges, assessments or fees of any nature (including interest, penalties, and
additions thereto) that are imposed by any Governmental Authority.
          “Term Loan Asset” means a Loan Asset that is a term loan that has been
fully funded and does not contain any unfunded commitment on the part of the
Transferor arising from an extension of credit by the Transferor to an Obligor.
          “Transaction Documents” means this Agreement, the Variable Funding
Note(s), any Hedging Agreement, any Joinder Supplement, the Purchase and Sale
Agreement, the Collection Account Agreement, the Unfunded Exposure Account
Agreement, the Wells Fargo Fee Letter, each Lender Fee Letter, the Pledge
Agreement and each document, instrument or agreement related to any of the
foregoing.
          “Transferee Letter” has the meaning assigned to that term in
Section 11.04(a).

-32-



--------------------------------------------------------------------------------



 



          “Transferor” means Fifth Street, in its capacity as the transferor
hereunder and as the seller under the Purchase and Sale Agreement, together with
its successors and assigns in such capacity.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.
          “Underlying Collateral” means, with respect to a Loan Asset, any
property or other assets designated and pledged or mortgaged as collateral to
secure repayment of such Loan Asset, as applicable, including, without
limitation, mortgaged property and/or a pledge of the stock, membership or other
ownership interests in the related Obligor and all proceeds from any sale or
other disposition of such property or other assets.
          “Unfunded Exposure Account” means a trust account (account number
53237101 at the Account Bank) in the name of the Borrower and under the sole
dominion and control of the Collateral Agent for the benefit of the Secured
Parties; provided, that the funds deposited therein (including any interest and
earnings thereon) from time to time shall constitute the property and assets of
the Borrower and the Borrower shall be solely liable for any Taxes payable with
respect to the Unfunded Exposure Account.
          “Unfunded Exposure Account Agreement” means that certain Unfunded
Exposure Account Agreement, dated the date of this Agreement, among the
Borrower, the Servicer, the Account Bank, the Administrative Agent, and the
Collateral Agent, which agreement relates to the Unfunded Exposure Account, as
such agreement may from time to time be amended, supplemented or otherwise
modified in accordance with the terms thereof.
          “Unfunded Exposure Amount” means, as of any date of determination, an
amount equal to the aggregate amount of all unfunded commitments associated with
Loan Assets owned by the Borrower.
          “Unfunded Exposure Amount Shortfall” has the meaning assigned to that
term in Section 2.02(f).
          “Unfunded Exposure Equity Amount” means, on any date of determination,
an amount equal to:
          (i) for each Loan Asset which has any unfunded commitments, the
aggregate sum of the products of (a) the Unfunded Exposure Amount for each such
Loan Asset multiplied by (b) the difference of (x) 100% minus (y) the Applicable
Percentage for each such Loan Asset;
          plus
          (ii) for each Loan Asset which has any unfunded commitments, the
aggregate sum of the products of (a) (x) 100% minus the Assigned Value for each
such Loan Asset multiplied by (y) the Unfunded Exposure Amount of each such Loan
Asset; multiplied by (b) the Applicable Percentage for each such Loan Asset.
          “United States” means the United States of America.

-33-



--------------------------------------------------------------------------------



 



          “Unmatured Event of Default” means any event that, if it continues
uncured, will, with lapse of time, notice or lapse of time and notice,
constitute an Event of Default.
          “Unrestricted Cash” the meaning of “Unrestricted Cash” or any
comparable definition in the Loan Agreements for each Loan Asset, and in any
case that “Unrestricted Cash” or such comparable definition is not defined in
such Loan Agreement, all cash available for use for general corporate purposes
and not held in any reserve account or legally or contractually restricted for
any particular purposes or subject to any lien (other than blanket liens
permitted under or granted in accordance with such Loan Agreement).
          “Unused Portion” has the meaning assigned to that term in
Section 2.09(a).
          “Value Adjustment Event” means, with respect to any Loan Asset, the
occurrence of any one or more of the following events after the related Cut-Off
Date:
          (i) (x) The Interest Coverage Ratio for any Relevant Test Period with
respect to such Loan Asset is less than 90% of the Interest Coverage Ratio with
respect to such Loan Asset as calculated on (A) the applicable Cut-Off Date (if
no Improvement Date has occurred) or (B) the most recent Improvement Date (if an
Improvement Date has occurred) or (y) the Net Leverage Ratio for any Relevant
Test Period of the related Obligor with respect to such Loan Asset is more than
0.50x higher than such Net Leverage Ratio as calculated on (A) the applicable
Cut-Off Date (if no Improvement Date has occurred) or (B) the most recent
Improvement Date (if an Improvement Date has occurred);
          (ii) an Obligor payment default under any Loan Asset (after giving
effect to any grace and/or cure period set forth in the Loan Agreement, but not
to exceed five days);
          (iii) any other Obligor default under any Loan Asset for which the
Borrower (or agent or required lenders pursuant to the Loan Agreement, as
applicable) has elected to exercise any of its rights and remedies under the
applicable Loan Agreement in case of the default thereunder (including, but not
limited to, acceleration of the debt);
          (iv) a Bankruptcy Event with respect to the related Obligor;
          (v) the occurrence of a Material Modification (in accordance with
clauses (b)-(f) of the definition thereof) with respect to such Loan Asset; or
          (vi) the occurrence of a Material Modification (in accordance with
clause (a) of the definition thereof) with respect to such Loan Asset.
          “Variable Funding Note” has the meaning assigned to such term in
Section 2.01(a).
          “Wachovia” means Wachovia Bank, National Association, a national
banking association, in its individual capacity, and its successors and assigns.
          “Warranty Event” means, as to any Loan Asset, the discovery that as of
the related Cut-Off Date for such Loan Asset there existed a breach of any
representation or

-34-



--------------------------------------------------------------------------------



 



warranty relating to such Loan Asset (other than any representation or warranty
that the Loan Asset satisfies the criteria of the definition of Eligible Loan
Asset) and the failure of the Borrower to cure such breach, or cause the same to
be cured, within 10 days after the earlier to occur of the Borrower’s receipt of
notice thereof from the Administrative Agent or the Borrower becoming aware
thereof; provided that, any Loan Asset approved by the Administrative Agent in
accordance with Section 11 of Schedule III on the applicable Cut-Off Date shall
not be a Warranty Loan Asset due to the failure of such Loan Asset to satisfy
the requirements of Section 11 of Schedule III on any date thereafter.
          “Warranty Loan Asset” means any Loan Asset that fails to satisfy any
criteria of the definition of Eligible Loan Asset as of the Cut-Off Date for
such Loan Asset or a Loan Asset with respect to which a Warranty Event has
occurred.
          “Wells Fargo” has the meaning assigned to that term in the preamble
hereto.
          “Wells Fargo Fee Letter” means the Wells Fargo Fee Letter, dated as of
the date hereof, between the Collateral Agent, the Collateral Custodian, the
Account Bank, the Borrower and the Administrative Agent, as such letter may be
amended, modified, supplemented, restated or replaced from time to time.
          “Yield” means with respect to any Remittance Period, the sum for each
day in such Remittance Period determined in accordance with the following
formula:
YR x L
D

             
where:
  YR   =   the Yield Rate applicable on such day;
 
           
 
  L   =   the Advances Outstanding on such day; and
 
           
 
  D   =   360 or, to the extent the Yield Rate is the Base Rate, 365 or
366 days, as applicable;

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.
          “Yield Rate” means, as of any date of determination, an interest rate
per annum equal to LIBOR for such date plus the Applicable Spread; provided that
if Wachovia shall have notified the Administrative Agent that a Eurodollar
Disruption Event has occurred, the Yield Rate shall be equal to the Base Rate
plus the Applicable Spread until such Lender Agent shall have notified the
Administrative Agent that such Eurodollar Disruption Event has ceased, at which
time the Yield Rate shall again be equal to LIBOR for such date plus the
Applicable Spread.

-35-



--------------------------------------------------------------------------------



 



     SECTION 1.02 Other Terms. All accounting terms used but not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York, and used but not specifically
defined herein, are used herein as defined in such Article 9.
     SECTION 1.03 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”
     SECTION 1.04 Interpretation.
          In each Transaction Document, unless a contrary intention appears:
          (a) the singular number includes the plural number and vice versa;
          (b) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;
          (c) reference to any gender includes each other gender;
          (d) reference to day or days without further qualification means
calendar days;
          (e) reference to any time means New York, New York time;
          (f) reference to the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”;
          (g) reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, waived, supplemented, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor; and
          (h) reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.
ARTICLE II.
THE FACILITY
     SECTION 2.01 Variable Funding Note and Advances.

-36-



--------------------------------------------------------------------------------



 



          (a) Variable Funding Note. The Borrower has heretofore delivered or
shall, on the date hereof (and on the terms and subject to the conditions
hereinafter set forth), deliver, to each Lender Agent, at the address set forth
on the signature pages of this Agreement, and on the effective date of any
Joinder Supplement, to each additional Lender Agent, at the address set forth in
the applicable Joinder Supplement, a duly executed variable funding note (the
“Variable Funding Note”), in substantially the form of Exhibit I, in an
aggregate face amount equal to the applicable Lender’s Commitment as of the
Closing Date or the effective date of any Joinder Supplement, as applicable, and
otherwise duly completed. Interest shall accrue on the Variable Funding Note,
and the Variable Funding Note shall be payable, as described herein.
          (b) Advances. On the terms and conditions hereinafter set forth, from
time to time from the Closing Date until the end of the Reinvestment Period, the
Lenders shall make Advances under the Variable Funding Notes, secured by the
Collateral Portfolio, (x) to the Borrower for the purpose of purchasing Eligible
Loan Assets or (y) to the Unfunded Exposure Account in an amount up to the
Unfunded Exposure Amount. Other than pursuant to Section 2.02(f), under no
circumstances shall any Lender be required to make any Advance if after giving
effect to such Advance and the addition to the Collateral Portfolio of the
Eligible Loan Assets being acquired by the Borrower using the proceeds of such
Advance, (i) an Event of Default has occurred or would result therefrom or an
Unmatured Event of Default exists or would result therefrom or (ii) the
aggregate Advances Outstanding would exceed the Borrowing Base. Notwithstanding
anything to the contrary herein (other than pursuant to Section 2.02(f)), no
Lender shall be obligated to provide the Borrower (or to the Unfunded Exposure
Account, if applicable) with aggregate funds in connection with an Advance that
would exceed the least of (x) such Lender’s unused Commitment then in effect and
(y) the aggregate unused Commitments then in effect.
          (c) Notations on Variable Funding Note. Each Lender Agent is hereby
authorized to enter on a schedule attached to the Variable Funding Note with
respect to each Conduit Lender and each Institutional Lender a notation (which
may be computer generated) with respect to each Advance under the Variable
Funding Note made by the applicable Lender of: (i) the date and principal amount
thereof, and (ii) each repayment of principal thereof, and any such recordation
shall constitute prima facie evidence of the accuracy of the information so
recorded. The failure of any Lender Agent to make any such notation on the
schedule attached to any Variable Funding Note shall not limit or otherwise
affect the obligation of the Borrower to repay the Advances in accordance with
their respective terms as set forth herein.
     SECTION 2.02 Procedure for Advances.
          (a) During the Reinvestment Period, the Lenders will make Advances on
any Business Day at the request of the Borrower, subject to and in accordance
with the terms and conditions of Sections 2.01 and 2.02 and subject to the
provisions of Article III hereof.
          (b) Each Advance shall be made on at least one Business Day’s
irrevocable written notice (other than in the case of a Same-Day Advance) from
the Borrower to the Administrative Agent and each Lender Agent, with a copy to
the Collateral Agent and the Collateral Custodian, in the form of a Notice of
Borrowing; provided that such Notice of Borrowing shall be deemed to have been
received by the Administrative Agent and each Lender

-37-



--------------------------------------------------------------------------------



 



Agent on a Business Day if delivered no later than 5:00 p.m. on such Business
Day and if not delivered by such time, shall be deemed to have been received on
the following Business Day. For each Same-Day Advance, the Borrower shall
deliver an irrevocable written notice in the form of a Notice of Borrowing to
the Administrative Agent and each Lender Agent, with a copy to the Collateral
Agent and the Collateral Custodian no later than 2:00 p.m. on the proposed date
of such Same-Day Advance; provided that, the amount of any such Same-Day Advance
shall not exceed $20,000,000. The Borrower or the Servicer shall post all Loan
Agreements and other loan documents and information with respect to each
proposed Eligible Loan Asset, if any, to an IntraLinks (or other replacement)
website to which the Administrative Agent and each Lender Agent has access. Each
Notice of Borrowing shall include a duly completed Borrowing Base Certificate
(updated to the date such Advance is requested and giving pro forma effect to
the Advance requested and the use of the proceeds thereof), and shall specify:
          (i) the aggregate amount of such Advance, which amount shall not cause
the Advances Outstanding to exceed the Borrowing Base; provided that, except
with respect to an Advance pursuant to Section 2.02(f), the amount of such
Advance must be at least equal to $500,000;
          (ii) the proposed date of such Advance;
          (iii) a representation that all conditions precedent for an Advance
described in Article III hereof have been satisfied;
          (iv) the amount of cash that will be funded by the Transferor into the
Unfunded Exposure Account in connection with any Revolving Loan Asset or Delayed
Draw Loan Asset funded by such Advance, if applicable; and
          (v) whether such Advance should be remitted to the Borrower or the
Unfunded Exposure Account.
On the date of each Advance, upon satisfaction of the applicable conditions set
forth in Article III, each Lender shall, in accordance with instructions
received by the Borrower, either (i) make available to the Borrower, in same day
funds, an amount equal to such Lender’s Pro Rata Share of such Advance, by
payment into the account which the Borrower has designated in writing or
(ii) remit in same day funds an amount equal to such Lender’s Pro Rata Share of
such Advance into the Unfunded Exposure Account, as applicable; provided that,
with respect to an Advance funded pursuant to Section 2.02(f), each Lender shall
remit the Advance equal to such Lender’s Pro Rata Share of the Unfunded Exposure
Amount Shortfall in same day funds to the Unfunded Exposure Account.
          (c) The Advances shall bear interest at the Yield Rate.
          (d) Subject to Section 2.18 and the other terms, conditions,
provisions and limitations set forth herein (including, without limitation, the
payment of the Make-Whole Premium, as applicable), the Borrower may borrow,
repay or prepay and reborrow Advances without any penalty, fee or premium on and
after the Closing Date and prior to the end of the Reinvestment Period.

-38-



--------------------------------------------------------------------------------



 



          (e) A determination by Wachovia of the existence of any Eurodollar
Disruption Event (any such determination to be communicated to the Borrower by
written notice from the Administrative Agent promptly after the Administrative
Agent learns of such event), or of the effect of any Eurodollar Disruption Event
on its making or maintaining Advances at LIBOR, shall be conclusive absent
manifest error.
          (f) Notwithstanding anything to the contrary herein (including,
without limitation, the occurrence of an Event of Default or the existence of an
Unmatured Event of Default or a Borrowing Base Deficiency), if, upon the
occurrence of an Event of Default or on the last day of the Reinvestment Period,
the amount on deposit in the Unfunded Exposure Account is less than the
aggregate Unfunded Exposure Amount, the Borrower shall request an Advance in the
amount of such shortfall (the “Unfunded Exposure Amount Shortfall”). Following
receipt of a Notice of Borrowing (which shall specify the account details of the
Unfunded Exposure Account where the funds will be made available), each Lender
shall fund such Unfunded Exposure Amount Shortfall in accordance with
Section 2.02(b), notwithstanding anything to the contrary herein (including,
without limitation, the Borrower’s failure to satisfy any of the conditions
precedent set forth in Section 3.02). For the avoidance of doubt, the Borrower
shall not be required to fund the Unfunded Exposure Account unless and until the
occurrence of an Event of Default or the last day of the Reinvestment Period.
          (g) The obligation of each Conduit Lender and each Institutional
Lender to remit its Pro Rata Share of any Advance shall be several from that of
each other Lender and the failure of any Conduit Lender or Institutional Lender
to so make such amount available to the Borrower shall not relieve any other
Lender of its obligation hereunder.
     SECTION 2.03 Determination of Yield. Each applicable Lender Agent shall
determine the Yield for its portion of the Advances (including unpaid Yield
related thereto, if any, due and payable on a prior Payment Date) to be paid by
the Borrower on each Payment Date for the related Remittance Period and shall
advise the Servicer thereof on the third Business Day prior to such Payment
Date.
     SECTION 2.04 Remittance Procedures. The Servicer, as agent for the
Administrative Agent and the Lender Agents, shall instruct the Collateral Agent
and, if the Servicer fails to do so, the Administrative Agent may instruct the
Collateral Agent, to apply funds on deposit in the Controlled Accounts as
described in this Section 2.04; provided that, at any time after delivery of
Notice of Exclusive Control (as defined in the Collection Account Agreement),
the Administrative Agent shall instruct the Collateral Agent to apply funds on
deposit in the Controlled Accounts as described in this Section 2.04.
          (a) Payment Date Transfers During Reinvestment Period and Absent an
Event of Default. During the Reinvestment Period, so long as no Event of Default
has occurred and, in any case, prior to the declaration, or automatic
occurrence, of the Facility Maturity Date, the Collateral Agent shall (as
directed pursuant to the first paragraph of this Section 2.04) transfer
collected funds held by the Account Bank in the Collection Account, in
accordance with the Servicing Report, to the following Persons in the following
amounts, calculated as of the Determination Date, and priority:

-39-



--------------------------------------------------------------------------------



 



          (i) pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank in payment in full of all
accrued fees and expenses due under the Wells Fargo Fee Letter; provided that
amounts payable with respect to Collateral Agent Expenses, Collateral Custodian
Expenses and the Account Bank pursuant to this clause (i) (and
Section 2.04(b)(i), (c)(i) and (d)(i), if applicable) shall not, collectively,
exceed $170,000 per annum;
          (ii) to the Servicer, in payment in full of all accrued Servicing
Fees;
          (iii) to the Hedge Counterparty, any amounts (other than any Hedge
Breakage Costs) owing to that Hedge Counterparty under its Hedging Agreement in
respect of any Hedge Transaction(s);
          (iv) pro rata, in accordance with the amounts due under this clause,
to each Lender Agent, for the account of the applicable Lender, all Yield and
the Non-Usage Fee that is accrued and unpaid as of the last day of the related
Remittance Period;
          (v) pro rata, to each Lender Agent (for the account of the applicable
Lender) and the Administrative Agent, all accrued and unpaid fees, expenses
(including attorneys’ fees, costs and expenses) and indemnity amounts payable by
the Borrower to the Administrative Agent, any Lender Agent or any Lender under
the Transaction Documents;
          (vi) to pay the Advances Outstanding to the extent required to satisfy
any outstanding Borrowing Base Deficiency;
          (vii) at the discretion of the Servicer, to fund the Unfunded Exposure
Account (in an amount up to the Unfunded Exposure Amount);
          (viii) pari passu to (a) the Collateral Agent, in payment in full of
all accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian in payment in full of all accrued Collateral Custodian
Expenses to the extent not previously paid, and (c) the Account Bank in payment
in full of all accrued expenses to the extent not previously paid;
          (ix) to pay the Advances Outstanding, together with any applicable
Make-Whole Premium, in connection with any complete refinancing or termination
of this Agreement in accordance with Section 2.18(b);
          (x) to the Hedge Counterparty, any Hedge Breakage Costs owing to the
Hedge Counterparty under its Hedging Agreement;
          (xi) to pay any other amounts due (other than with respect to the
repayment of Advances) under this Agreement and the other Transaction Documents
(including any indemnity amounts due from the Borrower hereunder and thereunder
not previously paid pursuant to Section 2.04(a)(v));

-40-



--------------------------------------------------------------------------------



 



          (xii) to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred in connection with the performance of its duties
hereunder; and
          (xiii) to the Borrower, any remaining amounts.
          (b) Interest Payments after the Reinvestment Period but Prior to an
Event of Default. After the Reinvestment Period but prior to the occurrence of
an Event of Default or the Facility Maturity Date, the Collateral Agent shall
(as directed pursuant to the first paragraph of this Section 2.04) transfer
Interest Collections held by the Account Bank in the Collection Account, in
accordance with the Servicing Report, to the following Persons in the following
amounts, calculated as of the Determination Date, and priority:
          (i) pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank in payment in full of all
accrued fees and expenses due under the Wells Fargo Fee Letter; provided that
amounts payable with respect to Collateral Agent Expenses, Collateral Custodian
Expenses and the Account Bank pursuant to this clause (i) (and
Section 2.04(a)(i), (c)(i) and (d)(i), if applicable) shall not, collectively,
exceed $170,000 per annum;
          (ii) to the Servicer, in payment in full of all accrued Servicing
Fees;
          (iii) to the Hedge Counterparty, any amounts (other than any Hedge
Breakage Costs) owing to that Hedge Counterparty under its Hedging Agreement in
respect of any Hedge Transaction(s);
          (iv) pro rata, in accordance with the amounts due under this clause,
to each Lender Agent, for the account of the applicable Lender, all Yield and
the Non-Usage Fee that is accrued and unpaid as of the last day of the related
Remittance Period;
          (v) pro rata, to each Lender Agent (for the account of the applicable
Lender) and the Administrative Agent, as applicable, all accrued and unpaid
fees, expenses (including attorneys’ fees, costs and expenses) and indemnity
amounts payable by the Borrower to the Administrative Agent, any Lender Agent or
any Lender under the Transaction Documents;
          (vi) to pay the Advances Outstanding to the extent required to satisfy
any outstanding Borrowing Base Deficiency;
          (vii) pari passu to (a) the Collateral Agent, in payment in full of
all accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian in payment in full of all accrued Collateral Custodian
Expenses to the extent not previously paid, and (c) the Account Bank in payment
in full of all accrued expenses to the extent not previously paid;

-41-



--------------------------------------------------------------------------------



 



          (viii) to pay the Advances Outstanding, together with any applicable
Make-Whole Premium, in connection with any complete refinancing or termination
of this Agreement in accordance with Section 2.18(b);
          (ix) to the Hedge Counterparty, any Hedge Breakage Costs owing to the
Hedge Counterparty under its Hedging Agreement;
          (x) to pay any other amounts due (other than with respect to the
repayment of Advances) under this Agreement and the other Transaction Documents
(including any indemnity amounts due from the Borrower hereunder and thereunder
not previously paid pursuant to Section 2.04(b)(v));
          (xi) to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred in connection with the performance of its duties
hereunder; and
          (xii) to the Borrower, any remaining amounts.
          (c) Principal Payments after the Reinvestment Period but Prior to an
Event of Default. After the Reinvestment Period but prior to an Event of Default
or the Facility Maturity Date, the Collateral Agent shall (as directed pursuant
to the first paragraph of this Section 2.04) transfer Principal Collections held
by the Account Bank in the Collection Account, in accordance with the Servicing
Report, to the following Persons in the following amounts, calculated as of the
Determination Date, and priority:
          (i) to pay amounts due under Section 2.04(b)(i) through (vi), to the
extent not paid thereunder;
          (ii) to the Unfunded Exposure Account in an amount necessary to cause
the amount on deposit in the Unfunded Exposure Account to equal the Unfunded
Exposure Amount;
          (iii) to pay the Advances Outstanding, including any applicable
Make-Whole Premium, until paid in full;
          (iv) pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian in payment in full of all accrued Collateral Custodian
Expenses to the extent not previously paid, and (c) the Account Bank in payment
in full of all accrued expenses to the extent not previously paid;
          (v) to the Hedge Counterparty, any Hedge Breakage Costs owing to the
Hedge Counterparty under its Hedging Agreement, to the extent not paid pursuant
to Section 2.04(b)(ix);
          (vi) to pay any other amounts due under this Agreement and the other
Transaction Documents (including any indemnity amounts due from the Borrower
hereunder and thereunder not previously paid pursuant to Section 2.04(b)(v));

-42-



--------------------------------------------------------------------------------



 



          (vii) to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred in connection with the performance of its duties
hereunder; and
          (viii) to the Borrower, any remaining amounts.
          (d) Payment Date Transfers Upon the Occurrence of an Event of Default.
If an Event of Default has occurred or, in any case, after the declaration, or
automatic occurrence, of the Facility Maturity Date, the Collateral Agent shall
(as directed pursuant to the first paragraph of this Section 2.04) transfer
collected funds held by the Account Bank in the Collection Account, in
accordance with the Servicing Report, to the following Persons in the following
amounts, calculated as of the Determination Date, and priority:
          (i) pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank in payment in full of all
accrued fees and expenses due under the Wells Fargo Fee Letter; provided that
amounts payable with respect to Collateral Agent Expenses, Collateral Custodian
Expenses and the Account Bank pursuant to this clause (i) (and
Section 2.04(a)(i), (b)(i) and (c)(i), if applicable) shall not, collectively,
exceed $170,000 per annum;
          (ii) to the Servicer, in payment in full of all accrued Servicing
Fees;
          (iii) to the Hedge Counterparty, any amounts (other than any Hedge
Breakage Costs) owing to that Hedge Counterparty under its Hedging Agreement in
respect of any Hedge Transaction(s);
          (iv) pro rata, in accordance with the amounts due under this clause,
to each Lender Agent, for the account of the applicable Lender, all Yield and
the Non-Usage Fee that is accrued and unpaid as of the last day of the related
Remittance Period;
          (v) pro rata, to each Lender Agent (for the account of the applicable
Lender) and the Administrative Agent, as applicable, all accrued and unpaid
fees, expenses (including attorneys’ fees, costs and expenses) and indemnity
amounts payable by the Borrower to the Administrative Agent, any Lender Agent or
any Lender under the Transaction Documents;
          (vi) to the Unfunded Exposure Account in an amount necessary to cause
the amount on deposit in the Unfunded Exposure Account to equal the Unfunded
Exposure Amount;
          (vii) to pay the Advances Outstanding, including any applicable
Make-Whole Premium, until paid in full;
          (viii) pari passu to (a) the Collateral Agent, in payment in full of
all accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian in payment in full of all accrued Collateral Custodian
Expenses to the extent

-43-



--------------------------------------------------------------------------------



 



not previously paid, and (c) the Account Bank in payment in full of all accrued
expenses to the extent not previously paid;
          (ix) to the Hedge Counterparty, any Hedge Breakage Costs owing to the
Hedge Counterparty under its Hedging Agreement;
          (x) to pay any other amounts due under this Agreement and the other
Transaction Documents (including any indemnity amounts due from the Borrower
hereunder and thereunder not previously paid pursuant to Section 2.04(d)(v));
          (xi) to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred in connection with the performance of its duties
hereunder; and
          (xii) to the Borrower, any remaining amounts.
          (e) Unfunded Exposure Account. Funds on deposit in the Unfunded
Exposure Account as of any date of determination may be withdrawn to fund draw
requests of the relevant Obligors under any Revolving Loan Asset or Delayed Draw
Loan Asset; provided that, until an Event of Default has occurred, the amount
withdrawn to fund such draw request shall not create any Borrowing Base
Deficiency. Any such draw request made by an Obligor, along with wiring
instructions for the applicable Obligor, shall be forwarded by the Borrower or
the Servicer to the Collateral Agent (with a copy to the Administrative Agent
and each Lender Agent) in the form of a Disbursement Request, and the Collateral
Agent shall instruct the Account Bank to fund such draw request in accordance
with the Disbursement Request. At any time, the Servicer (or, after delivery of
Notice of Exclusive Control (as such term is defined in the Unfunded Exposure
Account Agreement), the Administrative Agent) may cause any amounts on deposit
in the Unfunded Exposure Account which exceed the Unfunded Exposure Amount as of
any date of determination to be deposited into the Principal Collection Account
as Principal Collections.
          (f) Insufficiency of Funds. For the sake of clarity, the parties
hereby agree that if the funds on deposit in the Collection Account are
insufficient to pay any amounts due and payable on a Payment Date or otherwise,
the Borrower shall nevertheless remain responsible for, and shall pay when due,
all amounts payable under this Agreement and the other Transaction Documents in
accordance with the terms of this Agreement and the other Transaction Documents.
     SECTION 2.05 Instructions to the Collateral Agent and the Account Bank. All
instructions and directions given to the Collateral Agent or the Account Bank by
the Servicer, the Borrower or the Administrative Agent pursuant to Section 2.04
shall be in writing (including instructions and directions transmitted to the
Collateral Agent or the Account Bank by telecopy or e-mail), and such written
instructions and directions shall be delivered with a written certification that
such instructions and directions are in compliance with the provisions of
Section 2.04. The Servicer and the Borrower shall immediately transmit to the
Administrative Agent by telecopy or e-mail a copy of all instructions and
directions given to the Collateral Agent or the Account Bank by such party
pursuant to Section 2.04. The Administrative Agent shall promptly transmit to
the Servicer and the Borrower by telecopy or e-mail a copy of all

-44-



--------------------------------------------------------------------------------



 



instructions and directions given to the Collateral Agent or the Account Bank by
the Administrative Agent, pursuant to Section 2.04. If either the Administrative
Agent or Collateral Agent disagrees with the computation of any amounts to be
paid or deposited by the Borrower or the Servicer under Section 2.04 or
otherwise pursuant to this Agreement, or upon their respective instructions, it
shall so notify the Borrower, the Servicer and the Collateral Agent in writing
and in reasonable detail to identify the specific disagreement. If such
disagreement cannot be resolved within two Business Days, the determination of
the Administrative Agent as to such amounts shall be conclusive and binding on
the parties hereto absent manifest error. In the event the Collateral Agent or
the Account Bank receives instructions from the Servicer or the Borrower which
conflict with any instructions received by the Administrative Agent, the
Collateral Agent or the Account Bank, as applicable, shall rely on and follow
the instructions given by the Administrative Agent.
     SECTION 2.06 Borrowing Base Deficiency Payments.
          (a) In addition to any other obligation of the Borrower to cure any
Borrowing Base Deficiency pursuant to the terms of this Agreement, if, on any
day prior to the Collection Date, any Borrowing Base Deficiency exists, then the
Borrower shall, within three Business Days from the date of such Borrowing Base
Deficiency, eliminate such Borrowing Base Deficiency in its entirety by
effecting one or more (or any combination thereof) of the following actions in
order to eliminate such Borrowing Base Deficiency as of such date of
determination: (i) deposit cash in United States dollars into the Principal
Collection Account, (ii) repay Advances (together with any Breakage Fees, Hedge
Breakage Costs and all accrued and unpaid costs and expenses of the
Administrative Agent, the Lender Agents and the Lenders, in each case in respect
of the amount so prepaid), and/or (iii) subject to the approval of the
Administrative Agent, in its sole discretion, Pledge additional Eligible Loan
Assets; provided, that if the Borrower requests to Pledge another Eligible Loan
Asset within one Business Day of such Borrowing Base Deficiency and the
Administrative Agent does not either reject such Loan Asset or approve such Loan
Asset within one Business Day of the Borrower’s request to Pledge such Loan
Asset, then the Administrative Agent may, in its sole discretion, elect in
writing to extend the three Business Day grace period set forth in this
Section 2.06 for up to seven Business Days.
          (b) No later than 2:00 p.m. on the Business Day prior to the proposed
repayment of Advances or Pledge of additional Eligible Loan Assets pursuant to
Section 2.06(a), the Borrower (or the Servicer on its behalf) shall deliver
(i) to the Administrative Agent (with a copy to the Collateral Agent and the
Collateral Custodian), notice of such repayment or Pledge and a duly completed
Borrowing Base Certificate, updated to the date such repayment or Pledge is
being made and giving pro forma effect to such repayment or Pledge, and (ii) to
the Administrative Agent, if applicable, a description of any Eligible Loan
Asset and each Obligor of such Eligible Loan Asset to be Pledged and added to
the updated Loan Asset Schedule. Any notice pertaining to any repayment or any
Pledge pursuant to this Section 2.06 shall be irrevocable.
     SECTION 2.07 Substitution and Sale of Loan Assets; Affiliate Transactions.
          (a) Substitutions. The Borrower may, with the consent of the
Administrative Agent in its sole discretion, replace any Loan Asset as a Loan
Asset so long as (i) no event has

-45-



--------------------------------------------------------------------------------



 



occurred, or would result from such substitution, which constitutes an Event of
Default and no event has occurred and is continuing, or would result from such
substitution, which constitutes an Unmatured Event of Default or a Borrowing
Base Deficiency and (ii) simultaneously therewith, the Borrower Pledges (in
accordance with all of the terms and provisions contained herein) a Substitute
Eligible Loan Asset.
          (b) Discretionary Sales. The Borrower shall be permitted to sell Loan
Assets to Persons other than the Transferor or its Affiliates from time to time;
provided that (i) the proceeds of such sale shall be deposited into the
Collection Account to be disbursed in accordance with Section 2.04 hereof,
(ii) no event has occurred, or would result from such sale, which constitutes an
Event of Default and no event has occurred and is continuing, or would result
from such sale, which constitutes an Unmatured Event of Default or a Borrowing
Base Deficiency; and (iii) the prior written consent of the Administrative Agent
shall be required if such Loan Asset is sold for an amount which is less than
the Adjusted Borrowing Value.
          (c) Repurchase or Substitution of Warranty Loan Assets. If on any day
a Loan Asset is (or becomes) a Warranty Loan Asset, no later than 10 Business
Days following the earlier of knowledge by the Borrower of such Loan Asset
becoming a Warranty Loan Asset or receipt by the Borrower from the
Administrative Agent or the Servicer of written notice thereof, the Borrower
shall either:
          (i) make a deposit to the Collection Account (for allocation pursuant
to Section 2.04) in immediately available funds in an amount equal to (x) the
Advance Date Assigned Value multiplied by the Outstanding Balance of such Loan
Asset, (y) all Hedge Breakage Costs arising as a result thereof and owed to the
relevant Hedge Counterparty for any termination of one or more Hedge
Transactions, in whole or in part, as required by the terms of any Hedging
Agreement and (z) any expenses or fees with respect to such Loan Asset and costs
and damages incurred by the Administrative Agent or by any Lender in connection
with any violation by such Loan Asset of any predatory or abusive lending law
which is an Applicable Law (a notification regarding the amount of such expenses
or fees to be provided by the Administrative Agent to the Borrower); provided
that the Administrative Agent shall have the right to determine whether the
amount so deposited is sufficient to satisfy the foregoing requirements; or
          (ii) with the prior written consent of the Administrative Agent, in
its sole discretion, substitute for such Warranty Loan Asset a Substitute
Eligible Loan Asset.
          Upon confirmation of the deposit of the amounts set forth in
Section 2.07(c)(i) into the Collection Account or the delivery by the Borrower
of a Substitute Eligible Loan Asset for each Warranty Loan Asset (the date of
such confirmation or delivery, the “Release Date”), such Warranty Loan Asset and
related Portfolio Assets shall be removed from the Collateral Portfolio and, as
applicable, the Substitute Eligible Loan Asset and related Portfolio Assets
shall be included in the Collateral Portfolio. On the Release Date of each
Warranty Loan Asset, the Collateral Agent, for the benefit of the Secured
Parties, shall automatically and without further action be deemed to release to
the Borrower, without recourse, representation or warranty, all the right, title
and interest and any Lien of the Collateral Agent, for the benefit of the
Secured Parties

-46-



--------------------------------------------------------------------------------



 



in, to and under the Warranty Loan Asset and any related Portfolio Assets and
all future monies due or to become due with respect thereto.
          (d) Conditions to Sales, Substitutions and Repurchases. Any sales,
substitutions or repurchases effected pursuant to Sections 2.07(a), (b), or (c)
shall be subject to the satisfaction of the following conditions (as certified
in writing to the Administrative Agent and Collateral Agent by the Borrower):
          (i) the Borrower shall deliver a Borrowing Base Certificate to the
Administrative Agent in connection with such sale, substitution or repurchase;
          (ii) the Borrower shall deliver a list of all Loan Assets to be sold,
substituted, repurchased;
          (iii) no selection procedures adverse to the interests of the
Administrative Agent, the Lender Agents or the Lenders were utilized by the
Borrower in the selection of the Loan Assets to be sold, repurchased or
substituted;
          (iv) the Borrower shall give one Business Day’s notice of such sale,
substitution or repurchase;
          (v) the Borrower shall notify the Administrative Agent of any amount
to be deposited into the Collection Account in connection with any sale,
substitution or repurchase;
          (vi) the representations and warranties contained in Sections 4.01,
4.02 and 4.03 hereof shall continue to be correct in all respects, except to the
extent relating to an earlier date;
          (vii) any repayment of Advances Outstanding in connection with any
sale, substitution or repurchase of Loan Assets hereunder shall comply with the
requirements set forth in Section 2.18;
          (viii) the Borrower and the Servicer (on behalf of the Borrower) shall
agree to pay the legal fees and expenses of the Administrative Agent, each
Lender, each Lender Agent, Collateral Agent and the Collateral Custodian in
connection with any such sale, substitution or repurchase (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent on behalf of the Secured Parties and any other party having an
interest in the Loan Asset in connection with such sale, substitution or
repurchase); and
          (ix) the Borrower shall pay any Hedge Breakage Costs arising as a
result of such sale, substitution or repurchase and owed to the relevant Hedge
Counterparty for any termination of one or more Hedge Transactions, in whole or
in part, if applicable, as required by the terms of any Hedging Agreement.
          (e) Affiliate Transactions. Notwithstanding anything to the contrary
set forth herein or in any other Transaction Document, the Transferor (or an
Affiliate thereof) shall not

-47-



--------------------------------------------------------------------------------



 



reacquire from the Borrower and the Borrower shall not transfer to the
Transferor or to Affiliates of the Transferor, and none of the Transferor nor
any Affiliates thereof will have a right or ability to purchase, the Loan Assets
without the prior written consent of the Administrative Agent, except in the
case of a Lien Release Dividend or repurchases of Loan Assets by the Transferor
pursuant to Section 6.1 of the Purchase and Sale Agreement or substitutions of
Loan Assets pursuant to Section 6.2 of the Purchase and Sale Agreement.
          (f) Limitations on Sales and Substitutions. The Outstanding Balance of
all Loan Assets (other than Warranty Loan Assets) sold pursuant to
Section 2.07(b), substituted pursuant to Section 2.07(a) or released pursuant to
a Lien Release Dividend during the 12-month period immediately preceding the
proposed date of sale or substitution (or such lesser number of months as shall
have elapsed as of such date) does not exceed 10% of the highest aggregate
Outstanding Balance of any month during such 12-month period (or such lesser
number of months as shall have elapsed as of such date).
          (g) Lien Release Dividend. Notwithstanding any provision contained in
this Agreement to the contrary, provided no Event of Default has occurred and no
Unmatured Event of Default exists, on a Lien Release Dividend Date, the Borrower
may dividend to the Transferor Loan Assets that were sold by the Transferor to
the Borrower, or portions thereof (each, a “Lien Release Dividend”), subject to
the following terms and conditions, as certified by the Borrower and the
Transferor to the Administrative Agent (with a copy to the Collateral Agent and
the Collateral Custodian):
          (i) The Borrower and the Transferor shall have given the
Administrative Agent, with a copy to the Collateral Agent and the Collateral
Custodian, at least five Business Days prior written notice requesting that the
Administrative Agent consent to the effectuation of a Lien Release Dividend, in
the form of Exhibit J hereto (a “Notice and Request for Consent”), which consent
shall be given in the sole and absolute discretion of the Administrative Agent;
provided that, if the Administrative Agent shall not have responded to the
Notice and Request for Consent by 11:00 a.m. on the day that is one Business Day
prior to the proposed Lien Release Dividend Date, the Administrative Agent shall
be deemed not to have given its consent;
          (ii) On any Lien Release Dividend Date, no more than four Lien Release
Dividends shall have been made during the 12-month period immediately preceding
the proposed Lien Release Dividend Date;
          (iii) After giving effect to the Lien Release Dividend on the Lien
Release Dividend Date, (A) no Borrowing Base Deficiency, Event of Default or
Unmatured Event of Default shall exist, (B) the representations and warranties
contained in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in
all material respects, except to the extent relating to an earlier date, (C) the
eligibility of any Loan Asset remaining as part of the Collateral Portfolio
after the Lien Release Dividend will be redetermined as of the Lien Release
Dividend Date, (D) no claim shall have been asserted or proceeding commenced
challenging the enforceability or validity of any of the Required Loan Documents
and (E) there shall have been no material adverse change as to the Servicer or
the Borrower;

-48-



--------------------------------------------------------------------------------



 



          (iv) Such Lien Release Dividend must be in compliance with Applicable
Law and may not (A) be made with the intent to hinder, delay or defraud any
creditor of the Borrower or (B) leave the Borrower, immediately after giving
effect to the Lien Release Dividend, (x) insolvent, (y) with insufficient funds
to pay its obligations as and when they become due or (z) with inadequate
capital for its present and anticipated business and transactions;
          (v) On or prior to the Lien Release Dividend Date, the Borrower shall
have (A) delivered to the Administrative Agent, with a copy to the Collateral
Agent and the Collateral Custodian, a list specifying all Loan Assets or
portions thereof to be transferred pursuant to such Lien Release Dividend and
the Administrative Agent shall have approved the same in its sole discretion and
(B) obtained all authorizations, consents and approvals required to effectuate
the Lien Release Dividend;
          (vi) A portion of a Loan Asset may be transferred pursuant to a Lien
Release Dividend provided that (A) such transfer does not have an adverse effect
on the portion of such Loan Asset remaining as a part of the Collateral
Portfolio, any other aspect of the Collateral Portfolio, the Lenders, the Lender
Agents, the Administrative Agent or any other Secured Party and (B) a new
promissory note (other than with respect to a Noteless Loan Asset) for the
portion of the Loan Asset remaining as a part of the Collateral Portfolio has
been executed, and the original thereof has been endorsed to the Collateral
Agent and delivered to the Collateral Custodian;
          (vii) Each Loan Asset, or portion thereof, as applicable, shall be
transferred at a value equal to the Outstanding Balance thereof, exclusive of
any accrued and unpaid interest or PIK Interest thereon;
          (viii) The Borrower shall deliver a Borrowing Base Certificate
(including a calculation of the Borrowing Base after giving effect to such Lien
Release Dividend) to the Administrative Agent;
          (ix) The Borrower shall have paid in full an aggregate amount equal to
the sum of all amounts due and owing to the Administrative Agent, the Lenders,
the Lender Agents, the Collateral Agent or the Collateral Custodian, as
applicable, under this Agreement and the other Transaction Documents, to the
extent accrued to such date (including, without limitation, Breakage Fees) with
respect to the Loan Assets to be transferred pursuant to such Lien Release
Dividend and incurred in connection with the transfer of such Loan Assets
pursuant to such Lien Release Dividend; and
          (x) The Borrower and the Servicer (on behalf of the Borrower) shall
pay the reasonable legal fees and expenses of the Administrative Agent, the
Lenders, the Lender Agents, the Collateral Agent and the Collateral Custodian in
connection with any Lien Release Dividend (including, but not limited to,
expenses incurred in connection with the release of the Lien of the Collateral
Agent, on behalf of the Secured Parties, and any other party having an interest
in the Loan Assets in connection with such Lien Release Dividend).

-49-



--------------------------------------------------------------------------------



 



     SECTION 2.08 Payments and Computations, Etc.
          (a) All amounts to be paid or deposited by the Borrower or the
Servicer hereunder shall be paid or deposited in accordance with the terms
hereof no later than 5:00 p.m. on the day when due in lawful money of the United
States in immediately available funds to the Collection Account or such other
account as is designated by the Administrative Agent. The Borrower or the
Servicer, as applicable, shall, to the extent permitted by law, pay to the
Secured Parties interest on all amounts not paid or deposited when due to any of
the Secured Parties hereunder at 4.0% per annum above the Base Rate (other than
with respect to any advances outstanding, which shall accrue at the Yield Rate),
payable on demand, from the date of such nonpayment until such amount is paid in
full (as well after as before judgment); provided, that such interest rate shall
not at any time exceed the maximum rate permitted by Applicable Law. Any
Obligation hereunder shall not be reduced by any distribution of any portion of
Available Collections if at any time such distribution is rescinded or required
to be returned by any Lender to the Borrower or any other Person for any reason.
All computations of interest and all computations of Yield and other fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first but excluding the last day) elapsed, other than
calculations with respect to the Base Rate, which shall be based on a year
consisting of 365 or 366 days, as applicable.
          (b) Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of Yield or any fee payable hereunder, as the case may
be.
          (c) If any Advance requested by the Borrower and approved by the
Lender Agents and the Administrative Agent pursuant to Section 2.02 is not for
any reason whatsoever, except as a result of the gross negligence or willful
misconduct of, or failure to fund such Advance on the part of, the Lenders, the
Administrative Agent or an Affiliate thereof, made or effectuated, as the case
may be, on the date specified therefor, the Borrower shall indemnify such Lender
against any loss, cost or expense incurred by such Lender related thereto (other
than any such loss, cost or expense solely due to the gross negligence or
willful misconduct or failure to fund such Advance on the part of the Lenders,
the Administrative Agent or an Affiliate thereof), including, without
limitation, any loss (including cost of funds and reasonable out-of-pocket
expenses), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund Advances or maintain
the Advances. Any such Lender shall provide to the Borrower documentation
setting forth the amounts of any loss, cost or expense referred to in the
previous sentence, such documentation to be conclusive absent manifest error.
     SECTION 2.09 Non-Usage Fee.
          (a) The Borrower shall pay, in accordance with Section 2.04, pro rata
to each Lender (either directly or through the applicable Lender Agent), a
non-usage fee (the “Non-Usage Fee”) payable in arrears for each Remittance
Period, equal to the sum of the products for each day during such Remittance
Period of (i) one divided by 360, (ii) the applicable Non-Usage Fee Rate (as
defined below), and (iii) the aggregate Commitments minus the Advances

-50-



--------------------------------------------------------------------------------



 



Outstanding on such day (such amount, the “Unused Portion”). The Non-Usage Fee
Rate (the “Non-Usage Fee Rate”) shall be (except as set forth pursuant to
Section 2.09(b) below), (i) during the first six months following the Closing
Date, 0.50% for any Unused Portion of the aggregate Commitments and
(ii) thereafter, (x) 0.50% on any Unused Portion up to or equal to an amount
equal to 20% of the aggregate Commitments and (y) 2.50% on any Unused Portion in
excess of such amount equal to 20% of the aggregate Commitments.
          (b) In the event of any Commitment Increase Closing Date, from such
Commitment Increase Closing Date until the date which is six months after such
Commitment Increase Closing Date, the Non-Usage Fee Rate shall be (i) 0.50% on
any Unused Portion up to or equal to (x) the Commitment Increase Amount plus
(y) an amount equal to 20% of the aggregate Commitments which existed prior to
giving effect to such Commitment Increase Amount and (ii) 2.50% on any Unused
Portion in excess of the amount obtained by summing subclauses (x) and (y) of
the foregoing clause (i). From and after the date which is six months after such
Commitment Increase Closing Date, the Non-Usage Fee Rate shall equal (i) 0.50%
on any Unused Portion up to or equal to an amount equal to 20% of the aggregate
Commitments and (ii) 2.50% on any Unused Portion in excess of such amount equal
to 20% of the aggregate Commitments.
     SECTION 2.10 Increased Costs; Capital Adequacy.
          (a) If, due to either (i) the introduction of or any change following
the date hereof (including, without limitation, any change by way of imposition
or increase of reserve requirements) in or in the interpretation, administration
or application following the date hereof of any Applicable Law (including,
without limitation, any law or regulation resulting in any interest payments
paid to any Lender under this Agreement being subject to any Tax, except for
Taxes on the overall net income of such Lender), in each case whether foreign or
domestic or (ii) the compliance with any guideline or request following the date
hereof from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to the
Administrative Agent, any Lender, any Lender Agent, any Liquidity Bank or any
Affiliate, participant, successor or assign thereof (each of which shall be an
“Affected Party”) of agreeing to make or making, funding or maintaining any
Advance (or any reduction of the amount of any payment (whether of principal,
interest, fee, compensation or otherwise) to any Affected Party hereunder), as
the case may be, or there shall be any reduction in the amount of any sum
received or receivable by an Affected Party under this Agreement, under any
other Transaction Document or any Liquidity Agreement, the Borrower shall, from
time to time, after written demand by the Administrative Agent (which demand
shall be accompanied by a statement setting forth in reasonable detail the basis
for such demand), on behalf of such Affected Party, pay to the Administrative
Agent, on behalf of such Affected Party, additional amounts sufficient to
compensate such Affected Party for such increased costs or reduced payments
within 10 days after such demand; provided, that the amounts payable under this
Section 2.10 shall be without duplication of amounts payable under Section 2.11
and shall not include any Excluded Taxes.
          (b) If either (i) the introduction of or any change following the date
hereof in or in the interpretation, administration or application following the
date hereof of any law, guideline, rule or regulation, directive or request or
(ii) the compliance by any Affected Party

-51-



--------------------------------------------------------------------------------



 



with any law, guideline, rule, regulation, directive or request following the
date hereof, from any central bank, any Governmental Authority or agency,
including, without limitation, compliance by an Affected Party with any request
or directive regarding capital adequacy, has or would have the effect of
reducing the rate of return on the capital of any Affected Party, as a
consequence of its obligations hereunder or any related document or arising in
connection herewith or therewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy), by an amount deemed by such Affected Party to be material,
then, from time to time, after demand by such Affected Party (which demand shall
be accompanied by a statement setting forth in reasonable detail the basis for
such demand), the Borrower shall pay the Administrative Agent on behalf of such
Affected Party such additional amounts as will compensate such Affected Party
for such reduction. For the avoidance of doubt, any increase in cost and/or
reduction in Yield with respect to any Affected Party caused by regulatory
capital allocation adjustments due to FAS 166, 167 and subsequent statements and
interpretations shall constitute a circumstance on which such Affected Party may
base a claim for reimbursement under this Section 2.10.
          (c) If as a result of any event or circumstance similar to those
described in clause (a) or (b) of this Section 2.10, any Affected Party is
required to compensate a bank or other financial institution providing liquidity
support, credit enhancement or other similar support to such Affected Party in
connection with this Agreement or the funding or maintenance of Advances
hereunder, then within ten days after demand by such Affected Party, the
Borrower shall pay to such Affected Party such additional amount or amounts as
may be necessary to reimburse such Affected Party for any amounts payable or
paid by it.
          (d) In determining any amount provided for in this Section 2.10, the
Affected Party may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Party making a claim under this
Section 2.10, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.
          (e) Failure or delay on the part of any Affected Party to demand
compensation pursuant to this Section 2.10 shall not constitute a waiver of such
Affected Party’s right to demand or receive such compensation.
          (f) If at any time the Borrower shall be liable for the payment of any
additional amounts in accordance with this Section 2.10, then the Borrower shall
have the option to terminate this Agreement (in accordance with the provisions
of Section 2.18(b) but without the payment of any Make-Whole Premium); provided
that such option to terminate shall in no event relieve the Borrower of paying
any amounts owing pursuant to this Section 2.10 in accordance with the terms
hereof.
     SECTION 2.11 Taxes.
          (a) All payments made by an Obligor in respect of a Loan Asset and all
payments made by the Borrower or made by the Servicer on behalf of the Borrower
under this Agreement will be made free and clear of and without deduction or
withholding for or on

-52-



--------------------------------------------------------------------------------



 



account of any Taxes. If any Taxes are required to be withheld from any amounts
payable to any Indemnified Party, then the amount payable to such Person will be
increased (the amount of such increase, the “Additional Amount”) such that every
net payment made under this Agreement after withholding for or on account of any
Taxes (including, without limitation, any Taxes on such increase) is not less
than the amount that would have been paid had no such deduction or withholding
been made. The foregoing obligation to pay Additional Amounts with respect to
payments required to be made by the Borrower or Servicer under this Agreement
will not, however, apply with respect to Taxes imposed on or measured by net
income or franchise Taxes imposed on any Indemnified Party by a taxing
jurisdiction in which any such Person is organized, conducts business or is
paying Taxes (as the case may be) (“Excluded Taxes”).
          (b) The Borrower will indemnify, from funds available to it pursuant
to Section 2.04 (and to the extent the funds available for indemnification
provided by the Borrower is insufficient the Servicer, on behalf of the
Borrower, will indemnify) each Indemnified Party for the full amount of Taxes
payable by such Person in respect of Additional Amounts and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. All payments in respect of this indemnification shall be made within
10 days from the date a written invoice therefor is delivered to the Borrower.
          (c) Within 30 days after the date of any payment by the Borrower or by
the Servicer on behalf of the Borrower of any Taxes, the Borrower or the
Servicer, as applicable, will furnish to the Administrative Agent and the Lender
Agents at the applicable address set forth on this Agreement, appropriate
evidence of payment thereof.
          (d) If any assignee of a Lender is not created or organized under the
laws of the United States or a political subdivision thereof, such Lender shall
deliver to the Borrower, with a copy to the Administrative Agent, (i) within
15 days after becoming an assignee hereunder, two (or such other number as may
from time to time be prescribed by Applicable Law) duly completed copies of IRS
Form W-8BEN or Form W-8ECI (or any successor forms or other certificates or
statements that may be required from time to time by the relevant United States
taxing authorities or Applicable Law), as appropriate, to permit the Borrower to
make payments hereunder for the account of such Lender without deduction or
withholding of United States federal income or similar Taxes and (ii) upon the
obsolescence of or after the occurrence of any event requiring a change in, any
form or certificate previously delivered pursuant to this Section 2.11(d),
copies (in such numbers as may from time to time be prescribed by Applicable Law
or regulations) of such additional, amended or successor forms, certificates or
statements as may be required under Applicable Law to permit the Borrower or the
Servicer to make payments hereunder for the account of such Lender without
deduction or withholding of United States federal income or similar Taxes.
          (e) If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to any Lender in
connection with this Agreement or the funding or maintenance of Advances
hereunder, such Lender is required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this Section 2.11, then, within 10 days after demand by each applicable
Lender, the Servicer shall pay (or to the extent the Servicer does not make such
payment the

-53-



--------------------------------------------------------------------------------



 



Borrower shall pay) to such Lender such additional amount or amounts as may be
necessary to reimburse such Lender for any amounts paid by them.
          Without prejudice to the survival of any other agreement of the
Borrower and the Servicer hereunder, the agreements and obligations of the
Borrower and the Servicer contained in this Section 2.11 shall survive the
termination of this Agreement.
          (f) If at any time the Borrower shall be liable for the payment of any
additional amounts in accordance with this Section 2.11, then the Borrower shall
have the option to terminate this Agreement (in accordance with the provisions
of Section 2.18(b) but without the payment of any Make-Whole Premium); provided
that such option to terminate shall in no event relieve the Borrower of paying
any amounts owing pursuant to this Section 2.11 in accordance with the terms
hereof.
     SECTION 2.12 Collateral Assignment of Agreements. The Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, all of the Borrower’s right and title to and interest in, to and under
(but not any obligations under) the Purchase and Sale Agreement (and any UCC
financing statements filed under or in connection therewith), any Hedging
Agreement, the Loan Agreements related to each Loan Asset, all other agreements,
documents and instruments evidencing, securing or guarantying any Loan Asset and
all other agreements, documents and instruments related to any of the foregoing
but excluding any Excluded Amounts or Retained Interest (the “Assigned
Documents”). In furtherance and not in limitation of the foregoing, the Borrower
hereby collaterally assigns to the Collateral Agent, for the benefit of the
Secured Parties, its right to indemnification under Article IX of the Purchase
and Sale Agreement. The Borrower confirms that until the Collection Date the
Collateral Agent (at the direction of the Administrative Agent) on behalf of the
Secured Parties shall have the sole right to enforce the Borrower’s rights and
remedies under the Purchase and Sale Agreement and any UCC financing statements
filed under or in connection therewith for the benefit of the Secured Parties.
The parties hereto agree that such collateral assignment to the Collateral
Agent, for the benefit of the Secured Parties, shall terminate upon the
Collection Date.
     SECTION 2.13 Grant of a Security Interest. To secure the prompt, complete
and indefeasible payment in full when due, whether by lapse of time,
acceleration or otherwise, of the Obligations and the performance by the
Borrower of all of the covenants and obligations to be performed by it pursuant
to this Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
the Borrower hereby (a) collaterally assigns and pledges to the Collateral
Agent, on behalf of the Secured Parties, and (b) grants a security interest to
the Collateral Agent, on behalf of the Secured Parties, in all of the Borrower’s
right, title and interest in, to and under (but none of the obligations under)
all of the Collateral Portfolio (including any Hedging Agreements), whether now
existing or hereafter arising or acquired by the Borrower, and wherever the same
may be located. For the avoidance of doubt, the Collateral Portfolio shall not
include any Excluded Amounts, and the Borrower does not hereby assign, pledge or
grant a security interest in any such amounts. Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the Collateral
Portfolio to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Collateral Agent, for the benefit of the
Secured Parties, of any of its rights in the

-54-



--------------------------------------------------------------------------------



 



Collateral Portfolio shall not release the Borrower from any of its duties or
obligations under the Collateral Portfolio, and (c) none of the Administrative
Agent, the Collateral Agent, any Lender (nor its successors and assigns), any
Lender Agent, any Liquidity Bank nor any Secured Party shall have any
obligations or liability under the Collateral Portfolio by reason of this
Agreement, nor shall the Administrative Agent, the Collateral Agent, any Lender
(nor its successors and assigns), any Lender Agent, any Liquidity Bank nor any
Secured Party be obligated to perform any of the obligations or duties of the
Borrower thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.
     SECTION 2.14 Evidence of Debt. The Administrative Agent shall maintain,
solely for this purpose as the agent of the Borrower, at its address referred to
in Section 11.02 a copy of each assignment and acceptance agreement and
participation agreement delivered to and accepted by it and a register for the
recordation of the names and addresses and interests of the Lenders (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent,
each Lender and each Lender Agent shall treat each person whose name is recorded
in the Register as a Lender under this Agreement for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender Agent at any reasonable time and from time to time upon reasonable prior
notice.
     SECTION 2.15 Survival of Representations and Warranties. It is understood
and agreed that the representations and warranties set forth in Sections 4.01,
4.02 and 4.03 are made and are true and correct on the date of this Agreement
and on each Cut-Off Date unless such representations and warranties are made as
of a specific date.
     SECTION 2.16 Release of Loan Assets.
          (a) The Borrower may obtain the release of (i) any Loan Asset (and the
related Portfolio Assets pertaining thereto) released pursuant to a Lien Release
Dividend or sold or substituted in accordance with the applicable provisions of
Section 2.07 and any Portfolio Assets pertaining to such Loan Asset and (ii) any
Collateral Portfolio that expires by its terms and all amounts in respect
thereof have been paid in full by the related Obligor and deposited in the
Collection Account. The Collateral Agent, for the benefit of the Secured
Parties, shall at the sole expense of the Servicer and at the direction of the
Administrative Agent, execute such documents and instruments of release as may
be prepared by the Servicer on behalf of the Borrower, give notice of such
release to the Collateral Custodian (in the form of Exhibit N) (unless the
Collateral Custodian and Collateral Agent are the same Person) and take other
such actions as shall reasonably be requested by the Borrower to effect such
release of the Lien created pursuant to this Agreement. Upon receiving such
notification by the Collateral Agent as described in the immediately preceding
sentence, if applicable, the Collateral Custodian shall deliver the Required
Loan Documents to the Borrower.
          (b) Promptly after the Collection Date has occurred, each Lender and
the Administrative Agent, in accordance with their respective interests, shall
release to the Borrower, for no consideration but at the sole expense of the
Borrower, their respective remaining interests in the Portfolio Assets, free and
clear of any Lien resulting solely from an act by the Collateral

-55-



--------------------------------------------------------------------------------



 



Agent, any Lender or the Administrative Agent but without any other
representation or warranty, express or implied, by or recourse against any
Lender or the Administrative Agent.
     SECTION 2.17 Treatment of Amounts Received by the Borrower. Amounts
received by the Borrower pursuant to Section 2.07 on account of Loan Assets
shall be treated as payments of Principal Collections or Interest Collections,
as applicable, on Loan Assets hereunder.
     SECTION 2.18 Prepayment; Termination.
          (a) Except as expressly permitted or required herein, including,
without limitation, any repayment necessary to cure a Borrowing Base Deficiency,
Advances may only be prepaid in whole or in part at the option of the Borrower
at any time by delivering a Notice of Reduction (which notice shall include a
Borrowing Base Certificate) to the Administrative Agent, the Collateral Agent,
the Lender Agents and the Hedge Counterparty at least one Business Day prior to
such reduction for prepayments of $25,000,000 or less and three Business Days
for all other prepayments. Upon any prepayment, the Borrower shall also pay in
full any Hedge Breakage Costs, Breakage Fees (solely to the extent such
prepayment occurs on any day other than a Payment Date) and other accrued and
unpaid costs and expenses of Administrative Agent, Lender Agents and Lenders
related to such prepayment; provided that no reduction in Advances Outstanding
shall be given effect unless (i) sufficient funds have been remitted to pay all
such amounts in full, as determined by the Administrative Agent, in its sole
discretion, (ii) the Borrower has complied with the terms of any Hedging
Agreement requiring that one or more Hedge Transactions be terminated in whole
or in part as the result of any such reduction of the Advances Outstanding, and
has paid in full all Hedge Breakage Costs owing to the relevant Hedge
Counterparty for any such termination and (iii) no event has occurred or would
result from such prepayment which would constitute an Event of Default or an
Unmatured Event of Default. The Administrative Agent shall apply amounts
received from the Borrower pursuant to this Section 2.18(a) to the payment of
any Hedge Breakage Costs, to the payment of any Breakage Fees and to the pro
rata reduction of the Advances Outstanding. Any notice relating to any repayment
pursuant to this Section 2.18(a) shall be irrevocable.
          (b) The Borrower may, at its option, terminate this Agreement and the
other Transaction Documents upon three Business Days’ prior written notice to
the Administrative Agent, the Lender Agents and any Hedge Counterparty and upon
payment in full of all outstanding Advances, all accrued and unpaid Yield, any
Breakage Fees, Hedge Breakage Costs, all accrued and unpaid costs and expenses
of the Administrative Agent, Lender Agents and Lenders, payment of the
Make-Whole Premium pro rata to each Lender Agent (for the account of the
applicable Lender) and payment of all other Obligations (other than unmatured
contingent indemnification obligations); provided, further that no Make-Whole
Premium shall be due and payable so long as (i) this Agreement is terminated at
least six months after the Closing Date and (ii) the aggregate Commitments
(calculated pursuant to clause (i) of the definition thereof) at the time of
termination is less than $100,000,000. Any termination of this Agreement shall
be subject to Section 11.05.
          (c) The Borrower hereby acknowledges and agrees that the Make-Whole
Premium constitutes additional consideration for the Lenders to enter into this
Agreement.

-56-



--------------------------------------------------------------------------------



 



     SECTION 2.19 Extension of Stated Maturity Date and Reinvestment Period.
          (a) The Borrower may, within 60 days but not less than 45 days prior
to the Stated Maturity Date, make a request to the Lenders to extend the date
set forth in the definition of “Stated Maturity Date” for an additional period
of one year. The Stated Maturity Date may be extended by one year by mutual
agreement among the Administrative Agent, each of the Lenders, the Borrower and
the Servicer (such extension, the “Initial Stated Maturity Extension”).
Following such Initial Stated Maturity Extension, the Borrower may, within
60 days but not less than 45 days prior to the Stated Maturity Date (as revised
by the Initial Stated Maturity Extension), make a request to the Lenders to
extend the date set forth in the definition of “Stated Maturity Date” (as
revised by the Initial Stated Maturity Extension) for an additional period of
one year. The Stated Maturity Date (as revised by the Initial Stated Maturity
Extension) may be extended by one year upon the mutual agreement among the
Administrative Agent, each of the Lenders, the Borrower and the Servicer (such
extension, the “Second Stated Maturity Extension”). The effectiveness of either
the Initial Stated Maturity Extension or the Second Stated Maturity Extension
shall be conditioned upon the payment of any fees set forth in any Lender Fee
Letter which shall be payable upon such extension. The Borrower confirms that
any of the Lenders or the Administrative Agent, in their sole and absolute
discretion, without regard to the value or performance of the Loan Assets or any
other factor, may elect not to extend the Stated Maturity Date.
          (b) The Borrower may, within 60 days but not less than 45 days prior
to the date set forth in clause (i) of the definition of “Reinvestment Period”,
make a request to the Lenders to extend the date set forth in clause (i) of the
definition of “Reinvestment Period” for an additional period of one year. Such
date may be extended by one year by mutual agreement among the Administrative
Agent, each of the Lenders, the Borrower and the Servicer (such extension, the
“Initial Reinvestment Period Extension”). Following such Initial Reinvestment
Period Extension, the Borrower may, within 60 days but not less than 45 days
prior to the date set forth in clause (i) of the definition of “Reinvestment
Period” (as revised by the Initial Reinvestment Period Extension), make a
request to the Lenders to extend the date set forth in clause (i) of the
definition of “Reinvestment Period” (as revised by the Initial Reinvestment
Period Extension) for an additional period of one year. Such date may be
extended by one year upon the mutual agreement among the Administrative Agent,
each of the Lenders, the Borrower and the Servicer (such extension, the “Second
Reinvestment Period Extension”). The Borrower confirms that any of the Lenders
or the Administrative Agent, in their sole and absolute discretion, without
regard to the value or performance of the Loan Assets or any other factor, may
elect not to extend the date set forth in clause (i) of the definition of
“Reinvestment Period”.
     SECTION 2.20 Collections and Allocations.
          (a) The Servicer shall promptly identify any collections received as
being on account of Interest Collections, Principal Collections or other
Available Collections and shall transfer, or cause to be transferred, all
Available Collections received directly by it to the Collection Account by the
close of business on the Business Day after such Collections are received. Upon
the transfer of Available Collections to the Collection Account, the Servicer
shall segregate Principal Collections and Interest Collections and transfer the
same to the Principal Collection Account and the Interest Collection Account,
respectively. The Servicer

-57-



--------------------------------------------------------------------------------



 



shall further include a statement as to the amount of Principal Collections and
Interest Collections on deposit in the Principal Collection Account and the
Interest Collection Account on each Reporting Date in the Servicing Report
delivered pursuant to Section 6.08(b).
          (b) On the Cut-Off Date with respect to any Loan Asset, the Servicer
will deposit into the Collection Account all Available Collections received in
respect of Eligible Loan Assets being transferred to and included as part of the
Collateral Portfolio on such date.
          (c) With the prior written consent of the Administrative Agent (a copy
of which will be provided by the Servicer to the Collateral Agent), the Servicer
may withdraw from the Collection Account any deposits thereto constituting
Excluded Amounts if the Servicer has, prior to such withdrawal and consent,
delivered to the Administrative Agent and each Lender Agent a report setting
forth the calculation of such Excluded Amounts in form and substance
satisfactory to the Administrative Agent and each Lender Agent in its sole
discretion.
          (d) Prior to Notice of Exclusive Control (as defined in the Collection
Account Agreement or Unfunded Exposure Account Agreement, as applicable), the
Servicer shall, pursuant to written instruction (which may be in the form of
standing instructions), direct the Collateral Agent to invest, or cause the
investment of, funds on deposit in the Controlled Accounts in Permitted
Investments, from the date of this Agreement until the Collection Date. Absent
any such written instruction, such funds shall not be invested. A Permitted
Investment acquired with funds deposited in any Controlled Account shall mature
not later than the Business Day immediately preceding any Payment Date, and
shall not be sold or disposed of prior to its maturity. All such Permitted
Investments shall be registered in the name of the Account Bank or its nominee
for the benefit of the Administrative Agent or Collateral Agent, and otherwise
comply with assumptions of the legal opinions of Rutan & Tucker, LLP and
Sutherland Asbill & Brennan LLP dated the Closing Date and delivered in
connection with this Agreement; provided that compliance shall be the
responsibility of the Borrower and the Servicer and not the Collateral Agent and
Account Bank. All income and gain realized from any such investment, as well as
any interest earned on deposits in any Controlled Account shall be distributed
in accordance with the provisions of Article II hereof. The Borrower shall
deposit in the Collection Account or the Unfunded Exposure Account, as the case
may be (with respect to investments made hereunder of funds held therein), an
amount equal to the amount of any actual loss incurred, in respect of any such
investment, immediately upon realization of such loss. None of the Account Bank,
the Collateral Agent, the Administrative Agent, any Lender Agent or any Lender
shall be liable for the amount of any loss incurred, in respect of any
investment, or lack of investment, of funds held in any Controlled Account,
other than with respect to fraud or their own gross negligence or willful
misconduct. The parties hereto acknowledge that the Collateral Agent or any of
its Affiliates may receive compensation with respect to the Permitted
Investments.
          (e) Until the Collection Date, neither the Borrower nor the Servicer
shall have any rights of direction or withdrawal, with respect to amounts held
in any Controlled Account, except to the extent explicitly set forth in
Section 2.04 or Section 2.21.
     SECTION 2.21 Reinvestment of Principal Collections.

-58-



--------------------------------------------------------------------------------



 



          On the terms and conditions hereinafter set forth as certified in
writing to the Collateral Agent, the Lender Agents and Administrative Agent,
prior to the end of the Reinvestment Period, the Servicer may, to the extent of
any Principal Collections on deposit in the Principal Collection Account:
          (a) withdraw such funds for the purpose of reinvesting in additional
Eligible Loan Assets to be Pledged hereunder; provided that the following
conditions are satisfied:
          (i) all conditions precedent set forth in Section 3.04 have been
satisfied;
          (ii) no Event of Default has occurred, or would result from such
withdrawal and reinvestment, and no Unmatured Event of Default or Borrowing Base
Deficiency exists or would result from such withdrawal and reinvestment;
          (iii) the representations and warranties contained in Sections 4.01,
4.02 and 4.03 hereof shall continue to be correct in all respects, except to the
extent relating to an earlier date;
          (iv) the Servicer provides same day written notice to the
Administrative Agent and the Collateral Agent by facsimile or email (to be
received no later than 1:00 p.m. on such day) of the request to withdraw
Principal Collections and the amount of such request;
          (v) the notice required in clause (iv) above shall be accompanied by a
Disbursement Request and a Borrowing Base Certificate, each executed by the
Borrower and a Responsible Officer of the Servicer; and
          (vi) the Collateral Agent provides to the Administrative Agent by
facsimile (to be received no later than 1:30 p.m. on that same day) a statement
reflecting the total amount on deposit as of the opening of business on such day
in the Principal Collection Account; or
          (b) withdraw such funds for the purpose of making payments in respect
of the Advances Outstanding at such time in accordance with and subject to the
terms of Section 2.18.
          Upon the satisfaction of the applicable conditions set forth in this
Section 2.21 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent), the Collateral Agent will release funds from the
Principal Collection Account to the Servicer in an amount not to exceed the
lesser of (A) the amount requested by the Servicer and (B) the amount on deposit
in the Principal Collection Account on such day.
     SECTION 2.22 Increase of Commitment; Maximum Facility Amount.
          (a) At any time during the Reinvestment Period, provided that no Event
of Default has occurred and no Unmatured Event of Default exists, the Commitment
for any Lender may be increased in connection with a corresponding increase in
the Maximum Facility Amount with the prior written consent of the Borrower, the
Administrative Agent and the Lender Agent

-59-



--------------------------------------------------------------------------------



 



for such Lender; provided that, following such Commitment increase, the Maximum
Facility Amount shall not exceed $100,000,000. Prior to the effectiveness of any
such increase, the Borrower shall execute and deliver to the applicable Lender
Agent a revised Variable Funding Note in an aggregate face amount equal to the
revised Commitment. The Borrower confirms that the Lender Agent, in its sole and
absolute discretion, without regard to the value or performance of the Loan
Assets or any other factor, may elect not to increase its Commitment. Upon such
increase, Annex A hereto shall be deemed to be revised to reflect such increase
in such Lender’s Commitment.
          (b) The Borrower may, with the written consent of the Administrative
Agent, add additional Persons as Lenders. Each additional Lender and its
applicable Lender Agent shall become a party hereto by executing and delivering
to the Administrative Agent and the Borrower a Joinder Supplement and a
Transferee Letter.
ARTICLE III.
CONDITIONS PRECEDENT
     SECTION 3.01 Conditions Precedent to Effectiveness.
          (a) This Agreement shall be effective upon satisfaction of the
conditions precedent that:
          (i) all reasonable up-front expenses and fees (including legal fees,
any fees required under any Lender Fee Letter and the Wells Fargo Fee Letter)
that are invoiced at or prior to the Closing Date shall have been paid in full
and all other acts and conditions (including, without limitation, the obtaining
of any necessary consents and regulatory approvals and the making of any
required filings, recordings or registrations) required to be done and performed
and to have happened prior to the execution, delivery and performance of this
Agreement and all related Transaction Documents and to constitute the same
legal, valid and binding obligations, enforceable in accordance with their
respective terms, shall have been done and performed and shall have happened in
due and strict compliance with all Applicable Law;
          (ii) in the reasonable judgment of the Administrative Agent and each
Lender Agent, there not having been any change in Applicable Law which adversely
affects any Lender’s or the Administrative Agent’s entering into the
transactions contemplated by the Transaction Documents or any Material Adverse
Effect or material disruption after September 10, 2009 in the financial, banking
or commercial loan or capital markets generally;
          (iii) any and all information submitted to each Lender, Lender Agent
and the Administrative Agent by the Borrower, the Transferor or the Servicer or
any of their Affiliates is true, accurate, complete in all material respects and
not misleading in any material respect;
          (iv) each Lender Agent shall have received, all documentation and
other information requested by such Lender Agent in its sole discretion and/or
required

-60-



--------------------------------------------------------------------------------



 



by regulatory authorities with respect to the Borrower, the Transferor and the
Servicer under applicable “know your customer” and anti-money laundering rules
and regulations, including, without limitation, the USA PATRIOT Act, all in form
and substance reasonably satisfactory to each Lender Agent;
          (v) the Administrative Agent shall have received on or before the date
of such effectiveness the items listed in Schedule I hereto, each in form and
substance satisfactory to the Administrative Agent and each Lender Agent;
          (vi) since September 10, 2009, no material adverse change on the
business, assets, financial conditions or performance of the Servicer and its
subsidiaries, including the Borrower, on a consolidated basis, or any material
portion of the initial proposed Eligible Loan Assets has occurred;
          (vii) the results of Administrative Agent’s financial, legal, tax and
accounting due diligence relating to the Transferor, the Borrower, the Servicer,
the Eligible Loan Assets and the transactions contemplated hereunder are
satisfactory to Administrative Agent; and
          (viii) each applicable Lender Agent shall have received a duly
executed copy of its Variable Funding Note, in a principal amount equal to the
Commitment of the related Lender.
          (b) By its execution and delivery of this Agreement, each of the
Borrower and the Servicer hereby certifies that each of the conditions precedent
to the effectiveness of this Agreement set forth in this Section 3.01 have been
satisfied; provided, that with respect to conditions precedent that expressly
require the consent or approval of the Administrative Agent or another party
(other than the Borrower or the Servicer), the foregoing certification is only
to the knowledge of the Borrower and the Servicer, as applicable, with respect
to such consents or approvals.
     SECTION 3.02 Conditions Precedent to All Advances. Each Advance (including
the Initial Advance, except as explicitly set forth below) to the Borrower from
the Lenders shall be subject to the further conditions precedent that:
          (a) On the Advance Date of such Advance, the following statements
shall be true and correct, and the Borrower by accepting any amount of such
Advance shall be deemed to have certified that:
          (i) the Servicer (on behalf of the Borrower) shall have delivered to
the Administrative Agent and each Lender Agent (with a copy to the Collateral
Custodian and the Collateral Agent) no later than 5:00 p.m. on the date that is
one Business Day prior to the related Advance Date (or, in the case of a
Same-Day Advance, no later than 2:00 p.m. on the date of such Advance): (A) a
Notice of Borrowing, (B) a Borrowing Base Certificate, (C) a Loan Asset Schedule
and (D) except with respect to an Advance under Section 2.02(f), a Loan
Assignment in the form of Exhibit A to the Purchase and Sale Agreement
(including Schedule I thereto) and containing such additional information as may
be reasonably requested by the Administrative Agent;

-61-



--------------------------------------------------------------------------------



 



          (ii) except with respect to an Advance under Section 2.02(f), the
Borrower shall have delivered to the Collateral Custodian (with a copy to the
Administrative Agent), no later than 2:00 p.m. one Business Day prior to the
related Advance Date, a faxed or e-mailed copy of the duly executed original
promissory notes of the Loan Assets (and, in the case of any Noteless Loan
Asset, a fully executed assignment agreement) and if any Loan Assets are closed
in escrow, a certificate (in the form of Exhibit K) from the closing attorneys
of such Loan Assets certifying the possession of the Required Loan Documents;
provided that, notwithstanding the foregoing, the Borrower shall cause the Loan
Asset Checklist and the Required Loan Documents to be in the possession of the
Collateral Custodian within five Business Days of any related Advance Date as to
any Loan Assets;
          (iii) the representations and warranties contained in Sections 4.01,
4.02 and 4.03 are true and correct in all respects, and (except with respect to
an Advance required by Section 2.02(f)) there exists no breach of any covenant
contained in Sections 5.01, 5.02, 5.03 and 5.04 before and after giving effect
to the Advance to take place on such Advance Date and to the application of
proceeds therefrom, on and as of such day as though made on and as of such date
(other than any representation and warranty that is made as of a specific date);
          (iv) on and as of such Advance Date, after giving effect to such
Advance and the addition to the Collateral Portfolio of the Eligible Loan Assets
being acquired by the Borrower using the proceeds of such Advance (except with
respect to an Advance required by Section 2.02(f)), the Advances Outstanding
does not exceed the Borrowing Base;
          (v) no Event of Default has occurred, or would result from such
Advance, and no Unmatured Event of Default or Borrowing Base Deficiency exists
or would result from such Advance;
          (vi) no event has occurred and is continuing, or would result from
such Advance, which constitutes a Servicer Termination Event or any event which,
if it continues uncured, will, with notice or lapse of time, constitute a
Servicer Termination Event;
          (vii) since the Closing Date, no material adverse change has occurred
in the ability of the Servicer, Transferor or the Borrower to perform its
obligations under any Transaction Document;
          (viii) no Liens exist in respect of Taxes which are prior to the lien
of the Collateral Agent on the Eligible Loan Assets to be Pledged on such
Advance Date; and
          (ix) all terms and conditions of the Purchase and Sale Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset being Pledged hereunder on such Advance Date (and the Portfolio Assets
related thereto), including, without limitation, the perfection of the
Borrower’s interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required

-62-



--------------------------------------------------------------------------------



 



to be made by any Person and all actions required to be taken or performed by
any Person in any jurisdiction to give the Collateral Agent, for the benefit of
the Secured Parties, a first priority perfected security interest (subject only
to Permitted Liens) in such Eligible Loan Assets and the Portfolio Assets
related thereto and the proceeds thereof shall have been made, taken or
performed.
          (b) The Administrative Agent shall have approved in its sole and
absolute discretion each of the Eligible Loan Assets identified in the
applicable Loan Asset Schedule for inclusion in the Collateral Portfolio on the
applicable Advance Date.
          (c) No Applicable Law shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advances by any
Lender or the proposed Pledge of Eligible Loan Assets in accordance with the
provisions hereof.
          (d) Except with respect to an Advance required by Section 2.02(f), the
proposed Advance Date shall take place during the Reinvestment Period and the
Facility Maturity Date has not yet occurred.
          (e) The Borrower shall have paid all fees then required to be paid,
including all fees required hereunder and under the applicable Lender Fee
Letters and the Wells Fargo Fee Letter and shall have reimbursed the Lenders,
the Administrative Agent, each Lender Agent, the Collateral Custodian, the
Account Bank and the Collateral Agent for all fees, costs and expenses of
closing the transactions contemplated hereunder and under the other Transaction
Documents, including the reasonable attorney fees and any other legal and
document preparation costs incurred by the Lenders, the Administrative Agent and
each Lender Agent.
          The failure of the Borrower to satisfy any of the foregoing conditions
precedent in respect of any Advance shall give rise to a right of the
Administrative Agent and the applicable Lender Agent, which right may be
exercised at any time on the demand of the applicable Lender Agent, to rescind
the related Advance and direct the Borrower to pay to the applicable Lender
Agent for the benefit of the applicable Lender an amount equal to the Advances
made during any such time that any of the foregoing conditions precedent were
not satisfied.
     SECTION 3.03 Advances Do Not Constitute a Waiver. No Advance made hereunder
shall constitute a waiver of any condition to any Lender’s obligation to make
such an advance unless such waiver is in writing and executed by such Lender.
     SECTION 3.04 Conditions to Pledges of Loan Assets. Each Pledge of an
additional Eligible Loan Asset pursuant to Section 2.06, a Substitute Eligible
Loan Asset pursuant to Section 2.07(a) or (c), an additional Eligible Loan Asset
pursuant to Section 2.21 or any other Pledge of a Loan Asset hereunder shall be
subject to the further conditions precedent that (as certified to the Collateral
Agent by the Borrower):
          (a) the Servicer (on behalf of the Borrower) shall have delivered to
the Administrative Agent and each Lender Agent (with a copy to the Collateral
Custodian and the Collateral Agent) no later than 5:00 p.m. on the date that is
one Business Day prior to the related Cut-Off Date: (A) a Borrowing Base
Certificate, (B) a Loan Asset Schedule and (C) a Loan

-63-



--------------------------------------------------------------------------------



 



Assignment in the form of Exhibit A to the Purchase and Sale Agreement
(including Schedule I thereto) and containing such additional information as may
be reasonably requested by the Administrative Agent;
          (b) the Borrower shall have delivered to the Collateral Custodian
(with a copy to the Administrative Agent), no later than 2:00 p.m. one Business
Day prior to the related Cut-Off Date, a faxed or e-mailed copy of the duly
executed original promissory notes of the Loan Assets (and, in the case of any
Noteless Loan Asset, a fully executed assignment agreement) and if any Loan
Assets are closed in escrow, a certificate (in the form of Exhibit K) from the
closing attorneys of such Loan Assets certifying the possession of the Required
Loan Documents; provided that, notwithstanding the foregoing, the Borrower shall
cause the Loan Asset Checklist and the Required Loan Documents to be in the
possession of the Collateral Custodian within five Business Days of any related
Cut-Off Date as to any Loan Assets;
          (c) no Liens exist in respect of Taxes which are prior to the lien of
the Collateral Agent on the Eligible Loan Assets to be Pledged on such Cut-Off
Date;
          (d) all terms and conditions of the Purchase and Sale Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset being Pledged hereunder on such Cut-Off Date (and the Portfolio Assets
related thereto), including, without limitation, the perfection of the
Borrower’s interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in such Eligible Loan Assets and the Portfolio Assets related thereto and
the proceeds thereof shall have been made, taken or performed;
          (e) the Administrative Agent shall have approved in its sole and
absolute discretion each of the Eligible Loan Assets identified in the
applicable Loan Asset Schedule for inclusion in the Collateral Portfolio on the
applicable Cut-Off Date;
          (f) no Event of Default has occurred, or would result from such
Pledge, and no Unmatured Event of Default exists, or would result from such
Pledge (other than, with respect to any Pledge of an Eligible Loan Asset
necessary to cure a Borrowing Base Deficiency in accordance with Section 2.06,
an Unmatured Event of Default arising solely pursuant to such Borrowing Base
Deficiency); and
          (g) the representations and warranties contained in Sections 4.01,
4.02 and 4.03 are true and correct in all respects, and there exists no breach
of any covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before and after
giving effect to the Pledge to take place on such Cut-Off Date, on and as of
such day as though made on and as of such date (other than any representation
and warranty that is made as of a specific date).

-64-



--------------------------------------------------------------------------------



 



ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
     SECTION 4.01 Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants, as of the Closing Date, as of each applicable
Cut-Off Date, as of each applicable Advance Date, as of each Reporting Date and
as of each other date provided under this Agreement or the other Transaction
Documents on which such representations and warranties are required to be (or
deemed to be) made (unless a specific date is specified below):
          (a) Organization, Good Standing and Due Qualification. The Borrower is
a limited liability company duly organized, validly existing and in good
standing under the laws of Delaware and has the power and all licenses necessary
to own its assets and to transact the business in which it is engaged and is
duly qualified and in good standing under the laws of each jurisdiction where
the transaction of such business or its ownership of the Loan Assets and the
Collateral Portfolio requires such qualification.
          (b) Power and Authority; Due Authorization; Execution and Delivery.
The Borrower has the power, authority and legal right to make, deliver and
perform this Agreement and each of the Transaction Documents to which it is a
party and all of the transactions contemplated hereby and thereby, and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and each of the Transaction Documents to which it is a party, and
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
first priority perfected security interest in the Collateral Portfolio on the
terms and conditions of this Agreement, subject only to Permitted Liens.
          (c) Binding Obligation. This Agreement and each of the Transaction
Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
their respective terms, except as the enforceability hereof and thereof may be
limited by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).
          (d) All Consents Required. No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any Governmental Authority, bureau or agency is required in connection
with the execution, delivery or performance by the Borrower of this Agreement or
any Transaction Document to which it is a party or the validity or
enforceability of this Agreement or any such Transaction Document or the Loan
Assets or the transfer of an ownership interest or security interest in such
Loan Assets, other than such as have been met or obtained and are in full force
and effect.
          (e) No Violation. The execution, delivery and performance of this
Agreement and all other agreements and instruments executed and delivered or to
be executed and delivered pursuant hereto or thereto in connection with the
Pledge of the Collateral Portfolio will not (i) create any Lien on the
Collateral Portfolio other than Permitted Liens or (ii) violate any Applicable
Law or the certificate of formation or limited liability company agreement of
the Borrower or (iii) violate any contract or other agreement to which the
Borrower is a party or by which the Borrower or any property or assets of the
Borrower may be bound.

-65-



--------------------------------------------------------------------------------



 



          (f) No Proceedings. There is no litigation or administrative
proceeding or investigation pending or, to the knowledge of the Borrower,
threatened against the Borrower or any properties of the Borrower, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document to which the Borrower is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Borrower is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.
          (g) Selection Procedures. In selecting the Loan Assets to be Pledged
pursuant to this Agreement, no selection procedures were employed which are
intended to be adverse to the interests of the Lenders.
          (h) Bulk Sales. The grant of the security interest in the Collateral
Portfolio by the Borrower to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement, is in the ordinary course of
business for the Borrower and is not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.
          (i) Pledge of Collateral Portfolio. Except as otherwise expressly
permitted by the terms of this Agreement, no item of Collateral Portfolio has
been sold, transferred, assigned or pledged by the Borrower to any Person, other
than as contemplated by Article II and the Pledge of such Collateral Portfolio
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms of this Agreement.
          (j) Indebtedness. The Borrower has no Indebtedness or other
indebtedness, secured or unsecured, direct or contingent (including guaranteeing
any obligation), other than (i) Indebtedness incurred under the terms of the
Transaction Documents and (ii) Indebtedness incurred pursuant to certain
ordinary business expenses arising pursuant to the transactions contemplated by
this Agreement and the other Transaction Documents.
          (k) Sole Purpose. The Borrower has been formed solely for the purpose
of engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.
          (l) No Injunctions. No injunction, writ, restraining order or other
order of any nature adversely affects the Borrower’s performance of its
obligations under this Agreement or any Transaction Document to which the
Borrower is a party.
          (m) Taxes. The Borrower has filed or caused to be filed (on a
consolidated basis or otherwise) on a timely basis all tax returns (including,
without limitation, all foreign, federal, state, local and other tax returns)
required to be filed by it, is not liable for Taxes payable by any other Person
and has paid or made adequate provisions for the payment of all Taxes,
assessments and other governmental charges due and payable from the Borrower
except for those Taxes being contested in good faith by appropriate proceedings
and in respect of which it has established proper reserves on its books. No Tax
lien or similar adverse claim has been filed, and no claim is being asserted,
with respect to any such Tax, assessment or other governmental

-66-



--------------------------------------------------------------------------------



 



charge. Any Taxes, fees and other governmental charges due and payable by the
Borrower, as applicable, in connection with the execution and delivery of this
Agreement and the other Transaction Documents and the transactions contemplated
hereby or thereby have been paid or shall have been paid if and when due.
          (n) Location. The Borrower’s location (within the meaning of Article 9
of the UCC) is Delaware. The chief executive office of the Borrower (and the
location of the Borrower’s records regarding the Collateral Portfolio (other
than those delivered to the Collateral Custodian)) is located at the address set
forth under its name on the signature pages hereto (or at such other address as
shall be designated by such party in a written notice to the other parties
hereto).
          (o) Tradenames. Except as permitted hereunder, the Borrower’s legal
name is as set forth in this Agreement. Except as permitted hereunder, the
Borrower has not changed its name since its formation; does not have tradenames,
fictitious names, assumed names or “doing business as” names other than as
disclosed on Schedule II hereto (as such schedule may be updated from time to by
the Administrative Agent upon receipt of a notice delivered to the
Administrative Agent pursuant to Section 5.02(r)); the Borrower’s only
jurisdiction of formation is Delaware, and, except as permitted hereunder, the
Borrower has not changed its jurisdiction of formation.
          (p) Solvency. The Borrower is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The Borrower is Solvent, and the transactions
under this Agreement and any other Transaction Document to which the Borrower is
a party do not and will not render the Borrower not Solvent. The Borrower is
paying its debts as they become due (subject to any applicable grace period);
and the Borrower, after giving effect to the transactions contemplated hereby,
will have adequate capital to conduct its business.
          (q) No Subsidiaries. The Borrower has no Subsidiaries.
          (r) Value Given. The Borrower has given fair consideration and
reasonably equivalent value to the Transferor in exchange for the purchase of
the Loan Assets (or any number of them) from the Transferor pursuant to the
Purchase and Sale Agreement. No such transfer has been made for or on account of
an antecedent debt owed by the Borrower to the Transferor and no such transfer
is or may be voidable or subject to avoidance under any section of the
Bankruptcy Code.
          (s) Reports Accurate. All Servicer’s Certificates, Servicing Reports,
Notices of Borrowing, Borrowing Base Certificates and other written or
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Servicer to the Administrative Agent, the
Collateral Agent, the Lenders, the Lender Agents, or the Collateral Custodian in
connection with this Agreement are, as of their date, accurate, true and correct
and no such document or certificate omits to state a material fact or any fact
necessary to make the statements contained therein not misleading; provided
that, solely with respect to written or electronic information furnished by the
Servicer which was provided to the Servicer from an Obligor with respect to a
Loan Asset, such information need only be accurate, true and correct to the
knowledge of the Servicer; provided, further, that the foregoing proviso shall
not apply to

-67-



--------------------------------------------------------------------------------



 



any information presented in a Servicer’s Certificate, Servicing Report, Notice
of Borrowing or Borrowing Base Certificate.
          (t) Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of proceeds from the sale of the
Collateral Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Borrower does not own or intend to
carry or purchase, and no proceeds from the Advances will be used to carry or
purchase, any “margin stock” within the meaning of Regulation U or to extend
“purpose credit” within the meaning of Regulation U.
          (u) No Adverse Agreements. There are no agreements in effect adversely
affecting the rights of the Borrower to make, or cause to be made, the grant of
the security interest in the Collateral Portfolio contemplated by Section 2.13.
          (v) Event of Default/Unmatured Event of Default. No event has occurred
which constitutes an Event of Default, and no event has occurred and is
continuing which constitutes an Unmatured Event of Default (other than any Event
of Default or Unmatured Event of Default which has previously been disclosed to
the Administrative Agent as such).
          (w) Servicing Standard. Each of the Loan Assets was underwritten or
acquired and is being serviced in conformance with the standard underwriting,
credit, collection, operating and reporting procedures and systems of the
Servicer or the Transferor.
          (x) ERISA. The present value of all benefits vested under each
“employee pension benefit plan,” as such term is defined in Section 3 of ERISA,
that is, or at any time during the preceding six years was, maintained by the
Borrower or any ERISA Affiliate of the Borrower, or open to participation by
employees of the Borrower or of any ERISA Affiliate of the Borrower, as from
time to time in effect (each, a “Pension Plan”), does not exceed the value of
the assets of the Pension Plan allocable to such vested benefits (based on the
value of such assets as of the last annual valuation date). No prohibited
transactions, failure to meet the minimum funding standard set forth in Section
302(a) of ERISA and Section 412(a) of the Code (with respect to any Pension Plan
other than a Multiemployer Plan), withdrawals or reportable events have occurred
with respect to any Pension Plan that, in the aggregate, could subject the
Borrower to any material tax, penalty or other liability. No notice of intent to
terminate a Pension Plan has been filed, nor has any Pension Plan been
terminated under Section 4041(f) of ERISA, nor has the Pension Benefit Guaranty
Corporation instituted proceedings to terminate, or appoint a trustee to
administer a Pension Plan and no event has occurred or condition exists that
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan.
          (y) Allocation of Charges. There is not any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges;

-68-



--------------------------------------------------------------------------------



 



provided that it is understood and acknowledged that the Borrower will be
consolidated with the Servicer for tax purposes.
          (z) Broker-Dealer. The Borrower is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.
          (aa) Instructions to Obligors. The Collection Account is the only
account to which Obligors have been instructed by the Borrower, or the Servicer
on the Borrower’s behalf, to send Principal Collections and Interest Collections
on the Collateral Portfolio. The Borrower has not granted any Person other than
the Collateral Agent, on behalf of the Secured Parties, an interest in the
Collection Account.
          (bb) Purchase and Sale Agreement. The Purchase and Sale Agreement and
the Loan Assignment contemplated therein are the only agreements pursuant to
which the Borrower acquires the Collateral Portfolio.
          (cc) Investment Company Act. The Borrower is not required to register
as an “investment company” under the provisions of the 1940 Act.
          (dd) Compliance with Law. The Borrower has complied in all respects
with all Applicable Law to which it may be subject, and no item of the
Collateral Portfolio contravenes any Applicable Law (including, without
limitation, all applicable predatory and abusive lending laws, laws, rules and
regulations relating to licensing, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy).
          (ee) Collections. The Borrower acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Portfolio Pledged hereunder are held and shall be held in trust for the benefit
of the Collateral Agent, on behalf of the Secured Parties until deposited into
the Collection Account within one Business Day after receipt as required herein.
          (ff) Set-Off, etc. No Loan Asset has been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set-off or modified by the
Borrower, the Transferor or the Obligor thereof, and no Collateral Portfolio is
subject to compromise, adjustment, extension, satisfaction, subordination,
rescission, set-off, counterclaim, defense, abatement, suspension, deferment,
deduction, reduction, termination or modification, whether arising out of
transactions concerning the Collateral Portfolio or otherwise, by the Borrower,
the Transferor or the Obligor with respect thereto, except, in each case, for
amendments, extensions and modifications, if any, to such Collateral Portfolio
otherwise permitted pursuant to Section 6.04(a) of this Agreement and in
accordance with the Servicing Standard.
          (gg) Full Payment. As of the applicable Cut-Off Date thereof, the
Borrower has no knowledge of any fact which should lead it to expect that any
Loan Asset will not be paid in full.
          (hh) Environmental. With respect to each item of Underlying Collateral
as of the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Borrower:
(a) the related Obligor’s operations

-69-



--------------------------------------------------------------------------------



 



comply in all respects with all applicable Environmental Laws; (b) none of the
related Obligor’s operations is the subject of a federal or state investigation
evaluating whether any remedial action, involving expenditures, is needed to
respond to a release of any Hazardous Materials into the environment; and
(c) the related Obligor does not have any material contingent liability in
connection with any release of any Hazardous Materials into the environment. As
of the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, none of the Borrower, the Transferor nor the Servicer has received
any written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Underlying Collateral, nor does any
such Person have knowledge or reason to believe that any such notice will be
received or is being threatened.
          (ii) USA PATRIOT Act. Neither the Borrower nor any Affiliate of the
Borrower is (i) a country, territory, organization, person or entity named on an
Office of Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.
          (jj) Confirmation from Transferor. The Borrower has received in
writing from the Transferor confirmation that the Transferor will not cause the
Borrower to file a voluntary bankruptcy petition under the Bankruptcy Code.
          (kk) Accuracy of Representations and Warranties. Each representation
or warranty by the Borrower contained herein or in any certificate or other
document furnished by the Borrower pursuant hereto or in connection herewith is
true and correct in all respects.
          (ll) Reaffirmation of Representations and Warranties. On each day that
any Advance is made hereunder, the Borrower shall be deemed to have certified
that all representations and warranties described in Section 4.01 and
Section 4.02 are correct on and as of such day as though made on and as of such
day, except for any such representations or warranties which are made as of a
specific date.
          (mm) Security Interest.
          (i) This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Collateral Portfolio in favor of the
Collateral Agent, on behalf of the Secured Parties, which security interest is
prior to all other Liens (except for Permitted Liens), and is enforceable as
such against creditors of and purchasers from the Borrower;

-70-



--------------------------------------------------------------------------------



 



          (ii) the Collateral Portfolio is comprised of “instruments”, “security
entitlements”, “general intangibles”, “tangible chattel paper”, “accounts”,
“certificated securities”, “uncertificated securities”, “securities accounts”,
“deposit accounts”, “supporting obligations” or “insurance” (each as defined in
the applicable UCC), real property and/or such other category of collateral
under the applicable UCC as to which the Borrower has complied with its
obligations under this Section 4.01(mm);
          (iii) with respect to Collateral Portfolio that constitute “security
entitlements”:
          a. all of such security entitlements have been credited to one of the
Controlled Accounts and the securities intermediary for each Controlled Account
has agreed to treat all assets credited to such Controlled Account as “financial
assets” within the meaning of the applicable UCC;
          b. the Borrower has taken all steps necessary to cause the securities
intermediary to identify in its records the Borrower, for the benefit of the
Secured Parties, as the Person having a security entitlement against the
securities intermediary in each of the Controlled Accounts; and
          c. the Controlled Accounts are not in the name of any Person other
than the Borrower, subject to the lien of the Collateral Agent, for the benefit
of the Secured Parties. The securities intermediary of any Controlled Account
which is a “securities account” under the UCC has agreed to comply with the
entitlement orders and instructions of the Borrower, the Servicer and the
Collateral Agent (acting at the direction of the Administrative Agent) in
accordance with the Transaction Documents, including causing cash to be invested
in Permitted Investments; provided that, upon the delivery of a Notice of
Exclusive Control (as defined under the Collection Account Agreement or Unfunded
Exposure Account Agreement, as applicable) by the Collateral Agent (acting at
the direction of the Administrative Agent), the securities intermediary has
agreed to only follow the entitlement orders and instructions of the Collateral
Agent, on behalf of the Secured Parties, including with respect to the
investment of cash in Permitted Investments.
          (iv) all Controlled Accounts constitute “securities accounts” or
“deposit accounts” as defined in the applicable UCC;
          (v) with respect to any Controlled Account which constitutes a
“deposit account” as defined in the applicable UCC, the Borrower, the Account
Bank and the Collateral Agent, on behalf of the Secured Parties, have entered
into an account control agreement which permits the Collateral Agent on behalf
of the Secured Parties to direct disposition of the funds in such deposit
account;
          (vi) the Borrower owns and has good and marketable title to (or with
respect to assets securing any Loan Assets, a valid security interest in) the
Collateral Portfolio free and clear of any Lien (other than Permitted Liens) of
any Person;

-71-



--------------------------------------------------------------------------------



 



          (vii) the Borrower has received all consents and approvals required by
the terms of any Loan Asset to the granting of a security interest in the Loan
Assets hereunder to the Collateral Agent, on behalf of the Secured Parties;
          (viii) the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
Portfolio and that portion of the Loan Assets in which a security interest may
be perfected by filing granted to the Collateral Agent, on behalf of the Secured
Parties, under this Agreement; provided that filings in respect of real property
shall not be required;
          (ix) other than as expressly permitted by the terms of this Agreement
and the security interest granted to the Collateral Agent, on behalf of the
Secured Parties, pursuant to this Agreement, the Borrower has not pledged,
assigned, sold, granted a security interest in or otherwise conveyed any of the
Collateral Portfolio. The Borrower has not authorized the filing of and is not
aware of any financing statements against the Borrower that include a
description of collateral covering the Collateral Portfolio other than any
financing statement (A) relating to the security interests granted to the
Borrower under the Purchase and Sale Agreement, or (B) that has been terminated
and/or fully and validly assigned to the Collateral Agent on or prior to the
date hereof. The Borrower is not aware of the filing of any judgment or Tax lien
filings against the Borrower;
          (x) all original executed copies of each underlying promissory note or
copies of each Loan Asset Register, as applicable, that constitute or evidence
each Loan Asset has been, or subject to the delivery requirements contained
herein, will be delivered to the Collateral Custodian;
          (xi) other than in the case of Noteless Loan Assets, the Borrower has
received, or subject to the delivery requirements contained herein will receive,
a written acknowledgment from the Collateral Custodian that the Collateral
Custodian, as the bailee of the Collateral Agent, is holding the underlying
promissory notes that constitute or evidence the Loan Assets solely on behalf of
and for the Collateral Agent, for the benefit of the Secured Parties; provided
that the acknowledgement of the Collateral Custodian set forth in Section 12.11
may serve as such acknowledgement;
          (xii) none of the underlying promissory notes, or Loan Asset
Registers, as applicable, that constitute or evidence the Loan Assets has any
marks or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Collateral Agent, on behalf of the Secured
Parties;
          (xiii) with respect to any Collateral Portfolio that constitutes a
“certificated security,” such certificated security has been delivered to the
Collateral Custodian, on behalf of the Secured Parties and, if in registered
form, has been specially Indorsed to the Collateral Agent, for the benefit of
the Secured Parties, or in blank by an effective Indorsement or has been
registered in the name of the Collateral Agent, for the benefit of the Secured
Parties, upon original issue or registration of transfer by the Borrower of such
certificated security; and

-72-



--------------------------------------------------------------------------------



 



          (xiv) with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, that the Borrower shall cause the issuer of such
uncertificated security to register the Collateral Agent, on behalf of the
Secured Parties, as the registered owner of such uncertificated security.
     SECTION 4.02 Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral Portfolio. The Borrower hereby represents and
warrants, as of the Closing Date, as of each applicable Cut-Off Date, as of each
applicable Advance Date, as of each Reporting Date and any date which Loan
Assets are Pledged hereunder and as of each other date provided under this
Agreement or the other Transaction Documents on which such representations and
warranties are required to be (or deemed to be) made:
          (a) Valid Transfer and Security Interest. This Agreement constitutes a
grant of a security interest in all of the Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, which upon the
delivery of the Required Loan Documents to the Collateral Custodian, the
crediting of Loan Assets to the Controlled Accounts and the filing of the
financing statements, shall be a valid and first priority perfected security
interest in the Loan Assets forming a part of the Collateral Portfolio and in
that portion of the Loan Assets in which a security interest may be perfected by
filing subject only to Permitted Liens. Neither the Borrower nor any Person
claiming through or under Borrower shall have any claim to or interest in the
Controlled Accounts and, if this Agreement constitutes the grant of a security
interest in such property, except for the interest of the Borrower in such
property as a debtor for purposes of the UCC.
          (b) Eligibility of Collateral Portfolio. (i) The Loan Asset Schedule
and the information contained in each Notice of Borrowing, is an accurate and
complete listing of all the Loan Assets contained in the Collateral Portfolio as
of the related Cut-Off Date and the information contained therein with respect
to the identity of such item of Collateral Portfolio and the amounts owing
thereunder is true and correct as of the related Cut-Off Date, (ii) each Loan
Asset designated on any Borrowing Base Certificate as an Eligible Loan Asset and
each Loan Asset included as an Eligible Loan Asset in any calculation of
Borrowing Base or Borrowing Base Deficiency is an Eligible Loan Asset and
(iii) with respect to each item of Collateral Portfolio, all consents, licenses,
approvals or authorizations of or registrations or declarations of any
Governmental Authority or any Person required to be obtained, effected or given
by the Borrower in connection with the transfer of a security interest in each
item of Collateral Portfolio to the Collateral Agent, for the benefit of the
Secured Parties, have been duly obtained, effected or given and are in full
force and effect.
          (c) No Fraud. Each Loan Asset was originated without any fraud or
misrepresentation by the Transferor or, to the best of the Borrower’s knowledge,
on the part of the Obligor.
     SECTION 4.03 Representations and Warranties of the Servicer. The Servicer
hereby represents and warrants, as of the Closing Date, as of each applicable
Cut-Off Date, as of each applicable Advance Date, as of each Reporting Date and
as of each other date provided under this Agreement or the other Transaction
Documents on which such representations and warranties are required to be (or
deemed to be) made:

-73-



--------------------------------------------------------------------------------



 



          (a) Organization and Good Standing. The Servicer has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Delaware (except as such jurisdiction is changed as
permitted hereunder), with all requisite corporate power and authority to own or
lease its properties and to conduct its business as such business is presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.
          (b) Due Qualification. The Servicer is duly qualified to do business
as a corporation and is in good standing as a corporation, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and or the conduct of its business requires such
qualification, licenses or approvals.
          (c) Power and Authority; Due Authorization; Execution and Delivery.
The Servicer (i) has all necessary power, authority and legal right to
(a) execute and deliver this Agreement and the other Transaction Documents to
which it is a party, (b) carry out the terms of the Transaction Documents to
which it is a party, and (ii) has duly authorized by all necessary corporate
action the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party. This Agreement and each other
Transaction Document to which the Servicer is a party have been duly executed
and delivered by the Servicer.
          (d) Binding Obligation. This Agreement and each other Transaction
Document to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Bankruptcy
Laws and general principles of equity (whether considered in a suit at law or in
equity).
          (e) No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Servicer’s
articles of incorporation or by-laws or any contractual obligation of the
Servicer, (ii) result in the creation or imposition of any Lien upon any of the
Servicer’s properties pursuant to the terms of any such contractual obligation,
other than this Agreement, or (iii) violate any Applicable Law.
          (f) No Proceedings. There is no litigation, proceeding or
investigation pending or, to the knowledge of the Servicer, threatened against
the Servicer, before any Governmental Authority (i) asserting the invalidity of
this Agreement or any other Transaction Document to which the Servicer is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document to which the
Servicer is a party or (iii) seeking any determination or ruling that could
reasonably be expected to have a Material Adverse Effect.
          (g) All Consents Required. All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery and performance by the
Servicer of this Agreement and any other Transaction Document to which the
Servicer is a party have been obtained.

-74-



--------------------------------------------------------------------------------



 



          (h) Reports Accurate. No Borrowing Base Certificate, information,
exhibit, financial statement, document, book, record or report furnished by the
Servicer to the Administrative Agent, the Collateral Agent, the Lenders, the
Lender Agents, or the Collateral Custodian in connection with this Agreement is
inaccurate in any respect as of the date it is dated, and no such document
contains any material misstatement of fact or omits to state a material fact or
any fact necessary to make the statements contained therein not misleading;
provided that, solely with respect to written or electronic information
furnished by the Servicer which was provided to the Servicer from an Obligor
with respect to a Loan Asset, such information need only be accurate, true and
correct to the knowledge of the Servicer; provided, further, that the foregoing
proviso shall not apply to any information presented in a Servicer’s
Certificate, Servicing Report, Notice of Borrowing or Borrowing Base
Certificate.
          (i) Servicing Standard. The Servicer has complied in all respects with
the Servicing Standard with regard to the servicing of the Loan Assets.
          (j) Collections. The Servicer acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Portfolio transferred or Pledged hereunder are held and shall be held in trust
for the benefit of the Secured Parties until deposited into the Collection
Account within one Business Day from receipt as required herein.
          (k) Bulk Sales. The execution, delivery and performance of this
Agreement do not require compliance with any “bulk sales” act or similar law by
the Servicer.
          (l) Solvency. The Servicer is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The transactions under this Agreement and any
other Transaction Document to which the Servicer is a party do not and will not
render the Servicer not Solvent.
          (m) Taxes. The Servicer has filed or caused to be filed all tax
returns that are required to be filed by it (subject to any extensions to file
properly obtained by the same). The Servicer has paid or made adequate
provisions for the payment of all Taxes and all assessments made against it or
any of its property (other than any amount of Tax the validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of the Servicer), and no Tax lien has been filed and no claim is being
asserted, with respect to any such Tax, assessment or other charge.
          (n) Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or the other Transaction Documents (including,
without limitation, the use of the Proceeds from the sale of the Collateral
Portfolio) will violate or result in a violation of Section 7 of the Exchange
Act, or any regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.
          (o) Security Interest. The Servicer will take all steps necessary to
ensure that the Borrower has granted a security interest (as defined in the UCC)
to the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral Portfolio, which is enforceable in accordance with Applicable Law
upon execution and delivery of this Agreement. Upon the filing of UCC-1

-75-



--------------------------------------------------------------------------------



 



financing statements naming the Collateral Agent as secured party and the
Borrower as debtor, the Collateral Agent, for the benefit of the Secured
Parties, shall have a valid and first priority perfected security interest in
the Loan Assets and that portion of the Collateral Portfolio in which a security
interest may be perfected by filing (except for any Permitted Liens). All
filings (including, without limitation, such UCC filings) as are necessary for
the perfection of the Secured Parties’ security interest in the Loan Assets and
that portion of the Collateral Portfolio in which a security interest may be
perfected by filing have been (or prior to the applicable Advance will be) made.
          (p) ERISA. The present value of all benefits vested under each
“employee pension benefit plan”, as such term is defined in Section 3 of ERISA,
that is, or at any time during the preceding six years was, maintained by the
Servicer or any ERISA Affiliate of the Servicer, or open to participation by
employees of the Servicer or of any ERISA Affiliate of the Servicer, as from
time to time in effect (each, a “Servicer Pension Plan”) does not exceed the
value of the assets of the Servicer Pension Plan allocable to such vested
benefits (based on the value of such assets as of the last annual valuation
date). No prohibited transactions, failure to meet the minimum funding standard
set forth in Section 302(a) of ERISA and Section 412(a) of the Code (with
respect to any Servicer Pension Plan other than a Multiemployer Plan),
withdrawals or reportable events have occurred with respect to any Servicer
Pension Plan that, in the aggregate, could subject the Servicer to any material
tax, penalty or other liability. No notice of intent to terminate a Servicer
Pension Plan has been filed, nor has any Servicer Pension Plan been terminated
under Section 4041(f) of ERISA, nor has the Pension Benefit Guaranty Corporation
instituted proceedings to terminate, or appoint a trustee to administer, a
Servicer Pension Plan and no event has occurred or condition exists that might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Servicer Pension Plan.
          (q) USA PATRIOT Act. Neither the Servicer nor any Affiliate of the
Servicer is (i) a country, territory, organization, person or entity named on an
OFAC list; (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.
          (r) Environmental. With respect to each item of Underlying Collateral,
to the actual knowledge of a Responsible Officer of the Servicer: (a) the
related Obligor’s operations comply in all material respects with all applicable
Environmental Laws; (b) none of the related Obligor’s operations is the subject
of a Federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (c) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment. The Servicer has not received any written or
verbal notice of, or inquiry from any Governmental

-76-



--------------------------------------------------------------------------------



 



Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Underlying Collateral, nor does the
Servicer, have knowledge or reason to believe that any such notice will be
received or is being threatened.
          (s) No Injunctions. No injunction, writ, restraining order or other
order of any nature adversely affects the Servicer’s performance of its
obligations under this Agreement or any Transaction Document to which the
Servicer is a party.
          (t) Instructions to Obligors. The Collection Account is the only
account to which Obligors have been instructed by the Servicer on the Borrower’s
behalf to send Principal Collections and Interest Collections on the Collateral
Portfolio.
          (u) Allocation of Charges. There is not any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.
          (v) Servicer Termination Event. No event has occurred which
constitutes a Servicer Termination Event (other than any Servicer Termination
Event which has previously been disclosed to the Administrative Agent as such).
          (w) Broker-Dealer. The Servicer is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.
          (x) Compliance with Applicable Law. The Servicer has complied in all
respects with all Applicable Law to which it may be subject, and no item in the
Collateral Portfolio contravenes in any respect any Applicable Law.
     SECTION 4.04 Representations and Warranties of the Collateral Agent. The
Collateral Agent in its individual capacity and as Collateral Agent represents
and warrants as follows:
          (a) Organization; Power and Authority. It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Agent under this
Agreement.
          (b) Due Authorization. The execution and delivery of this Agreement
and the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Agent, as the case may be.
          (c) No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the

-77-



--------------------------------------------------------------------------------



 



terms and provisions of, or constitute (with or without notice or lapse of time
or both) a default under any indenture, contract, agreement, mortgage, deed of
trust, or other instrument to which the Collateral Agent is a party or by which
it or any of its property is bound.
          (d) No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any respect, any Applicable
Law.
          (e) All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Agent, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby and the fulfillment by the Collateral Agent of the terms
hereof have been obtained.
          (f) Validity, Etc. The Agreement constitutes the legal, valid and
binding obligation of the Collateral Agent, enforceable against the Collateral
Agent in accordance with its terms, except as such enforceability may be limited
by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).
     SECTION 4.05 Representations and Warranties of each Lender. Each Lender
hereby individually represents and warrants, as to itself, that it is (a) either
a Qualified Institutional Buyer under Rule 144A of the Securities Act or an
institutional “Accredited Investor” as defined in Rule (1)-501(a)(1)-(3) or
(7) under the Securities Act and (b) a “qualified purchaser” under the 1940 Act.
     SECTION 4.06 Representations and Warranties of the Collateral Custodian.
The Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:
          (a) Organization; Power and Authority. It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.
          (b) Due Authorization. The execution and delivery of this Agreement
and the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Custodian, as the case may be.
          (c) No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Custodian is a party or by which it or any of its property is bound.

-78-



--------------------------------------------------------------------------------



 



          (d) No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any respect, any Applicable
Law.
          (e) All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Custodian, required in connection with the execution and delivery
of this Agreement, the performance by the Collateral Custodian of the
transactions contemplated hereby and the fulfillment by the Collateral Custodian
of the terms hereof have been obtained.
          (f) Validity, Etc. The Agreement constitutes the legal, valid and
binding obligation of the Collateral Custodian, enforceable against the
Collateral Custodian in accordance with its terms, except as such enforceability
may be limited by applicable Bankruptcy Laws and general principles of equity
(whether considered in a suit at law or in equity).
ARTICLE V.
GENERAL COVENANTS
     SECTION 5.01 Affirmative Covenants of the Borrower.
          From the Closing Date until the Collection Date:
          (a) Organizational Procedures and Scope of Business. The Borrower will
observe all organizational procedures required by its certificate of formation,
limited liability company agreement and the laws of its jurisdiction of
formation. Without limiting the foregoing, the Borrower will limit the scope of
its business to: (i) the acquisition of Eligible Loan Assets and the ownership
and management of the Portfolio Assets and the related assets in the Collateral
Portfolio; (ii) the sale, transfer or other disposition of Loan Assets as and
when permitted under the Transaction Documents; (iii) entering into and
performing under the Transaction Documents; (iv) consenting or withholding
consent as to proposed amendments, waivers and other modifications of the Loan
Agreements to the extent not in conflict with the terms of this Agreement or any
other Transaction Document; (v) exercising any rights (including but not limited
to voting rights and rights arising in connection with a Bankruptcy Event with
respect to an Obligor or the consensual or non-judicial restructuring of the
debt or equity of an Obligor) or remedies in connection with the Loan Assets and
participating in the committees (official or otherwise) or other groups formed
by creditors of an Obligor to the extent not in conflict with the terms of this
Agreement or any other Transaction Document; and (vi) to engage in any activity
and to exercise any powers permitted to limited liability companies under the
laws of the State of Delaware that are related to the foregoing and necessary,
convenient or advisable to accomplish the foregoing.
          (b) Special Purpose Entity Requirements. The Borrower will at all
times: (i) maintain at least one Independent Director; (ii) maintain its own
separate books and records and bank accounts; (iii) hold itself out to the
public and all other Persons as a legal entity separate from the Transferor and
any other Person (although, in connection with certain

-79-



--------------------------------------------------------------------------------



 



advertising and marketing, the Borrower may be identified as a Subsidiary of
Fifth Street); (iv) have a Board of Directors separate from that of the
Transferor and any other Person; (v) file its own tax returns, if any, as may be
required under Applicable Law, to the extent (1) not part of a consolidated
group filing a consolidated return or returns or (2) not treated as a division
for tax purposes of another taxpayer, and pay any Taxes so required to be paid
under Applicable Law in accordance with the terms of this Agreement; (vi) except
as contemplated by the Transaction Documents, not commingle its assets with
assets of any other Person; (vii) conduct its business in its own name and
strictly comply with all organizational formalities to maintain its separate
existence (although, in connection with certain advertising and marketing, the
Borrower may be identified as a Subsidiary of Fifth Street); (viii) maintain
separate financial statements, except to the extent that the Borrower’s
financial and operating results are consolidated with those of Fifth Street in
consolidated financial statements; (ix) pay its own liabilities only out of its
own funds; (x) maintain an arm’s-length relationship with its Affiliates and the
Transferor; (xi) pay the salaries of its own employees, if any; (xii) not hold
out its credit or assets as being available to satisfy the obligations of
others; (xiii) allocate fairly and reasonably any overhead for shared office
space; (xiv) use separate stationery, invoices and checks (although, in
connection with certain advertising and marketing, the Borrower may be
identified as a Subsidiary of Fifth Street); (xv) except as expressly permitted
by this Agreement, not pledge its assets as security for the obligations of any
other Person; (xvi) correct any known misunderstanding regarding its separate
identity; (xvii) maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities and pay its operating expenses and
liabilities from its own assets; (xviii) cause its Board of Directors to meet at
least annually or act pursuant to written consent and keep minutes of such
meetings and actions and observe in all respects all other Delaware limited
liability company formalities; (xix) not acquire the obligations or any
securities of its Affiliates; and (xx) cause the directors, officers, agents and
other representatives of the Borrower to act at all times with respect to the
Borrower consistently and in furtherance of the foregoing and in the best
interests of the Borrower. Where necessary, the Borrower will obtain proper
authorization from its members for limited liability company action.
          (c) Preservation of Company Existence. The Borrower will maintain its
limited liability company existence in good standing under the laws of its
jurisdiction of formation and will promptly obtain and thereafter maintain
qualifications to do business as a foreign limited liability company in any
other state in which it does business and in which it is required to so qualify
under Applicable Law.
          (d) Compliance with Legal Opinions. The Borrower shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Rutan & Tucker, LLP, as special counsel to the
Borrower, issued in connection with the Purchase and Sale Agreement and relating
to the issues of substantive consolidation and true sale of the Loan Assets.
          (e) Deposit of Collections. The Borrower shall promptly (but in no
event later than one Business Day after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Servicer or any of their Affiliates.

-80-



--------------------------------------------------------------------------------



 



          (f) Disclosure of Purchase Price. The Borrower shall disclose to the
Administrative Agent and the Lender Agents the purchase price for each Loan
Asset proposed to be transferred to the Borrower pursuant to the terms of the
Purchase and Sale Agreement.
          (g) Obligor Defaults and Bankruptcy Events. The Borrower shall give,
or shall cause the Servicer to give, notice to the Administrative Agent and the
Lender Agents within two Business Days of the Borrower’s, the Transferor’s or
the Servicer’s actual knowledge of the occurrence of any default by an Obligor
under any Loan Asset or any Bankruptcy Event with respect to any Obligor under
any Loan Asset.
          (h) Required Loan Documents. The Borrower shall deliver to the
Collateral Custodian a hard copy of the Required Loan Documents and the Loan
Asset Checklist pertaining to each Loan Asset within five Business Days of the
Cut-Off Date pertaining to such Loan Asset.
          (i) Taxes. The Borrower will file or cause to be filed its tax returns
and pay any and all Taxes imposed on it or its property as required by the
Transaction Documents (except as contemplated in Section 4.01(m)).
          (j) Notice of Event of Default. The Borrower shall notify the
Administrative Agent and each Lender Agent of the occurrence of any Event of
Default under this Agreement promptly upon obtaining actual knowledge of such
event. In addition, no later than two Business Days following the Borrower’s
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default, the Borrower will provide to the Administrative Agent and each
Lender Agent a written statement of a Responsible Officer of the Borrower
setting forth the details of such event and the action that the Borrower
proposes to take with respect thereto.
          (k) Notice of Material Events. The Borrower shall promptly notify the
Administrative Agent and each Lender Agent of any event or other circumstance
that is reasonably likely to have a Material Adverse Effect.
          (l) Notice of Income Tax Liability. The Borrower shall furnish to the
Administrative Agent and each Lender Agent telephonic or facsimile notice within
10 Business Days (confirmed in writing within five Business Days thereafter) of
the receipt of revenue agent reports or other written proposals, determinations
or assessments of the Internal Revenue Service or any other taxing authority
which propose, determine or otherwise set forth positive adjustments (i) to the
Tax liability of Fifth Street or any “affiliated group” (within the meaning of
Section 1504(a)(l) of the Code) of which Fifth Street is a member in an amount
equal to or greater than $1,000,000 in the aggregate, or (ii) to the Tax
liability of the Borrower itself in an amount equal to or greater than $500,000
in the aggregate. Any such notice shall specify the nature of the items giving
rise to such adjustments and the amounts thereof.
          (m) Notice of Auditors’ Management Letters. The Borrower shall
promptly notify the Administrative Agent and each Lender Agent after the receipt
of any auditors’ management letters received by the Borrower or by its
accountants.
          (n) Notice of Breaches of Representations and Warranties under this
Agreement. The Borrower shall promptly notify the Administrative Agent and each
Lender Agent if any representation or warranty set forth in Section 4.01 or
Section 4.02 was incorrect at

-81-



--------------------------------------------------------------------------------



 



the time it was given or deemed to have been given and at the same time deliver
to the Collateral Agent, the Administrative Agent and the Lender Agents a
written notice setting forth in reasonable detail the nature of such facts and
circumstances. In particular, but without limiting the foregoing, the Borrower
shall notify the Administrative Agent and each Lender Agent in the manner set
forth in the preceding sentence before any Cut-Off Date of any facts or
circumstances within the knowledge of the Borrower which would render any of the
said representations and warranties untrue at the date when such representations
and warranties were made or deemed to have been made.
          (o) Notice of Breaches of Representations and Warranties under the
Purchase and Sale Agreement. The Borrower confirms and agrees that the Borrower
will, upon receipt of notice or discovery thereof, promptly send to the
Administrative Agent, each Lender Agent and the Collateral Agent a notice of
(i) any breach of any representation, warranty, agreement or covenant under the
Purchase and Sale Agreement or (ii) any event or occurrence that, upon notice,
or upon the passage of time or both, would constitute such a breach.
          (p) Notice of Proceedings. The Borrower shall notify the
Administrative Agent and each Lender Agent, as soon as possible and in any event
within three Business Days, after the Borrower receives notice or obtains
knowledge thereof, of any settlement of, material judgment (including a material
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any material labor controversy, material litigation, material
action, material suit or material proceeding before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the Collateral Portfolio, the Transaction Documents, the
Collateral Agent’s, for the benefit of the Secured Parties, interest in the
Collateral Portfolio, or the Borrower, the Servicer or the Transferor or any of
their Affiliates. For purposes of this Section 5.01(p), (i) any settlement,
judgment, labor controversy, litigation, action, suit or proceeding affecting
the Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for
the benefit of the Secured Parties, interest in the Collateral Portfolio, or the
Borrower in excess of $500,000 shall be deemed to be material and (ii) any
settlement, judgment, labor controversy, litigation, action, suit or proceeding
affecting the Servicer or the Transferor or any of their Affiliates (other than
the Borrower) in excess of $1,000,000 shall be deemed to be material.
          (q) Notice of ERISA Reportable Events. The Borrower shall promptly
notify the Administrative Agent and each Lender Agent after receiving notice of
any “reportable event” (as defined in Title IV of ERISA, other than an event for
which the reporting requirements have been waived by regulations) with respect
to the Borrower (or any ERISA Affiliate thereof), and provide them with a copy
of such notice.
          (r) Notice of Accounting Changes. As soon as possible and in any event
within three Business Days after the effective date thereof, the Borrower will
provide to the Administrative Agent and each Lender Agent notice of any change
in the accounting policies of the Borrower.
          (s) Additional Documents. The Borrower shall provide the
Administrative Agent and each Lender Agent with copies of such documents as the
Administrative Agent or any

-82-



--------------------------------------------------------------------------------



 



Lender Agent may reasonably request evidencing the truthfulness of the
representations set forth in this Agreement.
          (t) Protection of Security Interest. With respect to the Collateral
Portfolio acquired by the Borrower, the Borrower will (i) acquire such
Collateral Portfolio pursuant to and in accordance with the terms of the
Purchase and Sale Agreement, (ii) (at the expense of the Servicer, on behalf of
the Borrower) take all action necessary to perfect, protect and more fully
evidence the Borrower’s ownership of such Collateral Portfolio free and clear of
any Lien other than the Lien created hereunder and Permitted Liens, including,
without limitation, (a) with respect to the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing,
filing and maintaining (at the expense of the Servicer, on behalf of the
Borrower), effective financing statements against the Transferor in all
necessary or appropriate filing offices, (including any amendments thereto or
assignments thereof) and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, (including any
amendments thereto or assignments thereof) and (b) executing or causing to be
executed such other instruments or notices as may be necessary or appropriate,
(iii) (at the expense of the Servicer, on behalf of the Borrower) take all
action necessary to cause a valid, subsisting and enforceable first priority
perfected security interest, subject only to Permitted Liens, to exist in favor
of the Collateral Agent (for the benefit of the Secured Parties) in the
Borrower’s interests in all of the Collateral Portfolio being Pledged hereunder
including the filing of a UCC financing statement in the applicable jurisdiction
adequately describing the Collateral Portfolio (which may include an “all asset”
filing), and naming the Borrower as debtor and the Collateral Agent as the
secured party, and filing continuation statements, amendments or assignments
with respect thereto in such filing offices, (including any amendments thereto
or assignments thereof), (iv) permit the Administrative Agent or any Lender
Agent or their respective agents or representatives to visit the offices of the
Borrower during normal office hours and upon reasonable advance notice examine
and make copies of all documents, books, records and other information
concerning the Collateral Portfolio and discuss matters related thereto with any
of the officers or employees of the Borrower having knowledge of such matters,
and (v) take all additional action that the Administrative Agent, any Lender
Agent or the Collateral Agent may reasonably request to perfect, protect and
more fully evidence the respective first priority perfected security interests
of the parties to this Agreement in the Collateral Portfolio, or to enable the
Administrative Agent or the Collateral Agent to exercise or enforce any of their
respective rights hereunder.
          (u) Liens. The Borrower will promptly notify the Administrative Agent
and the Lender Agents of the existence of any Lien on the Collateral Portfolio
(other than Permitted Liens) and the Borrower shall defend the right, title and
interest of the Collateral Agent, for the benefit of the Secured Parties, in, to
and under the Collateral Portfolio against all claims of third parties.
          (v) Other Documents. At any time from time to time upon prior written
request of the Administrative Agent or any Lender Agent, at the sole expense of
the Borrower, the Borrower will promptly and duly execute and deliver such
further instruments and documents and take such further actions as the
Administrative Agent or any Lender Agent may reasonably request for the purposes
of obtaining or preserving the full benefits of this Agreement including the
first priority security interest (subject only to Permitted Liens) granted
hereunder

-83-



--------------------------------------------------------------------------------



 



and of the rights and powers herein granted (including, among other things,
authorizing the filing of such UCC financing statements as the Administrative
Agent may request).
          (w) Compliance with Law. The Borrower shall at all times comply in all
respects with all Applicable Law applicable to Borrower or any of its assets
(including, without limitation, Environmental Laws, and all federal securities
laws), and Borrower shall do or cause to be done all things necessary to
preserve and maintain in full force and effect its legal existence, and all
licenses material to its business.
          (x) Proper Records. The Borrower shall at all times keep proper books
of records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP and set aside on its books from its
earning for each fiscal year all such proper reserves in accordance with GAAP.
          (y) Satisfaction of Obligations. The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves with respect thereto have been provided on the books of
the Borrower.
          (z) Performance of Covenants. The Borrower shall observe, perform and
satisfy all the material terms, provisions, covenants and conditions required to
be observed, performed or satisfied by it, and shall pay when due all costs,
fees and expenses required to be paid by it, under the Transaction Documents.
The Borrower shall pay and discharge all Taxes, levies, liens and other charges
on it or its assets and on the Collateral Portfolio that, in each case, in any
manner would create any lien or charge upon the Collateral Portfolio, except for
any such Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with GAAP.
          (aa) Tax Treatment. The Borrower, the Transferor and the Lenders shall
treat the Advances advanced hereunder as indebtedness of the Borrower (or, so
long as the Borrower is treated as a disregarded entity for U.S. federal income
tax purposes, as indebtedness of the entity of which it is considered to be a
part) for U.S. federal income tax purposes and to file any and all tax forms in
a manner consistent therewith.
          (bb) Maintenance of Records. The Borrower will maintain records with
respect to the Collateral Portfolio and the conduct and operation of its
business with no less a degree of prudence than if the Collateral Portfolio were
held by the Borrower for its own account and will furnish the Administrative
Agent and each Lender Agent, upon the reasonable request by the Administrative
Agent and each Lender Agent, information with respect to the Collateral
Portfolio and the conduct and operation of its business.
          (cc) Obligor Notification Forms. The Borrower shall furnish the
Collateral Agent and the Administrative Agent with an appropriate power of
attorney to send (at the Administrative Agent’s discretion on the Collateral
Agent’s behalf, after the occurrence of an Event of Default) Obligor
notification forms to give notice to the Obligors of the Collateral

-84-



--------------------------------------------------------------------------------



 



Agent’s interest in the Collateral Portfolio and the obligation to make payments
as directed by the Administrative Agent on the Collateral Agent’s behalf.
          (dd) Officer’s Certificate. On each anniversary of the date of this
Agreement, the Borrower shall deliver an Officer’s Certificate, in form and
substance acceptable to the Lender Agents and the Administrative Agent,
providing (i) a certification, based upon a review and summary of UCC search
results, that there is no other interest in the Collateral Portfolio perfected
by filing of a UCC financing statement other than in favor of the Collateral
Agent and (ii) a certification, based upon a review and summary of tax and
judgment lien searches satisfactory to the Administrative Agent, that there is
no other interest in the Collateral Portfolio based on any tax or judgment lien.
          (ee) Continuation Statements. The Borrower shall, not earlier than six
months and not later than three months prior to the fifth anniversary of the
date of filing of the financing statement referred to in Schedule I hereto or
any other financing statement filed pursuant to this Agreement or in connection
with any Advance hereunder, unless the Collection Date shall have occurred:
          (i) authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and
          (ii) deliver or cause to be delivered to the Collateral Agent, the
Administrative Agent and the Lender Agents an opinion of the counsel for the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, confirming and updating the opinion delivered pursuant to Schedule I with
respect to perfection and otherwise to the effect that the security interest
hereunder continues to be an enforceable and perfected security interest,
subject to no other Liens of record except as provided herein or otherwise
permitted hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.
          (ff) Disregarded Entity. The Borrower will be disregarded as an entity
separate from its owner pursuant to Treasury Regulation Section 301.7701-3(b),
and neither the Borrower nor any other Person on its behalf shall make an
election to be treated as other than an entity disregarded from its owner under
Treasury Regulation Section 301.7701-3(c).
     SECTION 5.02 Negative Covenants of the Borrower.
          From the Closing Date until the Collection Date:
          (a) Special Purpose Entity Requirements. Except as otherwise permitted
by this Agreement, the Borrower shall not (i) guarantee any obligation of any
Person, including any Affiliate; (ii) engage, directly or indirectly, in any
business, other than the actions required or permitted to be performed under the
Transaction Documents; (iii) incur, create or assume any Indebtedness, other
than Indebtedness incurred under the Transaction Documents or under any Hedging
Agreement pursuant to Section 5.09(a); (iv) make or permit to remain outstanding
any loan or advance to, or own or acquire any stock or securities of, any
Person, except that the Borrower may invest in those Loan Assets and other
investments permitted under the Transaction Documents and may make any advance
required or expressly permitted to be made

-85-



--------------------------------------------------------------------------------



 



pursuant to any provisions of the Transaction Documents and permit the same to
remain outstanding in accordance with such provisions; (v) become insolvent or
fail to pay its debts and liabilities from its assets when due; (vi) create,
form or otherwise acquire any Subsidiaries or (vii) release, sell, transfer,
convey or assign any Loan Asset unless in accordance with the Transaction
Documents.
          (b) Requirements for Material Actions. The Borrower shall not fail to
provide (and at all times the Borrower’s organizational documents shall reflect)
that the unanimous consent of all members (including the consent of the
Independent Director(s)) is required for the Borrower to (i) dissolve or
liquidate, in whole or part, or institute proceedings to be adjudicated bankrupt
or insolvent, (ii) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (iv) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Borrower, (v) make any assignment for the benefit of the Borrower’s
creditors, (vi) admit in writing its inability to pay its debts generally as
they become due, or (vii) take any action in furtherance of any of the
foregoing.
          (c) Protection of Title. The Borrower shall not take any action which
would directly or indirectly impair or adversely affect Borrower’s title to the
Collateral Portfolio.
          (d) Transfer Limitations. The Borrower shall not transfer, assign,
convey, grant, bargain, sell, set over, deliver or otherwise dispose of, or
pledge or hypothecate, directly or indirectly, any interest in the Collateral
Portfolio to any person other than the Collateral Agent for the benefit of the
Secured Parties, or engage in financing transactions or similar transactions
with respect to the Collateral Portfolio with any person other than the
Administrative Agent and the Lenders, in each case, except as otherwise
expressly permitted by the terms of this Agreement.
          (e) Liens. The Borrower shall not create, incur or permit to exist any
lien, encumbrance or security interest in or on any of the Collateral Portfolio
subject to the security interest granted by the Borrower pursuant to this
Agreement, other than Permitted Liens.
          (f) Organizational Documents. The Borrower shall not modify or
terminate any of the organizational or operational documents of the Borrower
without the prior written consent of the Administrative Agent.
          (g) [Reserved].
          (h) Merger, Acquisitions, Sales, etc. The Borrower shall not change
its organizational structure, enter into any transaction of merger or
consolidation or amalgamation, or asset sale (other than pursuant to
Section 2.07), or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) without the prior written consent of the
Administrative Agent.
          (i) Use of Proceeds. The Borrower shall not use the proceeds of any
Advance other than (x) to finance the purchase by the Borrower from the
Transferor on a “true sale” basis, of Collateral Portfolio pursuant to the terms
of the Purchase and Sale Agreement or (y) to fund

-86-



--------------------------------------------------------------------------------



 



the Unfunded Exposure Account in order to establish reserves for unfunded
commitments of Revolving Loan Assets and Delayed Draw Loan Assets included in
the Collateral Portfolio.
          (j) Limited Assets. The Borrower shall not hold or own any assets that
are not part of the Collateral Portfolio.
          (k) Tax Treatment. The Borrower shall not elect to be treated as a
corporation for U.S. federal income tax purposes and shall take all reasonable
steps necessary to avoid being treated as a corporation for U. S. federal income
tax purposes.
          (l) Extension or Amendment of Collateral Portfolio. The Borrower will
not, except as otherwise permitted in Section 6.04(a) of this Agreement and in
accordance with the Servicing Standard, extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).
          (m) Purchase and Sale Agreement. The Borrower will not amend, modify,
waive or terminate any provision of the Purchase and Sale Agreement without the
prior written consent of the Administrative Agent.
          (n) Restricted Junior Payments. The Borrower shall not make any
Restricted Junior Payment, except that, so long as no Event of Default or
Unmatured Event of Default has occurred or would result therefrom, the Borrower
may declare and make distributions to its member on its membership interests.
          (o) ERISA Matters. The Borrower will not (a) engage, and will exercise
its best efforts not to permit any ERISA Affiliate to engage, in any prohibited
transaction (within the meaning of ERISA Section 406(a) or (b) or Code
Section 4975) for which an exemption is not available or has not previously been
obtained from the United States Department of Labor, (b) fail to meet the
minimum funding standard set forth in Section 302(a) of ERISA and Section 412(a)
of the Code with respect to any Pension Plan other than a Multiemployer Plan,
(c) fail to make any payments to a Multiemployer Plan that the Borrower or any
ERISA Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto, (d) terminate any Pension Plan
so as to result, directly or indirectly in any liability to the Borrower, or
(e) permit to exist any occurrence of any reportable event described in Title IV
of ERISA with respect to any Pension Plan, other than an event for which
reporting requirements have been waived by regulations.
          (p) Instructions to Obligors. The Borrower will not make any change,
or permit the Servicer to make any change, in its instructions to Obligors
regarding payments to be made with respect to the Collateral Portfolio to the
Collection Account, unless the Administrative Agent has consented to such
change.
          (q) Taxable Mortgage Pool Matters. The sum of the Outstanding Balances
of all Loan Assets owned by the Borrower and that are principally secured by an
interest in real property (within the meaning of Treasury
Regulation Section 301.7701(i)-1(d)(3)) shall not at any time exceed 35% of the
aggregate Outstanding Balance of all Loan Assets.

-87-



--------------------------------------------------------------------------------



 



          (r) Change of Jurisdiction, Location, Names or Location of Loan Asset
Files. The Borrower shall not change the jurisdiction of its formation, make any
change to its corporate name or use any tradenames, fictitious names, assumed
names, “doing business as” names or other names (other than those listed on
Schedule II hereto, as such schedule may be revised from time to time to reflect
name changes and name usage permitted under the terms of this Section 5.02(r)
after compliance with all terms and conditions of this Section 5.02(r) related
thereto) unless, prior to the effective date of any such change in the
jurisdiction of its formation, name change or use, the Borrower receives prior
written consent from the Administrative Agent of such change and delivers to the
Administrative Agent such financing statements as the Administrative Agent may
request to reflect such name change or use, together with such Opinions of
Counsel and other documents and instruments as the Administrative Agent may
request in connection therewith. The Borrower will not change the location of
its chief executive office unless prior to the effective date of any such change
of location, the Borrower notifies the Administrative Agent of such change of
location in writing. The Borrower will not move, or consent to the Collateral
Custodian or the Servicer moving, the Loan Asset Files from the location thereof
on the Closing Date, unless the Administrative Agent shall consent to such move
in writing and the Servicer shall provide the Administrative Agent with such
Opinions of Counsel and other documents and instruments as the Administrative
Agent may request in connection therewith.
          (s) Allocation of Charges. There will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges; provided that it is
understood and acknowledged that the Borrower will be consolidated with the
Servicer for tax purposes.
     SECTION 5.03 Affirmative Covenants of the Servicer.
          From the Closing Date until the Collection Date:
          (a) Compliance with Law. The Servicer will comply in all respects with
all Applicable Law, including those with respect to servicing the Collateral
Portfolio or any part thereof.
          (b) Preservation of Company Existence. The Servicer will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a corporation in each jurisdiction where the failure to preserve and maintain
such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.
          (c) Obligations and Compliance with Collateral Portfolio. The Servicer
will duly fulfill and comply with all obligations on the part of the Borrower to
be fulfilled or complied with under or in connection with the administration of
each item of Collateral Portfolio and will do nothing to impair the rights of
the Collateral Agent, for the benefit of the Secured Parties, or of the Secured
Parties in, to and under the Collateral Portfolio. It is understood and agreed
that the Servicer does not hereby assume any obligations of the Borrower in
respect of

-88-



--------------------------------------------------------------------------------



 



any Advances or assume any responsibility for the performance by the Borrower of
any of its obligations hereunder or under any other agreement executed in
connection herewith that would be inconsistent with the limited recourse
undertaking of the Servicer, in its capacity as seller, under Section 2.1(e) of
the Purchase and Sale Agreement.
          (d) Keeping of Records and Books of Account.
          (i) The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Collateral Portfolio in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Collateral Portfolio and the identification of the Collateral Portfolio.
          (ii) The Servicer shall permit the Administrative Agent, each Lender
Agent or their respective agents or representatives, to visit the offices of the
Servicer during normal office hours and upon reasonable advance notice and
examine and make copies of all documents, books, records and other information
concerning the Collateral Portfolio and the Servicer’s servicing thereof and
discuss matters related thereto with any of the officers or employees of the
Servicer having knowledge of such matters.
          (iii) The Servicer will on or prior to the date hereof, mark its
master data processing records and other books and records relating to the
Collateral Portfolio with a legend, acceptable to the Administrative Agent
describing (i) the sale of the Collateral Portfolio from the Transferor to the
Borrower and (ii) the Pledge from the Borrower to the Collateral Agent, for the
benefit of the Secured Parties.
          (e) Preservation of Security Interest. The Servicer (at its own
expense, on behalf of the Borrower) will file such financing and continuation
statements and any other documents that may be required by any law or regulation
of any Governmental Authority to preserve and protect fully the first priority
perfected security interest of the Collateral Agent, for the benefit of the
Secured Parties, in, to and under the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing.
          (f) [Reserved].
          (g) Events of Default. The Servicer will provide the Administrative
Agent and each Lender Agent (with a copy to the Collateral Agent) with immediate
written notice of the occurrence of each Event of Default and each Unmatured
Event of Default of which the Servicer has knowledge or has received notice. In
addition, no later than two Business Days following the Servicer’s knowledge or
notice of the occurrence of any Event of Default or Unmatured Event of Default,
the Servicer will provide to the Collateral Agent, the Administrative Agent and
each Lender Agent a written statement of the chief financial officer or chief
accounting officer of the Servicer setting forth the details of such event and
the action that the Servicer proposes to take with respect thereto.

-89-



--------------------------------------------------------------------------------



 



          (h) Taxes. The Servicer will file its tax returns and pay any and all
Taxes imposed on it or its property as required under the Transaction Documents
(except as contemplated by Section 4.03(m)).
          (i) Other. The Servicer will promptly furnish to the Collateral Agent,
the Administrative Agent and each Lender Agent such other information,
documents, records or reports respecting the Collateral Portfolio or the
condition or operations, financial or otherwise, of the Borrower or the Servicer
as the Collateral Agent, any Lender Agent or the Administrative Agent may from
time to time reasonably request in order to protect the interests of the
Administrative Agent, the Lender Agents, the Collateral Agent or Secured Parties
under or as contemplated by this Agreement.
          (j) Proceedings Related to the Borrower, the Transferor and the
Servicer and the Transaction Documents. The Servicer shall notify the
Administrative Agent and each Lender Agent as soon as possible and in any event
within three Business Days after any executive officer of the Servicer receives
notice or obtains knowledge thereof of any settlement of, judgment (including a
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any labor controversy, litigation, action, suit or proceeding
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, that could reasonably be expected to
have a Material Adverse Effect on the Borrower, the Transferor or the Servicer
(or any of their Affiliates) or the Transaction Documents. For purposes of this
Section 5.03(j), (i) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Transaction Documents or the Borrower
in excess of $500,000 shall be deemed to be expected to have such a Material
Adverse Effect and (ii) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Servicer or the Transferor or any of
their Affiliates (other than the Borrower) in excess of $1,000,000 shall be
deemed to be expected to have such a Material Adverse Effect.
          (k) Deposit of Collections. The Servicer shall promptly (but in no
event later than one Business Day after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Servicer or any of their Affiliates.
          (l) Loan Asset Register.
          (i) The Servicer shall maintain, or cause to be maintained, with
respect to each Noteless Loan Asset a register (which may be in physical or
electronic form and readily identifiable as the loan asset register) (each, a
“Loan Asset Register”) in which it will record, or cause to be recorded, (v) the
amount of such Noteless Loan Asset, (w) the amount of any principal or interest
due and payable or to become due and payable from the Obligor thereunder,
(x) the amount of any sum in respect of such Noteless Loan Asset received from
the Obligor, (y) the date of origination of such Noteless Loan Asset and (z) the
maturity date of such Noteless Loan Asset.
          (ii) At any time a Noteless Loan Asset is included as part of the
Collateral Portfolio pursuant to this Agreement, the Servicer shall deliver to
the Administrative Agent, the Collateral Agent and the Collateral Custodian a
copy of the

-90-



--------------------------------------------------------------------------------



 



related Loan Asset Register, together with a certificate of a Responsible
Officer of the Servicer (in the form of Exhibit R) certifying to the accuracy of
such Loan Asset Register as of the applicable Cut-Off Date.
          (m) Special Purpose Entity Requirements. The Servicer shall take such
actions as are necessary to cause the Borrower to be in compliance with the
special purpose entity requirements set forth in Sections 5.01(a) and (b) and
5.02(a) and (b).
          (n) Accounting Changes. As soon as possible and in any event within
three Business Days after the effective date thereof, the Servicer will provide
to the Administrative Agent and the Lender Agents notice of any change in the
accounting policies of the Servicer.
          (o) Proceedings Related to the Collateral Portfolio. The Servicer
shall notify the Administrative Agent and each Lender Agent as soon as possible
and in any event within three Business Days after any Responsible Officer of the
Servicer receives notice or has actual knowledge of any settlement of, judgment
(including a judgment with respect to the liability phase of a bifurcated trial)
in or commencement of any labor controversy, litigation, action, suit or
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that could reasonably be
expected to have a Material Adverse Effect on the interests of the Collateral
Agent or the Secured Parties in, to and under the Collateral Portfolio. For
purposes of this Section 5.03(o), any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Collateral Portfolio or the
Collateral Agent’s or the Secured Parties’ interest in the Collateral Portfolio
in excess of $1,000,000 or more shall be deemed to be expected to have such a
Material Adverse Effect.
          (p) Compliance with Legal Opinions. The Servicer shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Rutan & Tucker, LLP, as special counsel to the
Servicer, issued in connection with the Transaction Documents and relating to
the issues of substantive consolidation and true sale of the Loan Assets.
          (q) Instructions to Agents and Obligors. The Servicer shall direct, or
shall cause the Transferor to direct, any agent or administrative agent for any
Loan Asset to remit all payments and collections with respect to such Loan
Asset, and, if applicable, to direct the Obligor with respect to such Loan Asset
to remit all such payments and collections with respect to such Loan Asset
directly to the Collection Account. The Borrower and the Servicer shall take
commercially reasonable steps to ensure, and shall cause the Transferor to take
commercially reasonable steps to ensure, that only funds constituting payments
and collections relating to Loan Assets shall be deposited into the Collection
Account.
          (r) Capacity as Servicer. The Servicer will ensure that, at all times
when it is dealing with or in connection with the Loan Assets in its capacity as
Servicer, it holds itself out as Servicer, and not in any other capacity.
          (s) Notice of Breaches of Representations and Warranties under the
Purchase and Sale Agreement. The Servicer confirms and agrees that the Servicer
will, upon receipt of notice or discovery thereof, promptly send to the
Administrative Agent, each Lender Agent and

-91-



--------------------------------------------------------------------------------



 



the Collateral Agent a notice of (i) any breach of any representation, warranty,
agreement or covenant under the Purchase and Sale Agreement or (ii) any event or
occurrence that, upon notice, or upon the passage of time or both, would
constitute such a breach, in each case, promptly upon learning thereof.
          (t) Audits. Prior to the Closing Date and periodically thereafter at
the discretion of the Administrative Agent and each Lender Agent, the Servicer
shall allow the Administrative Agent and each Lender Agent (during normal office
hours and upon advance notice) to review the Servicer’s collection and
administration of the Collateral Portfolio in order to assess compliance by the
Servicer with the Servicing Standard, as well as with the Transaction Documents
and to conduct an audit of the Collateral Portfolio and Required Loan Documents
in conjunction with such a review. Such review shall be reasonable in scope and
shall be completed in a reasonable period of time.
          (u) Notice of Breaches of Representations and Warranties under this
Agreement. The Servicer shall promptly notify the Administrative Agent and the
Lender Agents if any representation or warranty set forth in Section 4.03 was
incorrect at the time it was given or deemed to have been given and at the same
time deliver to the Collateral Agent, the Administrative Agent and the Lender
Agents a written notice setting forth in reasonable detail the nature of such
facts and circumstances. In particular, but without limiting the foregoing, the
Servicer shall notify the Administrative Agent and the Lender Agents in the
manner set forth in the preceding sentence before any Cut-Off Date of any facts
or circumstances within the knowledge of the Servicer which would render any of
the said representations and warranties untrue at the date when such
representations and warranties were made or deemed to have been made.
          (v) Insurance Policies. The Servicer has caused, and will cause, to be
performed any and all acts reasonably required to be performed to preserve the
rights and remedies of the Collateral Agent and the Secured Parties in any
Insurance Policies applicable to Loan Assets (to the extent the Servicer or an
Affiliate of the Servicer is the agent or servicer under the applicable Loan
Agreement) including, without limitation, in each case, any necessary
notifications of insurers, assignments of policies or interests therein, and
establishments of co-insured, joint loss payee and mortgagee rights in favor of
the Collateral Agent and the Secured Parties; provided that, unless the Borrower
is the sole lender under such Loan Agreement, the Servicer shall only take such
actions that are customarily taken by or on behalf of a lender in a syndicated
loan facility to preserve the rights of such lender.
          (w) Disregarded Entity. The Servicer shall cause the Borrower to be
disregarded as an entity separate from its owner pursuant to Treasury
Regulation Section 301.7701-3(b) and shall cause that neither the Borrower nor
any other Person on its behalf shall make an election to be treated as other
than an entity disregarded from its owner under Treasury Regulation Section
301.7701-3(c).
     SECTION 5.04 Negative Covenants of the Servicer.
          From the Closing Date until the Collection Date:

-92-



--------------------------------------------------------------------------------



 



          (a) Mergers, Acquisition, Sales, etc. The Servicer will not
consolidate with or merge into any other Person or convey or transfer its
properties and assets substantially as an entirety to any Person, unless the
Servicer is the surviving entity and unless:
          (i) the Servicer has delivered to the Administrative Agent and each
Lender Agent an Officer’s Certificate and an Opinion of Counsel each stating
that any such consolidation, merger, conveyance or transfer and any supplemental
agreement executed in connection therewith comply with this Section 5.04 and
that all conditions precedent herein provided for relating to such transaction
have been complied with and, in the case of the Opinion of Counsel, that such
supplemental agreement is legal, valid and binding with respect to the Servicer
and such other matters as the Administrative Agent may reasonably request;
          (ii) the Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Administrative Agent and each Lender
Agent;
          (iii) after giving effect thereto, no Event of Default or Servicer
Termination Event or event that with notice or lapse of time would constitute
either an Event of Default or a Servicer Termination Event shall have occurred;
and
          (iv) the Administrative Agent shall have consented in writing to such
consolidation, merger, conveyance or transfer.
          Notwithstanding the foregoing or anything to the contrary contained in
this Agreement, from time to time, without the consent or approval of the
Administrative Agent or any Secured Party or the satisfaction of any of the
conditions set forth in clauses (i), (iii) or (iv) above, the Servicer may
consolidate or merge with any Fifth Street Merger Party, and/or any Fifth Street
Merger Party may convey or transfer its properties and assets substantially as
an entirety to the Servicer (any such transaction, a “Fifth Street Affiliate
Merger Transaction”); provided that, in each case, the Servicer is the surviving
entity in any such transaction or transactions; provided, further, that the
Servicer shall, upon the request of the Administrative Agent, deliver an Opinion
of Counsel that this Agreement and any supplemental agreement executed in
connection therewith is legal, valid and binding with respect to the Servicer
after the consummation of such Fifth Street Affiliate Merger Transaction.
          (b) Change of Name or Location of Loan Asset Files. The Servicer shall
not (x) change its name, move the location of its principal place of business
and chief executive office, change the offices where it keeps records concerning
the Collateral Portfolio from the address set forth under its name on the
signature pages hereto, or change the jurisdiction of its formation, or (y)
move, or consent to the Collateral Custodian moving, the Required Loan Documents
and Loan Asset Files from the location thereof on the initial Advance Date,
unless the Administrative Agent shall consent of such move in writing and the
Servicer shall provide the Administrative Agent with such Opinions of Counsel
and other documents and instruments as the Administrative Agent may request in
connection therewith and has taken all actions required under the UCC of each
relevant jurisdiction in order to continue the first priority perfected security
interest of the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral Portfolio.

-93-



--------------------------------------------------------------------------------



 



          (c) Change in Payment Instructions to Obligors. The Servicer will not
make any change in its instructions to Obligors regarding payments to be made
with respect to the Collateral Portfolio to the Collection Account, unless the
Administrative Agent has consented to such change.
          (d) Extension or Amendment of Loan Assets. The Servicer will not,
except as otherwise permitted in Section 6.04(a), extend, amend or otherwise
modify the terms of any Loan Asset (including the Underlying Collateral).
          (e) Taxable Mortgage Pool Matters. The Servicer will manage the
portfolio and advise the Borrower with respect to purchases from the Transferor
so as to not at any time allow the sum of the Outstanding Balances of all Loan
Assets owned by the Borrower and that are principally secured by an interest in
real property (within the meaning of Treasury Regulation Section
301.7701(i)-1(d)(3)) to exceed 35% of the aggregate Outstanding Balance of all
Loan Assets.
          (f) Allocation of Charges. There will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges; provided that it is
understood and acknowledged that the Borrower will be consolidated with the
Servicer for tax purposes.
     SECTION 5.05 Affirmative Covenants of the Collateral Agent.
          From the Closing Date until the Collection Date:
          (a) Compliance with Law. The Collateral Agent will comply in all
material respects with all Applicable Law.
          (b) Preservation of Existence. The Collateral Agent will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.
     SECTION 5.06 Negative Covenants of the Collateral Agent.
          From the Closing Date until the Collection Date, the Collateral Agent
will not make any changes to the Collateral Agent Fees without the prior written
approval of the Administrative Agent.
     SECTION 5.07 Affirmative Covenants of the Collateral Custodian.
          From the Closing Date until the Collection Date:
          (a) Compliance with Law. The Collateral Custodian will comply in all
material respects with all Applicable Law.

-94-



--------------------------------------------------------------------------------



 



          (b) Preservation of Existence. The Collateral Custodian will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have a Material Adverse Effect.
          (c) Location of Required Loan Documents. Subject to Article XII of
this Agreement, the Required Loan Documents shall remain at all times in the
possession of the Collateral Custodian at the address set forth under its name
on the signature pages hereto unless notice of a different address is given in
accordance with the terms hereof or unless the Administrative Agent agrees to
allow certain Required Loan Documents to be released to the Servicer on a
temporary basis in accordance with the terms hereof, except as such Required
Loan Documents may be released pursuant to the terms of this Agreement.
     SECTION 5.08 Negative Covenants of the Collateral Custodian.
          From the Closing Date until the Collection Date:
          (a) Required Loan Documents. The Collateral Custodian will not dispose
of any documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral Portfolio
except as contemplated by this Agreement.
          (b) No Changes in Collateral Custodian Fees. The Collateral Custodian
will not make any changes to the Collateral Custodian Fees without the prior
written approval of the Administrative Agent.
     SECTION 5.09 Covenants of the Borrower Relating to Hedging of Loan Assets.
          (a) At any time prior to an Event of Default, the Borrower may enter
into Hedge Agreements for certain Fixed Rate Loan Assets with a Hedge
Counterparty with the prior consent of the Administrative Agent. After an Event
of Default or at any time after the Spread Differential has fallen below 6.00%,
the Administrative Agent may, at its sole discretion, direct the Borrower to
enter into Hedge Transactions for certain Fixed Rate Loan Assets.
          (b) As additional security hereunder, the Borrower hereby assigns to
the Collateral Agent, for the benefit of the Secured Parties, all right, title
and interest of the Borrower (but none of the obligations) in each Hedging
Agreement, each Hedge Transaction, and all present and future amounts payable by
a Hedge Counterparty to the Borrower under or in connection with the respective
Hedging Agreement and Hedge Transaction(s) with that Hedge Counterparty (“Hedge
Collateral”), and grants a security interest to the Collateral Agent, for the
benefit of the Secured Parties, in the Hedge Collateral. The Borrower
acknowledges that as a result of such assignment the Borrower may not, without
the prior written consent of the Administrative Agent and the Collateral Agent,
exercise any rights under any Hedging Agreement or Hedge Transaction, except for
the Borrower’s right under any Hedging Agreement to enter into Hedge
Transactions in order to meet the Borrower’s obligations under Section 5.09(a)
hereof. Nothing herein shall have the effect of releasing the Borrower from any
of its obligations under any Hedging Agreement or any Hedge Transaction, nor be
construed as

-95-



--------------------------------------------------------------------------------



 



requiring the consent of the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Agent or any Secured Party for the performance by the
Borrower of any such obligations.
          (c) The Borrower shall, promptly upon execution thereof, provide to
the Administrative Agent and the Collateral Agent a copy of any Hedging
Agreement entered into in connection with this Agreement.
ARTICLE VI.
ADMINISTRATION AND SERVICING OF CONTRACTS
     SECTION 6.01 Appointment and Designation of the Servicer.
          (a) Initial Servicer. The Borrower, each Lender Agent and the
Administrative Agent hereby appoint Fifth Street, pursuant to the terms and
conditions of this Agreement, as Servicer, with the authority to service,
administer and exercise rights and remedies, on behalf of the Borrower, in
respect of the Collateral Portfolio. Until the Administrative Agent gives Fifth
Street a Servicer Termination Notice, Fifth Street hereby accepts such
appointment and agrees to perform the duties and responsibilities of the
Servicer pursuant to the terms hereof. The Servicer and the Borrower hereby
acknowledge that the Administrative Agent and the Secured Parties are third
party beneficiaries of the obligations undertaken by the Servicer hereunder.
          (b) Servicer Termination Notice. The Borrower, the Servicer, each
Lender Agent, and the Administrative Agent hereby agree that, upon the
occurrence of a Servicer Termination Event, the Administrative Agent, by written
notice to the Servicer (with a copy to the Collateral Agent) (a “Servicer
Termination Notice”), may terminate all of the rights, obligations, power and
authority of the Servicer under this Agreement. On and after the receipt by the
Servicer of a Servicer Termination Notice pursuant to this Section 6.01(b), the
Servicer shall continue to perform all servicing functions under this Agreement
until the date specified in the Servicer Termination Notice or otherwise
specified by the Administrative Agent in writing or, if no such date is
specified in such Servicer Termination Notice or otherwise specified by the
Administrative Agent, until a date mutually agreed upon by the Servicer and the
Administrative Agent and shall be entitled to receive, to the extent of funds
available therefor pursuant to Section 2.04, the Servicing Fees therefor until
such date. After such date, the Servicer agrees that it will terminate its
activities as Servicer hereunder in a manner that the Administrative Agent
believes will facilitate the transition of the performance of such activities to
a successor Servicer, and the successor Servicer shall assume each and all of
the Servicer’s obligations to service and administer the Collateral Portfolio,
on the terms and subject to the conditions herein set forth, and the Servicer
shall use its best efforts to assist the successor Servicer in assuming such
obligations.
          (c) Appointment of Replacement Servicer. At any time following the
delivery of a Servicer Termination Notice, the Administrative Agent may, at its
discretion, (i) appoint Wachovia (or an Affiliate thereof) as Servicer under
this Agreement and, in such case, all authority, power, rights and obligations
of the Servicer shall pass to and be vested in Wachovia (or an Affiliate
thereof) or (ii) appoint a new Servicer (the “Replacement Servicer”), which
appointment shall take effect upon the Replacement Servicer accepting such
appointment

-96-



--------------------------------------------------------------------------------



 



by a written assumption in a form satisfactory to the Administrative Agent in
its sole discretion. In the event that Wachovia (or an Affiliate thereof) or a
Replacement Servicer has not accepted its appointment at the time when the
Servicer ceases to act as Servicer, the Administrative Agent shall petition a
court of competent jurisdiction to appoint any established financial
institution, having a net worth of not less than United States $50,000,000 and
whose regular business includes the servicing of Collateral Portfolio, as the
Replacement Servicer hereunder.
          (d) Liabilities and Obligations of Replacement Servicer. Upon its
appointment, Wachovia (or an Affiliate thereof) or the Replacement Servicer, as
applicable, shall be the successor in all respects to the Servicer with respect
to servicing functions under this Agreement and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Servicer
by the terms and provisions hereof, and all references in this Agreement to the
Servicer shall be deemed to refer to Wachovia (or an Affiliate thereof) or the
Replacement Servicer, as applicable; provided, that Wachovia (or an Affiliate
thereof) or Replacement Servicer, as applicable, shall have (i) no liability
with respect to any action performed by the terminated Servicer prior to the
date that Wachovia (or an Affiliate thereof) or Replacement Servicer, as
applicable, becomes the successor to the Servicer or any claim of a third party
based on any alleged action or inaction of the terminated Servicer, (ii) no
obligation to perform any advancing obligations, if any, of the Servicer unless
it elects to in its sole discretion, (iii) no obligation to pay any Taxes
required to be paid by the Servicer (provided that Wachovia (or an Affiliate
thereof) or Replacement Servicer, as applicable, shall pay any income Taxes for
which it is liable), (iv) no obligation to pay any of the fees and expenses of
any other party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer. The indemnification obligations of
Wachovia (or an Affiliate thereof) or the Replacement Servicer, as applicable,
upon becoming a Replacement Servicer, are expressly limited to those arising on
account of its failure to act in good faith and with reasonable care under the
circumstances. In addition, Wachovia (or an Affiliate thereof) or Replacement
Servicer, as applicable, shall have no liability relating to the representations
and warranties of the Servicer contained in Section 4.03.
          (e) Authority and Power. All authority and power granted to the
Servicer under this Agreement shall automatically cease and terminate upon
termination of this Agreement and shall pass to and be vested in the Borrower
and, without limitation, the Borrower is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights. The Servicer agrees to cooperate with the Borrower
in effecting the termination of the responsibilities and rights of the Servicer
to conduct servicing of the Collateral Portfolio.
          (f) Subcontracts. The Servicer may, with the prior written consent of
the Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral Portfolio; provided, that (i) the
Servicer shall select any such Person with reasonable care and shall be solely
responsible for the fees and expenses payable to any such Person, (ii) the
Servicer shall not be relieved of, and shall remain liable for, the performance
of the duties and obligations of the Servicer pursuant to the terms hereof
without regard to any subcontracting arrangement and (iii) any such subcontract
shall be terminable upon

-97-



--------------------------------------------------------------------------------



 



the occurrence of a Servicer Termination Event. The Administrative Agent hereby
acknowledges that the Servicer has engaged Fifth Street Management LLC in
accordance with terms of the Management Agreement, a copy of which has been
previously delivered to the Administrative Agent.
          (g) Waiver. The Borrower acknowledges that the Administrative Agent or
any of its Affiliates may act as the Collateral Agent and/or the Servicer, and
the Borrower waives any and all claims against the Administrative Agent, each
Lender Agent or any of their respective Affiliates, the Collateral Agent and the
Servicer (other than claims relating to such party’s gross negligence or willful
misconduct) relating in any way to the custodial or collateral administration
functions having been performed by the Administrative Agent or any of its
Affiliates in accordance with the terms and provisions (including the standard
of care) set forth in the Transaction Documents.
     SECTION 6.02 Duties of the Servicer.
          (a) Duties. The Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to service, administer and collect on
the Collateral Portfolio from time to time, all in accordance with Applicable
Law and the Servicing Standard. Prior to the occurrence of a Servicer
Termination Event, but subject to the terms of this Agreement (including,
without limitation, Section 6.04), the Servicer has the sole and exclusive
authority to make any and all decisions with respect to the Collateral Portfolio
and take or refrain from taking any and all actions with respect to the
Collateral Portfolio. Without limiting the foregoing, the duties of the Servicer
shall include the following:
          (i) supervising the Collateral Portfolio, including communicating with
Obligors, executing amendments, providing consents and waivers, enforcing and
collecting on the Collateral Portfolio and otherwise managing the Collateral
Portfolio on behalf of the Borrower;
          (ii) maintaining all necessary servicing records with respect to the
Collateral Portfolio and providing such reports to the Administrative Agent and
each Lender Agent (with a copy to the Collateral Agent and the Collateral
Custodian) in respect of the servicing of the Collateral Portfolio (including
information relating to its performance under this Agreement) as may be required
hereunder or as the Administrative Agent or any Lender Agent may reasonably
request;
          (iii) maintaining and implementing administrative and operating
procedures (including, without limitation, an ability to recreate servicing
records evidencing the Collateral Portfolio in the event of the destruction of
the originals thereof) and keeping and maintaining all documents, books, records
and other information reasonably necessary or advisable for the collection of
the Collateral Portfolio;
          (iv) promptly delivering to the Administrative Agent, each Lender
Agent, the Collateral Agent or the Collateral Custodian, from time to time, such
information and servicing records (including information relating to its
performance

-98-



--------------------------------------------------------------------------------



 



under this Agreement) as the Administrative Agent, each Lender Agent, Collateral
Custodian or the Collateral Agent may from time to time reasonably request;
          (v) identifying each Loan Asset clearly and unambiguously in its
servicing records to reflect that such Loan Asset is owned by the Borrower and
that the Borrower is Pledging a security interest therein to the Secured Parties
pursuant to this Agreement;
          (vi) notifying the Administrative Agent and each Lender Agent of any
material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim (1) that is or is threatened to be asserted by an Obligor with
respect to any Loan Asset (or portion thereof) of which it has knowledge or has
received notice; or (2) that could reasonably be expected to have a Material
Adverse Effect;
          (vii) using its best efforts to maintain the perfected security
interest of the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral Portfolio;
          (viii) maintaining the Loan Asset File with respect to Loan Assets
included as part of the Collateral Portfolio; provided that, so long as the
Servicer is in possession of any Required Loan Documents, the Servicer will hold
such Required Loan Documents in a fireproof safe or fireproof file cabinet;
          (ix) directing the Collateral Agent to make payments pursuant to the
terms of the Servicing Report in accordance with Section 2.04;
          (x) directing the sale or substitution of Collateral Portfolio in
accordance with Section 2.07;
          (xi) providing assistance to the Borrower with respect to the purchase
and sale of and payment for the Loan Assets;
          (xii) instructing the Obligors and the administrative agents on the
Loan Assets to make payments directly into the Collection Account established
and maintained with the Collateral Agent;
          (xiii) delivering the Loan Asset Files and the Loan Asset Schedule to
the Collateral Custodian; and
          (xiv) complying with such other duties and responsibilities as may be
required of the Servicer by this Agreement.
          It is acknowledged and agreed that in circumstances in which a Person
other than the Borrower, the Transferor (so long as the Transferor is also the
Servicer) or the Servicer acts as lead agent with respect to any Loan Asset, the
Servicer shall perform its servicing duties hereunder only to the extent a
lender under the related loan syndication Loan Agreements has the right to do
so. Notwithstanding anything to the contrary contained herein, it is
acknowledged and agreed that the performance by the Servicer of its duties
hereunder shall be limited insofar as such performance would conflict with or
result in a breach of any of the express terms of the

-99-



--------------------------------------------------------------------------------



 



related Loan Agreements; provided that the Servicer shall (a) provide prompt
written notice to the Administrative Agent upon becoming aware of such conflict
or breach, (b) have determined that there is no other commercially reasonable
performance that it could render consistent with the express terms of the Loan
Agreements which would result in all or a portion of the servicing duties being
performed in accordance with this Agreement, and (c) undertake all commercially
reasonable efforts to mitigate the effects of such non-performance including
performing as much of the servicing duties as possible and performing such other
commercially reasonable and/or similar duties consistent with the terms of the
Loan Agreements.
          (b) Notwithstanding anything to the contrary contained herein, the
exercise by the Administrative Agent, the Collateral Agent, each Lender Agent
and the Secured Parties of their rights hereunder shall not release the
Servicer, the Transferor or the Borrower from any of their duties or
responsibilities with respect to the Collateral Portfolio. The Secured Parties,
the Administrative Agent, each Lender Agent and the Collateral Agent shall not
have any obligation or liability with respect to any Collateral Portfolio, nor
shall any of them be obligated to perform any of the obligations of the Servicer
hereunder.
          (c) Any payment by an Obligor in respect of any indebtedness owed by
it to the Transferor or the Borrower shall, except as otherwise specified by
such Obligor or otherwise required by contract or law and unless otherwise
instructed by the Administrative Agent, be applied as a collection of a payment
by such Obligor (starting with the oldest such outstanding payment due) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.
     SECTION 6.03 Authorization of the Servicer.
          (a) Each of the Borrower, the Administrative Agent, each Lender Agent,
each Lender and the Hedge Counterparty hereby authorizes the Servicer (including
any successor thereto) to take any and all reasonable steps in its name and on
its behalf necessary or desirable in the determination of the Servicer and not
inconsistent with the sale of the Collateral Portfolio by the Transferor to the
Borrower under the Purchase and Sale Agreement and, thereafter, the Pledge by
the Borrower to the Collateral Agent on behalf of the Secured Parties hereunder,
to collect all amounts due under any and all Collateral Portfolio, including,
without limitation, endorsing any of their names on checks and other instruments
representing Interest Collections and Principal Collections, executing and
delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Collateral Portfolio and, after the delinquency of any Collateral
Portfolio and to the extent permitted under and in compliance with Applicable
Law, to commence proceedings with respect to enforcing payment thereof, to the
same extent as the Transferor could have done if it had continued to own such
Collateral Portfolio. The Transferor, the Borrower and the Collateral Agent on
behalf of the Secured Parties shall furnish the Servicer (and any successors
thereto) with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder, and shall cooperate with the Servicer to the fullest extent in
order to ensure the collectability of the Collateral Portfolio. In no event
shall the Servicer be entitled to make the Secured Parties, the Administrative
Agent, the Collateral Agent, any Lender, any Lender Agent or any Hedge
Counterparty a party to any litigation without such party’s express prior
written consent, or to make the Borrower a party to

-100-



--------------------------------------------------------------------------------



 



any litigation (other than any routine foreclosure or similar collection
procedure) without the Administrative Agent’s and each Lender Agent’s consent.
          (b) After the declaration of the Facility Maturity Date, at the
direction of the Administrative Agent, the Servicer shall take such action as
the Administrative Agent may deem necessary or advisable to enforce collection
of the Collateral Portfolio; provided, that the Administrative Agent may, at any
time that an Event of Default has occurred, notify any Obligor with respect to
any Collateral Portfolio of the assignment of such Collateral Portfolio to the
Collateral Agent on behalf of the Secured Parties and direct that payments of
all amounts due or to become due be made directly to the Administrative Agent or
any servicer, collection agent or account designated by the Administrative Agent
and, upon such notification and at the expense of the Borrower, the
Administrative Agent may enforce collection of any such Collateral Portfolio,
and adjust, settle or compromise the amount or payment thereof.
     SECTION 6.04 Collection of Payments; Accounts.
          (a) Collection Efforts, Modification of Collateral Portfolio. The
Servicer will use its commercially reasonable efforts and judgment to collect or
cause to be collected, all payments called for under the terms and provisions of
the Loan Assets included in the Collateral Portfolio as and when the same become
due, all in accordance with the Servicing Standard. The Servicer may not waive,
modify or otherwise vary any provision of an item of Collateral Portfolio in a
manner that would impair the collectability of the Collateral Portfolio or in
any manner contrary to the Servicing Standard.
          (b) Acceleration. If consistent with the Servicing Standard, the
Servicer shall accelerate or vote to accelerate, as applicable, the maturity of
all or any Scheduled Payments and other amounts due under any Loan Asset
promptly after such Loan Asset becomes defaulted.
          (c) Taxes and other Amounts. The Servicer will use its best efforts to
collect all payments with respect to amounts due for Taxes, assessments and
insurance premiums relating to each Loan Asset to the extent required to be paid
to the Borrower for such application under the applicable Loan Agreement and
remit such amounts to the appropriate Governmental Authority or insurer as
required by the Loan Agreements.
          (d) Payments to Collection Account. On or before the applicable
Cut-Off Date, the Servicer shall have instructed all Obligors to make all
payments in respect of the Collateral Portfolio directly to the Collection
Account; provided that the Servicer is not required to so instruct any Obligor
which is solely a guarantor or other surety (or an Obligor that is not
designated as the “lead borrower” or another such similar term) unless and until
the Servicer calls on the related guaranty or secondary obligation.
          (e) Controlled Accounts. Each of the parties hereto hereby agrees that
(i) each Controlled Account is intended to be a “securities account” or “deposit
account” within the meaning of the UCC and (ii) except as otherwise expressly
provided herein and in the Collection Account Agreement or Unfunded Exposure
Account Agreement, as applicable, prior to the delivery of a Notice of Exclusive
Control (as defined in the Collection Account Agreement or Unfunded Exposure
Account Agreement, as applicable), the Borrower, the Servicer and the

-101-



--------------------------------------------------------------------------------



 



Collateral Agent (acting at the direction of the Administrative Agent) shall be
entitled to exercise the rights that comprise each Financial Asset held in each
Controlled Account which is a securities account and have the right to direct
the disposition of funds in any Controlled Account which is a deposit account;
provided that after the delivery of a Notice of Exclusive Control (as defined in
the Collection Account Agreement or Unfunded Exposure Account Agreement, as
applicable), such rights shall be exclusively held by the Collateral Agent
(acting at the direction of the Administrative Agent). Each of the parties
hereto hereby agrees to cause the securities intermediary that holds any money
or other property for the Borrower in a Controlled Account that is a securities
account to agree with the parties hereto that (A) the cash and other property
(subject to Section 6.04(f) below with respect to any property other than
investment property, as defined in Section 9-102(a)(49) of the UCC) is to be
treated as a Financial Asset under Article 8 of the UCC and (B) regardless of
any provision in any other agreement, for purposes of the UCC, with respect to
the Controlled Accounts, New York shall be deemed to be the Account Bank’s
jurisdiction (within the meaning of Section 9-304 of the UCC) and the securities
intermediary’s jurisdiction (within the meaning of Section 8-110 of the UCC).
All securities or other property underlying any Financial Assets credited to the
Controlled Accounts in the form of securities or instruments shall be registered
in the name of the Account Bank or if in the name of the Borrower or the
Collateral Agent, Indorsed to the Account Bank, Indorsed in blank, or credited
to another securities account maintained in the name of the Account Bank, and in
no case will any Financial Asset credited to the Controlled Accounts be
registered in the name of the Borrower, payable to the order of the Borrower or
specially Indorsed to the Borrower, except to the extent the foregoing have been
specially Indorsed to the Account Bank or Indorsed in blank.
          (f) Loan Agreements. Notwithstanding any term hereof (or any term of
the UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent, the Collateral Custodian nor any securities intermediary shall be under
any duty or obligation in connection with the acquisition by the Borrower, or
the grant by the Borrower to the Collateral Agent, of any Loan Asset in the
nature of a loan or a participation in a loan to examine or evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Borrower under the related Loan Agreements, or otherwise to examine the Loan
Agreements, in order to determine or compel compliance with any applicable
requirements of or restrictions on transfer (including without limitation any
necessary consents). The Collateral Custodian shall hold any Instrument
delivered to it evidencing any Loan Asset granted to the Collateral Agent
hereunder as custodial agent for the Collateral Agent in accordance with the
terms of this Agreement.
          (g) Adjustments. If (i) the Servicer makes a deposit into the
Collection Account in respect of a Interest Collection or Principal Collection
of a Loan Asset and such Interest Collection or Principal Collection was
received by the Servicer in the form of a check that is not honored for any
reason or (ii) the Servicer makes a mistake with respect to the amount of any
Interest Collection or Principal Collection and deposits an amount that is less
than or more than the actual amount of such Interest Collection or Principal
Collection, the Servicer shall appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake. Any Scheduled Payment in respect of which a dishonored check is
received shall be deemed not to have been paid.

-102-



--------------------------------------------------------------------------------



 



     SECTION 6.05 Realization Upon Loan Assets. The Servicer will use reasonable
efforts consistent with the Servicing Standard to foreclose upon or repossess,
as applicable, or otherwise comparably convert the ownership of any Underlying
Collateral relating to a defaulted Loan Asset as to which no satisfactory
arrangements can be made for collection of delinquent payments. The Servicer
will comply with the Servicing Standard and Applicable Law in realizing upon
such Underlying Collateral, and employ practices and procedures including
reasonable efforts consistent with the Servicing Standard to enforce all
obligations of Obligors foreclosing upon, repossessing and causing the sale of
such Underlying Collateral at public or private sale in circumstances other than
those described in the preceding sentence. Without limiting the generality of
the foregoing, unless the Administrative Agent has specifically given
instruction to the contrary, the Servicer may cause the sale of any such
Underlying Collateral to the Servicer or its Affiliates for a purchase price
equal to the then fair value thereof, any such sale to be evidenced by a
certificate of a Responsible Officer of the Servicer delivered to the
Administrative Agent setting forth the Loan Asset, the Underlying Collateral,
the sale price of the Underlying Collateral and certifying that such sale price
is the fair value of such Underlying Collateral. In any case in which any such
Underlying Collateral has suffered damage, the Servicer will not expend funds in
connection with any repair or toward the foreclosure or repossession of such
Underlying Collateral unless it reasonably determines that such repair and/or
foreclosure or repossession will increase the Recoveries by an amount greater
than the amount of such expenses. The Servicer will remit to the Collection
Account the Recoveries received in connection with the sale or disposition of
Underlying Collateral relating to a defaulted Loan Asset.
     SECTION 6.06 Servicing Compensation. As compensation for its activities
hereunder and reimbursement for its expenses, the Servicer shall be entitled to
be paid the Servicing Fees and reimbursed its reasonable out-of-pocket expenses
as provided in Section 2.04.
     SECTION 6.07 Payment of Certain Expenses by Servicer. The Servicer will be
required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of its independent
accountants, Taxes imposed on the Servicer, expenses incurred by the Servicer in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrower. The Servicer will be required to pay all reasonable fees and
expenses owing to any bank or trust company in connection with the maintenance
of the Controlled Accounts. The Servicer may be reimbursed for any reasonable
out-of-pocket expenses incurred hereunder (including out-of-pocket expenses paid
by the Servicer on behalf of the Borrower), subject to the availability of funds
pursuant to Section 2.04; provided, that, to the extent funds are not available
for such reimbursement, the Servicer shall be required to pay such expenses for
its own account and shall not be entitled to any payment therefor other than the
Servicing Fees.
     SECTION 6.08 Reports to the Administrative Agent; Account Statements;
Servicing Information.
          (a) Notice of Borrowing. On each Advance Date and on each reduction of
Advances Outstanding pursuant to Section 2.18, the Borrower (and the Servicer on
its behalf) will provide a Notice of Borrowing or a Notice of Reduction, as
applicable, and a Borrowing

-103-



--------------------------------------------------------------------------------



 



Base Certificate, each updated as of such date, to the Administrative Agent and
each Lender Agent (with a copy to the Collateral Agent).
          (b) Servicing Report. On each Reporting Date and each Advance Date,
the Servicer will provide to the Borrower, each Lender Agent, the Administrative
Agent, the Collateral Agent and any Liquidity Bank, a monthly statement
including (i) a Borrowing Base Certificate calculated as of the most recent
Determination Date, (ii) a summary prepared with respect to each Obligor and
with respect to each Loan Asset for such Obligor prepared as of the most recent
Determination Date that will be required to set forth only (x) calculations of
the Net Leverage Ratio and the Interest Coverage Ratio for each such Loan Asset
for the most recently ended Relevant Test Period for each such Loan Asset and
(y) whether or not each such Loan Asset shall have become subject to an
amendment, restatement, supplement, waiver or other modification and whether
such amendment, restatement, supplement, waiver or other modification is a
Material Modification and (iii) amounts to be remitted pursuant to Section 2.04
to the applicable parties (which shall include any applicable wiring
instructions of the parties receiving payment) (such monthly statement, a
“Servicing Report”), with respect to related calendar month signed by a
Responsible Officer of the Servicer and the Borrower and substantially in the
form of Exhibit L.
          (c) Servicer’s Certificate. Together with each Servicing Report, the
Servicer shall submit to the Administrative Agent, each Lender Agent, the
Collateral Agent and any Liquidity Bank a certificate substantially in the form
of Exhibit M (a “Servicer’s Certificate”), signed by a Responsible Officer of
the Servicer, which shall include a certification by such Responsible Officer
that no Event of Default or Unmatured Event of Default has occurred.
          (d) Financial Statements. The Servicer will submit to the
Administrative Agent, each Lender Agent, any Liquidity Bank and the Collateral
Agent, (i) within 60 days after the end of each of its first three fiscal
quarters (excluding the fiscal quarter ending on the date specified in clause
(ii)), commencing December 31, 2009, consolidated unaudited financial statements
of the Servicer for the most recent fiscal quarter, and (ii) within 90 days
after the end of each fiscal year, commencing with the fiscal year ended
September 30, 2009, consolidated audited financial statements of the Servicer,
audited by a firm of nationally recognized independent public accountants, as of
the end of such fiscal year.
          (e) Tax Returns. Upon demand by the Administrative Agent, each Lender
Agent or any Liquidity Bank, the Servicer shall deliver, copies of all federal,
state and local tax returns and reports filed by the Borrower, the Transferor
and the Servicer, or in which the Borrower, the Transferor or Servicer was
included on a consolidated or combined basis (excluding sales, use and similar
Taxes).
          (f) Obligor Financial Statements; Valuation Reports; Other Reports.
The Servicer will deliver to the Administrative Agent, the Lender Agents and the
Collateral Agent, with respect to each Obligor, (i) to the extent received by
the Borrower and/or the Servicer pursuant to the Loan Agreement, the complete
financial reporting package with respect to such Obligor and with respect to
each Loan Asset for such Obligor provided to the Borrower and/or the Servicer
either monthly or quarterly, as the case may be, by such Obligor, which delivery
shall be made within 10 days after Servicer’s or Borrower’s receipt thereof, and
(ii) asset and

-104-



--------------------------------------------------------------------------------



 



portfolio level monitoring reports prepared by the Servicer with respect to the
Loan Assets, which delivery shall be made within 60 days of the end of each
calendar month. The Servicer will promptly deliver to the Administrative Agent
and any Lender Agent, upon reasonable request and to the extent received by the
Borrower and/or the Servicer, all other documents and information required to be
delivered by the Obligors to the Borrower with respect to any Loan Asset
included in the Collateral Portfolio.
          (g) Amendments to Loan Assets. The Servicer will deliver to the
Administrative Agent, the Lender Agents and the Collateral Custodian a copy of
any amendment, restatement, supplement, waiver or other modification to the Loan
Agreement of any Loan Asset (along with any internal documents prepared by the
Servicer and provided to its investment committee in connection with such
amendment, restatement, supplement, waiver or other modification) within 10
Business Days of the effectiveness of such amendment, restatement, supplement,
waiver or other modification.
          (h) Website Access to Information. Notwithstanding anything to the
contrary contained herein, information required to be delivered or submitted to
any Secured Party pursuant to Section 5.03(i) and this Article VI shall be
deemed to have been delivered on the date on which such information is posted on
a Debtx (or other replacement) website to which the Administrative Agent and
Lender Agents have access or upon receipt of such information through e-mail or
another delivery method acceptable to the Administrative Agent.
     SECTION 6.09 Annual Statement as to Compliance. The Servicer will provide
to the Administrative Agent, each Lender Agent and the Collateral Agent within
90 days following the end of each fiscal year of the Servicer, commencing with
the fiscal year ending on September 30, 2009, a fiscal report signed by a
Responsible Officer of the Servicer certifying that (a) a review of the
activities of the Servicer, and the Servicer’s performance pursuant to this
Agreement, for the fiscal period ending on the last day of such fiscal year has
been made under such Person’s supervision and (b) the Servicer has performed or
has caused to be performed in all material respects all of its obligations under
this Agreement throughout such year and no Servicer Termination Event has
occurred.
     SECTION 6.10 Annual Independent Public Accountant’s Servicing Reports. The
Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Lender Agent and the Collateral Agent within
90 days following the end of each fiscal year of the Servicer, commencing with
the fiscal year ending on September 30, 2009, a report covering such fiscal year
to the effect that such accountants have applied certain agreed-upon procedures
(a copy of which procedures are attached hereto as Schedule IV, it being
understood that the Servicer and the Administrative Agent will provide an
updated Schedule IV reflecting any further amendments to such Schedule IV prior
to the issuance of the first such agreed-upon procedures report, a copy of which
shall replace the then existing Schedule IV) to certain documents and records
relating to the Collateral Portfolio under any Transaction Document, compared
the information contained in the Servicing Reports and the Servicer’s
Certificates delivered during the period covered by such report with such
documents and records and that no matters came to the attention of such
accountants that caused them to believe that such servicing was not conducted in
compliance with this Article VI, except for such exceptions as such

-105-



--------------------------------------------------------------------------------



 



accountants shall believe to be immaterial and such other exceptions as shall be
set forth in such statement.
     SECTION 6.11 The Servicer Not to Resign. The Servicer shall not resign from
the obligations and duties hereby imposed on it except upon the Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Administrative Agent and each
Lender Agent. No such resignation shall become effective until a Replacement
Servicer shall have assumed the responsibilities and obligations of the Servicer
in accordance with Section 6.02.
ARTICLE VII.
EVENTS OF DEFAULT
     SECTION 7.01 Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
          (a) the Borrower, Servicer or the Transferor defaults in making any
payment required to be made under one or more agreements for borrowed money to
which it is a party in an aggregate principal amount in excess of (x) $500,000
for the Borrower or (y) $1,000,000 for the Transferor or Servicer and any such
failure continues unremedied for two Business Days and such default is not cured
within the applicable cure period, if any, provided for under such agreement; or
          (b) any failure on the part of the Borrower or the Transferor duly to
observe or perform in any material respect any other covenants or agreements of
the Borrower or the Transferor set forth in this Agreement or the other
Transaction Documents to which the Borrower or the Transferor is a party and the
same continues unremedied for a period of 30 days (if such failure can be
remedied) after the earlier to occur of (i) the date on which written notice of
such failure requiring the same to be remedied shall have been given to the
Borrower or the Transferor by the Administrative Agent or Collateral Agent and
(ii) the date on which the Borrower or the Transferor acquires knowledge
thereof; or
          (c) the occurrence of a Bankruptcy Event relating to the Transferor or
the Borrower; or
          (d) the occurrence of a Servicer Termination Event (provided that
Fifth Street or an Affiliate is the Servicer) past any applicable notice or cure
period provided in the definition thereof; or
          (e) (1) the rendering of one or more final judgments, decrees or
orders by a court or arbitrator of competent jurisdiction for the payment of
money in excess individually or in the aggregate of $1,000,000, against the
Transferor, or $500,000, against the Borrower and the Transferor or the
Borrower, as applicable, shall not have either (i) discharged or provided for
the discharge of any such judgment, decree or order in accordance with its terms
or (ii) perfected a

-106-



--------------------------------------------------------------------------------



 



timely appeal of such judgment, decree or order and caused the execution of same
to be stayed during the pendency of the appeal or (2) the Transferor or the
Borrower shall have made payments of amounts in excess of $1,000,000 (in the
case of the Transferor) or $500,000 (in the case of the Borrower), in the
settlement of any litigation, claim or dispute (excluding payments made from
insurance proceeds); or
          (f) the Borrower shall fail to qualify as a bankruptcy-remote entity
based upon customary criteria such that reputable counsel could no longer render
a substantive nonconsolidation opinion with respect to the Borrower and the
Transferor; or
          (g) (1) any Transaction Document, or any lien or security interest
granted thereunder, shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of the Borrower, the Transferor, or the Servicer,
          (2) the Borrower, the Transferor or the Servicer or any other party
shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document or any
lien or security interest thereunder, or
          (3) any security interest securing any obligation under any
Transaction Document shall, in whole or in part, cease to be a first priority
perfected security interest except as otherwise expressly permitted to be
released in accordance with the applicable Transaction Document; or
          (h) the Advances Outstanding on any day exceeds the Borrowing Base and
has not been remedied within three Business Days in accordance with
Section 2.06; provided that, during the period of time that such event remains
unremedied, any payments required to be made by the Servicer on a Payment Date
shall be made under Section 2.04(d); or
          (i) failure on the part of the Borrower, the Transferor or the
Servicer to make any payment or deposit (including, without limitation, with
respect to bifurcation and remittance of Interest Collections and Principal
Collections or any other payment or deposit required to be made by the terms of
the Transaction Documents, including, without limitation, to any Secured Party,
Affected Party or Indemnified Party) required by the terms of any Transaction
Document (other than Section 2.06) within two Business Days of the day such
payment or deposit is required to be made; or
          (j) the Borrower shall become required to register as an “investment
company” within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act; or
          (k) the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of the Borrower or the
Transferor and such lien shall not have been released within five Business Days,
or the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant
to Section 4068 of ERISA with regard to any of

-107-



--------------------------------------------------------------------------------



 



the assets of the Borrower or the Transferor and such lien shall not have been
released within five Business Days; or
          (l) any Change of Control shall occur; or
          (m) any representation, warranty or certification made by the Borrower
or the Transferor in any Transaction Document or in any certificate delivered
pursuant to any Transaction Document shall prove to have been incorrect when
made in any material respect, and continues to be unremedied for a period of
30 days after the earlier to occur of (i) the date on which written notice of
such incorrectness requiring the same to be remedied shall have been given to
the Borrower or the Transferor by the Administrative Agent or the Collateral
Agent (which shall be given at the direction of the Administrative Agent) and
(ii) the date on which a Responsible Officer of the Borrower or the Transferor
acquires knowledge thereof; or
          (n) failure to pay, on the Facility Maturity Date, the outstanding
principal of all outstanding Advances, if any, and all Yield and all Fees
accrued and unpaid thereon together with all other Obligations, including, but
not limited to, any Make-Whole Premium; or
          (o) an event has occurred which constitutes an Event of Default under
and pursuant to the terms of the Pledge Agreement (past any applicable notice
and/or cure period provided therein); or
          (p) without limiting the generality of Section 7.01(i) above, failure
of the Borrower to pay Yield within two Business Days of any Payment Date or
within two Business Days of when otherwise due; or
          (q) the Borrower ceases to have a valid, perfected ownership interest
in all of the Collateral Portfolio; or
          (r) the Transferor fails to transfer to the Borrower the applicable
Loan Assets and the related Portfolio Assets on an Advance Date (provided that
the Lenders shall have funded the related Advance) unless the related Advance is
repaid in full with accrued and unpaid Yield thereon within five Business Days;
          (s) the Borrower makes any assignment or attempted assignment of their
respective rights or obligations under this Agreement or any other Transaction
Document without first obtaining the specific written consent of each of the
Lenders and the Administrative Agent, which consent may be withheld by any
Lender or the Administrative Agent in the exercise of its sole and absolute
discretion;
          (t) the Borrower, the Servicer or the Transferor fails to observe or
perform any covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral Portfolio, and
such failure is not cured within three Business Days; or
          (u) (i) failure of the Borrower to maintain at least one Independent
Director, (ii) the removal of any Independent Director of the Borrower without
“cause” (as such term is defined in the organizational document of the Borrower)
or without giving prior written notice to

-108-



--------------------------------------------------------------------------------



 



the Administrative Agent and the Lender Agents, each as required in the
organizational documents of the Borrower or (iii) an Independent Director of the
Borrower which is not provided by CSC or a nationally recognized service
reasonably acceptable to the Administrative Agent shall be appointed without the
consent of the Administrative Agent;
then the Administrative Agent or all of the Lenders, may, by notice to the
Borrower, declare the Facility Maturity Date to have occurred; provided, that,
in the case of any event described in Section 7.01(c) above, the Facility
Maturity Date shall be deemed to have occurred automatically upon the occurrence
of such event. Upon any such declaration or automatic occurrence, (i) the
Borrower shall cease purchasing Loan Assets from the Transferor under the
Purchase and Sale Agreement, (ii) the Administrative Agent or all of the Lenders
may declare the Variable Funding Notes to be immediately due and payable in full
(without presentment, demand, protest or notice of any kind all of which are
hereby waived by the Borrower) and any other Obligations to be immediately due
and payable, and (iii) all proceeds and distributions in respect of the
Portfolio Assets shall be distributed by the Collateral Agent (at the direction
of the Administrative Agent) as described in Section 2.04(d) (provided that the
Borrower shall in any event remain liable to pay such Advances and all such
amounts and Obligations immediately in accordance with Section 2.04(f) hereof).
In addition, upon any such declaration or upon any such automatic occurrence,
the Collateral Agent, on behalf of the Secured Parties and at the direction of
the Administrative Agent, shall have, in addition to all other rights and
remedies under this Agreement or otherwise, all other rights and remedies
provided under the UCC of the applicable jurisdiction and other Applicable Law,
which rights shall be cumulative. Without limiting any obligation of the
Servicer hereunder, the Borrower confirms and agrees that the Collateral Agent,
on behalf of the Secured Parties and at the direction of the Administrative
Agent, (or any designee thereof, including, without limitation, the Servicer),
following an Event of Default, shall, at its option, have the sole right to
enforce the Borrower’s rights and remedies under each Assigned Document, but
without any obligation on the part of the Administrative Agent, the Lenders, the
Lender Agents or any of their respective Affiliates to perform any of the
obligations of the Borrower under any such Assigned Document. If any Event of
Default shall have occurred, the Yield Rate shall be increased pursuant to the
increase set forth in the definition of “Applicable Spread”, effective as of the
date of the occurrence of such Event of Default, and shall apply after the
occurrence of such Event of Default.
     SECTION 7.02 Additional Remedies of the Administrative Agent.
          (a) If, (i) upon the Administrative Agent’s or the Lenders’
declaration that the Advances made to the Borrower hereunder are immediately due
and payable pursuant to Section 7.01 upon the occurrence of an Event of Default,
or (ii) on the Facility Maturity Date, the aggregate outstanding principal
amount of the Advances, all accrued and unpaid Fees and Yield and any other
Obligations are not immediately paid in full, then the Collateral Agent (acting
as directed by the Administrative Agent) or the Administrative Agent, in
addition to all other rights specified hereunder, shall have the right, in its
own name and as agent for the Lenders and Lender Agents, to immediately sell (at
the Servicer’s expense) in a commercially reasonable manner, in a recognized
market (if one exists) at such price or prices as the Administrative Agent may
reasonably deem satisfactory, any or all of the Collateral Portfolio and apply
the proceeds thereof to the Obligations; provided, that notwithstanding anything
to the contrary herein or in

-109-



--------------------------------------------------------------------------------



 



any other Transaction Document, in the case of the declaration of the Facility
Maturity Date that arises solely pursuant to a change in Applicable Law which
creates an Event of Default pursuant to Section 7.01(f), the Collateral Agent
and the Administrative Agent (as applicable) may not order the assembly or
liquidation of the Collateral Portfolio, or take any action or exercise any
power of attorney furnished hereunder in connection with such assembly or
liquidation, until on or after the earlier of (x) the date that is 90 days after
the Administrative Agent provides written notice to the Borrower of such
declaration of the Facility Maturity Date as a result of Section 7.01(f) or
(y) the occurrence of an Event of Default for any other reason other than
pursuant to Section 7.01(f).
          (b) The parties recognize that it may not be possible to sell all of
the Collateral Portfolio on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the
Administrative Agent may elect, in its sole discretion, the time and manner of
liquidating any of the Collateral Portfolio, and nothing contained herein shall
obligate the Administrative Agent to liquidate any of the Collateral Portfolio
on the date the Administrative Agent or all of the Lender Agents declares the
Advances made to the Borrower hereunder to be immediately due and payable
pursuant to Section 7.01 or to liquidate all of the Collateral Portfolio in the
same manner or on the same Business Day.
          (c) If the Collateral Agent (acting as directed by the Administrative
Agent) or the Administrative Agent proposes to sell the Collateral Portfolio or
any part thereof in one or more parcels at a public or private sale, at the
request of the Collateral Agent or the Administrative Agent, as applicable, the
Borrower and the Servicer shall make available to (i) the Administrative Agent,
on a timely basis, all information (including any information that the Borrower
and the Servicer is required by law or contract to be kept confidential)
relating to the Collateral Portfolio subject to sale, including, without
limitation, copies of any disclosure documents, contracts, financial statements
of the applicable Obligors, covenant certificates and any other materials
requested by the Administrative Agent, and (ii) each prospective bidder, on a
timely basis, all reasonable information relating to the Collateral Portfolio
subject to sale, including, without limitation, copies of any disclosure
documents, contracts, financial statements of the applicable Obligors, covenant
certificates and any other materials reasonably requested by each such bidder.
          (d) Each of the Borrower and the Servicer agrees, to the full extent
that it may lawfully so agree, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Collateral Portfolio may be situated in order to prevent,
hinder or delay the enforcement or foreclosure of this Agreement, or the
absolute sale of any of the Collateral Portfolio or any part thereof, or the
final and absolute putting into possession thereof, immediately after such sale,
of the purchasers thereof, and each of the Borrower and the Servicer, for itself
and all who may at any time claim through or under it, hereby waives, to the
full extent that it may be lawful so to do, the benefit of all such laws, and
any and all right to have any of the properties or assets constituting the
Collateral Portfolio marshaled upon any such sale, and agrees that the
Collateral Agent, or the Administrative Agent on its behalf, or any court having
jurisdiction to foreclose the security interests granted in this

-110-



--------------------------------------------------------------------------------



 



Agreement may sell the Collateral Portfolio as an entirety or in such parcels as
the Collateral Agent (acting at the direction of the Administrative Agent) or
such court may determine.
          (e) Any amounts received from any sale or liquidation of the
Collateral Portfolio pursuant to this Section 7.02 in excess of the Obligations
will be applied by the Collateral Agent (as directed by the Administrative
Agent) in accordance with the provisions of Section 2.04(d), or as a court of
competent jurisdiction may otherwise direct.
          (f) The Administrative Agent, the Lender Agents and the Lenders shall
have, in addition to all the rights and remedies provided herein and provided by
applicable federal, state, foreign, and local laws (including, without
limitation, the rights and remedies of a secured party under the UCC of any
applicable state, to the extent that the UCC is applicable, and the right to
offset any mutual debt and claim), all rights and remedies available to the
Lenders at law, in equity or under any other agreement between any Lender and
the Borrower.
          (g) Except as otherwise expressly provided in this Agreement, no
remedy provided for by this Agreement shall be exclusive of any other remedy,
each and every remedy shall be cumulative and in addition to any other remedy,
and no delay or omission to exercise any right or remedy shall impair any such
right or remedy or shall be deemed to be a waiver of any Event of Default.
          (h) Each of the Borrower and the Servicer hereby irrevocably appoints
each of the Collateral Agent and the Administrative Agent its true and lawful
attorney (with full power of substitution) in its name, place and stead and at
is expense, in connection with the enforcement of the rights and remedies
provided for in this Agreement, including without limitation the following
powers: (a) to give any necessary receipts or acquittance for amounts collected
or received hereunder, (b) to make all necessary transfers of the Collateral
Portfolio in connection with any such sale or other disposition made pursuant
hereto, (c) to execute and deliver for value all necessary or appropriate bills
of sale, assignments and other instruments in connection with any such sale or
other disposition, the Borrower and the Servicer hereby ratifying and confirming
all that such attorney (or any substitute) shall lawfully do hereunder and
pursuant hereto, and (d) to sign any agreements, orders or other documents in
connection with or pursuant to any Transaction Document or Hedging Agreement.
Nevertheless, if so requested by the Collateral Agent or the Administrative
Agent, the Borrower shall ratify and confirm any such sale or other disposition
by executing and delivering to the Collateral Agent or the Administrative Agent
or all proper bills of sale, assignments, releases and other instruments as may
be designated in any such request.
ARTICLE VIII.
INDEMNIFICATION
     SECTION 8.01 Indemnities by the Borrower.
          (a) Without limiting any other rights which the Affected Parties, the
Secured Parties, the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank, the Collateral Custodian or any of their
respective Affiliates may have hereunder

-111-



--------------------------------------------------------------------------------



 



or under Applicable Law, the Borrower hereby agrees to indemnify the Affected
Parties, the Secured Parties, Administrative Agent, the Lenders, the Lender
Agents, the Collateral Agent, the Account Bank, the Collateral Custodian and
each of their respective Affiliates, assigns, officers, directors, employees and
agents (each, an “Indemnified Party” for purposes of this Article VIII) from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including attorneys’ fees and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”), awarded against or
actually incurred by such Indemnified Party arising out of or as a result of
this Agreement or in respect of any of the Collateral Portfolio, excluding,
however, Indemnified Amounts to the extent resulting solely from (a) gross
negligence, bad faith or willful misconduct on the part of an Indemnified Party
or (b) Loan Assets which are uncollectible due to the Obligor’s financial
inability to pay. Without limiting the foregoing, the Borrower shall indemnify
each Indemnified Party for Indemnified Amounts relating to or resulting from any
of the following (to the extent not resulting from the conditions set forth in
(a) or (b) above):
          (i) any Loan Asset treated as or represented by the Borrower to be an
Eligible Loan Asset which is not at the applicable time an Eligible Loan Asset,
or the purchase by any party or origination of any Loan Asset which violates
Applicable Law;
          (ii) reliance on any representation or warranty made or deemed made by
the Borrower, the Servicer (if Fifth Street or one of its Affiliates is the
Servicer) or any of their respective officers under or in connection with this
Agreement or any Transaction Document, which shall have been false or incorrect
in any respect when made or deemed made or delivered;
          (iii) the failure by the Borrower or the Servicer (if Fifth Street or
one of its Affiliates is the Servicer) to comply with any term, provision or
covenant contained in this Agreement or any agreement executed in connection
with this Agreement, or with any Applicable Law with respect to any item of
Collateral Portfolio, or the nonconformity of any item of Collateral Portfolio
with any such Applicable Law;
          (iv) the failure to vest and maintain vested in the Collateral Agent,
for the benefit of the Secured Parties, a first priority perfected security
interest in the Collateral Portfolio, free and clear of any Lien other than
Permitted Liens, whether existing at the time of the related Advance or at any
time thereafter;
          (v) on each Business Day prior to the Collection Date, the occurrence
of a Borrowing Base Deficiency and the same continues unremedied for three
Business Days;
          (vi) the failure to file, or any delay in filing, financing
statements, continuation statements or other similar instruments or documents
under the UCC of any applicable jurisdiction or other Applicable Law with
respect to any Loan Assets included in the Collateral Portfolio or the other
Portfolio Assets related thereto, whether at the time of any Advance or at any
subsequent time;

-112-



--------------------------------------------------------------------------------



 



          (vii) any dispute, claim, offset or defense (other than the discharge
in bankruptcy of an Obligor) to the payment of any Loan Asset included in the
Collateral Portfolio (including, without limitation, a defense based on such
Loan Asset (or the Loan Agreement evidencing such Loan Asset) not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Collateral Portfolio or the furnishing
or failure to furnish such merchandise or services;
          (viii) any failure of the Borrower or the Servicer (if Fifth Street or
one of its Affiliates is the Servicer) to perform its duties or obligations in
accordance with the provisions of the Transaction Documents to which it is a
party or any failure by Fifth Street, the Borrower or any Affiliate thereof to
perform its respective duties under any Collateral Portfolio;
          (ix) any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Borrower or the Transferor to qualify to do
business or file any notice or business activity report or any similar report;
          (x) any action taken by the Borrower or the Servicer in the
enforcement or collection of the Collateral Portfolio which results in any
claim, suit or action of any kind pertaining to the Collateral Portfolio or
which reduces or impairs the rights of the Administrative Agent, Lender Agent or
Lender with respect to any Loan Asset or the value of any such Loan Asset;
          (xi) any products liability claim or personal injury or property
damage suit or other similar or related claim or action of whatever sort arising
out of or in connection with the Underlying Collateral or services that are the
subject of any Collateral Portfolio;
          (xii) any claim, suit or action of any kind arising out of or in
connection with Environmental Laws relating to the Borrower or the Collateral
Portfolio, including any vicarious liability;
          (xiii) the failure by the Borrower to pay when due any Taxes for which
the Borrower is liable, including, without limitation, sales, excise or personal
property Taxes payable in connection with the Collateral Portfolio;
          (xiv) any repayment by the Administrative Agent, the Lender Agents,
the Lenders or a Secured Party of any amount previously distributed in payment
of Advances or payment of Yield or Fees or any other amount due hereunder or
under any Hedging Agreement, in each case which amount the Administrative Agent,
the Lender Agents, the Lenders or a Secured Party believes in good faith is
required to be repaid;
          (xv) the commingling by the Borrower or the Servicer of payments and
collections required to be remitted to the Collection Account or the Unfunded
Exposure Account with other funds;

-113-



--------------------------------------------------------------------------------



 



          (xvi) any investigation, litigation or proceeding related to this
Agreement (or the Transaction Documents), or the use of proceeds of Advances or
the Collateral Portfolio, or the administration of the Loan Assets by the
Borrower or the Servicer (unless such administration is carried out by Wachovia
or any of its Affiliates in the capacity of the Servicer, if applicable);
          (xvii) any failure by the Borrower to give reasonably equivalent value
to Transferor in consideration for the transfer by the Transferor to the
Borrower of any item of Collateral Portfolio or any attempt by any Person to
void or otherwise avoid any such transfer under any statutory provision or
common law or equitable action, including, without limitation, any provision of
the Bankruptcy Code;
          (xviii) the use of the proceeds of any Advance in a manner other than
as provided in this Agreement and the Transaction Documents;
          (xix) any failure of the Borrower, the Servicer or any of their
respective agents or representatives to remit to the Collection Account within
one Business Day of receipt, payments and collections with respect to the
Collateral Portfolio remitted to the Borrower, the Servicer or any such agent or
representative (other than such a failure on the part of Wachovia or any of its
Affiliates in the capacity of Servicer, if applicable); and/or
          (xx) the failure by the Borrower to comply with any of the covenants
relating to the Hedging Agreement in accordance with the Transaction Documents.
          (b) Any amounts subject to the indemnification provisions of this
Section 8.01 shall be paid by the Borrower to the Administrative Agent on behalf
of the applicable Indemnified Party within two Business Days following the
Administrative Agent’s written demand therefor on behalf of the applicable
Indemnified Party (and the Administrative Agent shall pay such amounts to the
applicable Indemnified Party promptly after the receipt by the Administrative
Agent of such amounts). The Administrative Agent, on behalf of any Indemnified
Party making a request for indemnification under this Section 8.01, shall submit
to the Borrower a certificate setting forth in reasonable detail the basis for
and the computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.
          (c) If for any reason the indemnification provided above in this
Section 8.01 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Borrower or the Servicer, as the case may be, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Borrower or the Servicer, as the case
may be, on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.
          (d) If the Borrower has made any payments in respect of Indemnified
Amounts to the Administrative Agent on behalf of an Indemnified Party pursuant
to this Section

-114-



--------------------------------------------------------------------------------



 



8.01 and such Indemnified Party thereafter collects any of such amounts from
others, such Indemnified Party will promptly repay such amounts collected to the
Borrower, without interest.
          (e) The obligations of the Borrower under this Section 8.01 shall
survive the resignation or removal of the Administrative Agent, the Lenders, the
Lender Agents, the Servicer, the Collateral Agent, the Account Bank or the
Collateral Custodian and the termination of this Agreement.
     SECTION 8.02 Indemnities by Servicer.
          (a) Without limiting any other rights which any Indemnified Party may
have hereunder or under Applicable Law, the Servicer hereby agrees to indemnify
each Indemnified Party from and against any and all Indemnified Amounts, awarded
against or incurred by any Indemnified Party as a consequence of any of the
following, excluding, however, Indemnified Amounts to the extent resulting from
gross negligence, bad faith or willful misconduct on the part of any Indemnified
Party claiming indemnification hereunder:
          (i) the inclusion, in any computations made by it in connection with
any Borrowing Base Certificate or other report prepared by it hereunder, of any
Loan Assets which were not Eligible Loan Assets as of the date of any such
computation;
          (ii) reliance on any representation or warranty made or deemed made by
the Servicer or any of its officers under or in connection with this Agreement
or any other Transaction Document, any Servicing Report, Servicer’s Certificate
or any other information or report delivered by or on behalf of the Servicer
pursuant hereto, which shall have been false, incorrect or misleading in any
respect when made or deemed made or delivered;
          (iii) the failure by the Servicer to comply with (A) any term,
provision or covenant contained in this Agreement or any other Transaction
Document, or any other agreement executed in connection with this Agreement, or
(B) any Applicable Law applicable to it with respect to any Portfolio Assets;
          (iv) any litigation, proceedings or investigation against the
Servicer;
          (v) any action or inaction by the Servicer that causes the Collateral
Agent, for the benefit of the Secured Parties, not to have a first priority
perfected security interest in the Collateral Portfolio, free and clear of any
Lien other than Permitted Liens, whether existing at the time of the related
Advance or any time thereafter;
          (vi) the commingling by the Servicer of payments and collections
required to be remitted to the Collection Account or the Unfunded Exposure
Account with other funds;
          (vii) any failure of the Servicer or any of its agents or
representatives (including, without limitation, agents, representatives and
employees of such Servicer acting pursuant to authority granted under
Section 6.01 hereof) to remit to Collection

-115-



--------------------------------------------------------------------------------



 



Account, payments and collections with respect to Loan Assets remitted to the
Servicer or any such agent or representative within one Business Day of receipt;
          (viii) the failure by the Servicer to perform any of its duties or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document or errors or omissions related to such duties;
          (ix) the failure by the Servicer to comply with any of the covenants
relating to the Hedging Agreement in accordance with the Transaction Documents;
          (x) failure or delay in assisting a successor Servicer in assuming
each and all of the Servicer’s obligations to service and administer the
Collateral Portfolio, or failure or delay in complying with instructions from
the Administrative Agent with respect thereto; and/or
          (xi) any of the events or facts giving rise to a breach of any of the
Servicer’s representations, warranties, agreements and/or covenants set forth in
Article IV, Article V or Article VI or this Agreement.
          (b) Any Indemnified Amounts shall be paid by the Servicer to the
Administrative Agent, for the benefit of the applicable Indemnified Party,
within two Business Days following receipt by the Servicer of the Administrative
Agent’s written demand therefor (and the Administrative Agent shall pay such
amounts to the applicable Indemnified Party promptly after the receipt by the
Administrative Agent of such amounts).
          (c) If the Servicer has made any indemnity payments to the
Administrative Agent, on behalf of an Indemnified Party pursuant to this
Section 8.02 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Servicer, without interest.
          (d) The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Loan Assets.
          (e) The obligations of the Servicer under this Section 8.02 shall
survive the resignation or removal of the Administrative Agent, the Lenders, the
Lender Agents, the Collateral Agent, the Account Bank or the Collateral
Custodian and the termination of this Agreement.
          (f) Any indemnification pursuant to this Section 8.02 shall not be
payable from the Collateral Portfolio.
          Each applicable Indemnified Party shall deliver to the Indemnifying
Party under Section 8.01 and Section 8.02, within a reasonable time after such
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by such Indemnified Party relating to the
claim giving rise to the Indemnified Amounts.

-116-



--------------------------------------------------------------------------------



 



     SECTION 8.03 Legal Proceedings. In the event an Indemnified Party becomes
involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in writing of the nature and
particulars of the Action; provided that its failure to do so shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
failure has a material adverse effect on the Indemnifying Party. Upon written
notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 8.01, the first sentence of Section 8.02 or Section 8.02(d), as
applicable), the Indemnifying Party may assume the defense of the Action at its
expense with counsel reasonably acceptable to the Indemnified Party. The
Indemnified Party shall have the right to retain separate counsel in connection
with the Action, and the Indemnifying Party shall not be liable for the legal
fees and expenses of the Indemnified Party after the Indemnifying Party has done
so; provided that if the Indemnified Party determines in good faith that there
may be a conflict between the positions of the Indemnified Party and the
Indemnifying Party in connection with the Action, or that the Indemnifying Party
is not conducting the defense of the Action in a manner reasonably protective of
the interests of the Indemnified Party, the reasonable legal fees and expenses
of the Indemnified Party shall be paid by the Indemnifying Party; provided,
further, that the Indemnifying Party shall not, in connection with any one
Action or separate but substantially similar or related Actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees or expenses of more than one separate firm of attorneys (and
any required local counsel) for such Indemnified Party, which firm (and local
counsel, if any) shall be designated in writing to the Indemnifying Party by the
Indemnified Party. If the Indemnifying Party elects to assume the defense of the
Action, it shall have full control over the conduct of such defense; provided
that the Indemnifying Party and its counsel shall, as reasonably requested by
the Indemnified Party or its counsel, consult with and keep them informed with
respect to the conduct of such defense. The Indemnifying Party shall not settle
an Action without the prior written approval of the Indemnified Party unless
such settlement provides for the full and unconditional release of the
Indemnified Party from all liability in connection with the Action. The
Indemnified Party shall reasonably cooperate with the Indemnifying Party in
connection with the defense of the Action.
     SECTION 8.04 After-Tax Basis. Indemnification under Section 8.01 and 8.02
shall be in an amount necessary to make the Indemnified Party whole after taking
into account any Tax consequences to the Indemnified Party of the receipt of the
indemnity provided hereunder, including the effect of such Tax or refund on the
amount of Tax measured by net income or profits that is or was payable by the
Indemnified Party.
ARTICLE IX.
THE ADMINISTRATIVE AGENT AND LENDER AGENTS
     SECTION 9.01 The Administrative Agent.
          (a) Appointment. Each Lender Agent and each Secured Party hereby
appoints and authorizes the Administrative Agent as its agent hereunder and
hereby further authorizes the

-117-



--------------------------------------------------------------------------------



 



Administrative Agent to appoint additional agents to act on its behalf and for
the benefit of each Lender Agent and each Secured Party. Each Lender Agent and
each Secured Party further authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Transaction Documents as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Transaction Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth in this Agreement, nor shall the Administrative Agent have
or be deemed to have any fiduciary relationship with any Lender or Lender Agent,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Transaction Document
or otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
          (b) Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.
          (c) Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement or any of the other Transaction
Documents, except for its or their own gross negligence or willful misconduct.
Each Lender, Lender Agent and each Secured Party hereby waives any and all
claims against the Administrative Agent or any of its Affiliates for any action
taken or omitted to be taken by the Administrative Agent or any of its
Affiliates under or in connection with this Agreement or any of the other
Transaction Documents, except for its or their own gross negligence or willful
misconduct. Without limiting the foregoing, the Administrative Agent: (i) may
consult with legal counsel (including counsel for the Borrower or the
Transferor), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(ii) makes no warranty or representation and shall not be responsible for any
statements, warranties or representations made in or in connection with this
Agreement; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any of the other Transaction Documents on the part of the Borrower,
the Transferor, or the Servicer or to inspect the property (including the books
and records) of the Borrower, the Transferor, or the Servicer; (iv) shall not be
responsible for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto; and (v) shall incur no liability under or in respect of this
Agreement or any of the other Transaction Documents by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing

-118-



--------------------------------------------------------------------------------



 



(which may be by facsimile) believed by it to be genuine and signed or sent by
the proper party or parties.
          (d) Actions by Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Lender Agents as it deems appropriate and, if it so requests,
it shall first be indemnified to its satisfaction by the Lenders and Lender
Agents against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Transaction Document in accordance with a
request or consent of the Lender Agents; provided, that, notwithstanding
anything to the contrary herein, the Administrative Agent shall not be required
to take any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise. In the event the
Administrative Agent requests the consent of a Lender Agent pursuant to the
foregoing provisions and the Administrative Agent does not receive a consent
(either positive or negative) from such Person within ten Business Days of such
Person’s receipt of such request, then such Lender or Lender Agent shall be
deemed to have declined to consent to the relevant action.
          (e) Notice of Event of Default, Unmatured Event of Default or Servicer
Termination Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default, Unmatured Event of
Default or Servicer Termination Event, unless the Administrative Agent has
received written notice from a Lender, Lender Agent, the Borrower or the
Servicer referring to this Agreement, describing such Event of Default,
Unmatured Event of Default or Servicer Termination Event and stating that such
notice is a “Notice of Event of Default,” “Notice of Unmatured Event of Default”
or “Notice of Servicer Termination Event,” as applicable. The Agent shall
(subject to Section 9.01(c)) take such action with respect to such Event of
Default, Unmatured Event of Default or Servicer Termination Event as may be
requested by the Lender Agents acting jointly or as the Administrative Agent
shall deem advisable or in the best interest of the Lender Agents.
          (f) Credit Decision with Respect to the Administrative Agent. Each
Lender Agent and each Secured Party acknowledges that none of the Administrative
Agent or any of its Affiliates has made any representation or warranty to it,
and that no act by the Administrative Agent hereinafter taken, including any
consent to and acceptance of any assignment or review of the affairs of the
Borrower, the Servicer, the Transferor or any of their respective Affiliates or
review or approval of any of the Collateral Portfolio, shall be deemed to
constitute any representation or warranty by any of the Administrative Agent or
its Affiliates to any Lender Agent as to any matter, including whether the
Administrative Agent has disclosed material information in its possession. Each
Lender Agent and each Secured Party acknowledges that it has, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based upon such documents and information as it has
deemed appropriate, made its own evaluation and decision to enter into this
Agreement and the other Transaction Documents to which it is a party. Each
Lender Agent and each Secured Party also acknowledges that it will,
independently and without reliance upon the Administrative

-119-



--------------------------------------------------------------------------------



 



Agent, or any of the Administrative Agent’s Affiliates, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under this Agreement and
the other Transaction Documents to which it is a party. Each Lender Agent and
each Secured Party hereby agrees that the Administrative Agent shall not have
any duty or responsibility to provide any Lender Agent with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower, the Servicer, the
Transferor or their respective Affiliates which may come into the possession of
the Administrative Agent or any of its Affiliates.
          (g) Indemnification of the Administrative Agent. Each Lender Agent
agrees to indemnify the Administrative Agent (to the extent not reimbursed by
the Borrower or the Servicer), ratably in accordance with the Pro Rata Share of
its related Lender, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any of the other Transaction Documents, or any
action taken or omitted by the Administrative Agent hereunder or thereunder;
provided that the Lender Agents shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct; provided, further, that no action taken in
accordance with the directions of the Lender Agents shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Article IX. Without limitation of the foregoing, each Lender Agent agrees to
reimburse the Administrative Agent, ratably in accordance with the Pro Rata
Share of its related Lender, promptly upon demand for any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Lender Agents or Lenders hereunder and/or thereunder
and to the extent that the Administrative Agent is not reimbursed for such
expenses by the Borrower or the Servicer.
          (h) Successor Administrative Agent. The Administrative Agent may
resign at any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Lender Agent and the Borrower and may be removed at any
time with cause by the Lender Agents and the Borrower acting jointly. Upon any
such resignation or removal, the Lender Agents acting jointly shall appoint a
successor Administrative Agent. Each Lender Agent agrees that it shall not
unreasonably withhold or delay its approval of the appointment of a successor
Administrative Agent. If no such successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the removal
of the retiring Administrative Agent, then the retiring Administrative Agent
may, on behalf of the Secured Parties, appoint a successor Administrative Agent
which successor Administrative Agent shall be either (i) a commercial bank
organized under the laws of the United States or of any state thereof and have a
combined capital and surplus of at least $50,000,000 or (ii) an Affiliate of
such a bank. Upon the acceptance of any

-120-



--------------------------------------------------------------------------------



 



appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article IX shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.
          (i) Payments by the Administrative Agent. Unless specifically
allocated to a specific Lender Agent pursuant to the terms of this Agreement,
all amounts received by the Administrative Agent on behalf of the Lender Agents
shall be paid by the Administrative Agent to the Lender Agents in accordance
with their related Lender’s respective Pro Rata Shares in the applicable
Advances Outstanding, or if there are no Advances Outstanding in accordance with
their related Lender’s most recent Commitments, on the Business Day received by
the Administrative Agent, unless such amounts are received after 12:00 noon on
such Business Day, in which case the Administrative Agent shall use its
reasonable efforts to pay such amounts to each Lender Agent on such Business
Day, but, in any event, shall pay such amounts to such Lender Agent not later
than the following Business Day.
     SECTION 9.02 The Lender Agents.
          (a) Authorization and Action. Each Lender, respectively, hereby
designates and appoints its applicable Lender Agent to act as its agent
hereunder and under each other Transaction Document, and authorizes such Lender
Agent to take such actions as agent on its behalf and to exercise such powers as
are delegated to such Lender Agent by the terms of this Agreement and the other
Transaction Documents, together with such powers as are reasonably incidental
thereto. No Lender Agent shall have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with its related Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
such Lender Agent shall be read into this Agreement or any other Transaction
Document or otherwise exist for such Lender Agent. In performing its functions
and duties hereunder and under the other Transaction Documents, each Lender
Agent shall act solely as agent for its related Lender and does not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for the Borrower or the Servicer or any of the Borrower’s or the
Servicer’s successors or assigns. No Lender Agent shall be required to take any
action that exposes such Lender Agent to personal liability or that is contrary
to this Agreement, any other Transaction Document or Applicable Law. The
appointment and authority of each Lender Agent hereunder shall terminate upon
the indefeasible payment in full of all Obligations. Each Lender Agent hereby
authorizes the Administrative Agent to file any UCC financing statement deemed
necessary by the Administrative Agent on behalf of such Lender Agent (the terms
of which shall be binding on such Lender Agent).
          (b) Delegation of Duties. Each Lender Agent may execute any of its
duties under this Agreement and each other Transaction Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Lender Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

-121-



--------------------------------------------------------------------------------



 



          (c) Exculpatory Provisions. Neither any Lender Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to its related Lender for any recitals, statements, representations or
warranties made by the Borrower or the Servicer contained in Article IV, any
other Transaction Document or any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, this Agreement or any other Transaction Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, any other Transaction Document or any other document furnished in
connection herewith or therewith, or for any failure of the Borrower or the
Servicer to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in this Agreement, or for the
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith. No Lender Agent shall be under any obligation to its
related Lender to ascertain or to inquire as to the observance or performance of
any of the agreements or covenants contained in, or conditions of, this
Agreement or any other Transaction Document, or to inspect the properties, books
or records of the Borrower or the Servicer. No Lender Agent shall be deemed to
have knowledge of any Event of Default or Unmatured Event of Default unless such
Lender Agent has received notice from the Borrower or its related Lender.
          (d) Reliance by Lender Agent. Each Lender Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Borrower),
independent accountants and other experts selected by such Lender Agent. Each
Lender Agent shall in all cases be fully justified in failing or refusing to
take any action under this Agreement or any other Transaction Document unless it
shall first receive such advice or concurrence of its related Lender as it deems
appropriate and it shall first be indemnified to its satisfaction by its related
Lender; provided that, unless and until such Lender Agent shall have received
such advice, such Lender Agent may take or refrain from taking any action, as
the Lender Agent shall deem advisable and in the best interests of its related
Lender. Each Lender Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of its related Lender, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon its related Lender.
          (e) Non-Reliance on Lender Agent. Each Lender expressly acknowledges
that neither its related Lender Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by such Lender Agent hereafter taken,
including, without limitation, any review of the affairs of the Borrower or the
Servicer, shall be deemed to constitute any representation or warranty by such
Lender Agent. Each Lender represents and warrants to its related Lender Agent
that it has and will, independently and without reliance upon its related Lender
Agent, and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Borrower and made its own decision to enter into this Agreement, the other
Transaction Documents and all other documents related hereto or thereto.

-122-



--------------------------------------------------------------------------------



 



          (f) Lender Agents are in their Respective Individual Capacities. Each
Lender Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrower or any Affiliate of
the Borrower as though such Lender Agent were not a Lender Agent hereunder. With
respect to Advances pursuant to this Agreement, each Lender Agent shall have the
same rights and powers under this Agreement in its individual capacity as any
Lender and may exercise the same as though it were not a Lender Agent, and the
terms “Lender,” and “Lenders,” shall include the Lender Agent in its individual
capacity.
          (g) Successor Lender Agent. Each Lender Agent may, upon five days’
notice to the Borrower and its related Lender, and such Lender Agent will, upon
the direction of its related Lender resign as the Lender Agent for such Lender.
If any Lender Agent shall resign, then its related Lender during such five day
period shall appoint a successor agent. If for any reason no successor agent is
appointed by such Lender during such five day period, then effective upon the
termination of such five day period, and the Borrower shall make all payments in
respect of the Obligations due to such Lender directly to such Lender, and for
all purposes shall deal directly with such Lender. After any retiring Lender
Agent’s resignation hereunder as a Lender Agent, the provisions of Articles VIII
and IX shall inure to its benefit with respect to any actions taken or omitted
to be taken by it while it was a Lender Agent under this Agreement.
ARTICLE X.
COLLATERAL AGENT
     SECTION 10.01 Designation of Collateral Agent.
          (a) Initial Collateral Agent. Each of the Borrower, the Lender Agents
and the Administrative Agent hereby designate and appoint the Collateral Agent
to act as its agent for the purposes of perfection of a security interest in the
Collateral Portfolio and hereby authorizes the Collateral Agent to take such
actions on its behalf and on behalf of each of the Secured Parties and to
exercise such powers and perform such duties as are expressly granted to the
Collateral Agent by this Agreement. The Collateral Agent hereby accepts such
agency appointment to act as Collateral Agent pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Agent pursuant to the
terms hereof.
          (b) Successor Collateral Agent. Upon the Collateral Agent’s receipt of
a Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 10.05, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.
          (c) Secured Party. The Administrative Agent, the Lender Agents and the
Lenders hereby appoint Wells Fargo, in its capacity as Collateral Agent
hereunder, as their agent for the purposes of perfection of a security interest
in the Collateral Portfolio. Wells Fargo, in its capacity as Collateral Agent
hereunder, hereby accepts such appointment and agrees to perform the duties set
forth in Section 10.02(b).
     SECTION 10.02 Duties of Collateral Agent.

-123-



--------------------------------------------------------------------------------



 



          (a) Appointment. The Borrower, the Lender Agents and the
Administrative Agent each hereby appoints Wells Fargo to act as Collateral
Agent, for the benefit of the Secured Parties. The Collateral Agent hereby
accepts such appointment and agrees to perform the duties and obligations with
respect thereto set forth herein.
          (b) Duties. On or before the initial Advance Date, and until its
removal pursuant to Section 10.05, the Collateral Agent shall perform, on behalf
of the Secured Parties, the following duties and obligations:
          (i) The Collateral Agent shall calculate amounts to be remitted
pursuant to Section 2.04 to the applicable parties and notify the Servicer and
the Administrative Agent in the event of any discrepancy between the Collateral
Agent’s calculations and the Servicing Report (such dispute to be resolved in
accordance with Section 2.05);
          (ii) The Collateral Agent shall make payments pursuant to the terms of
the Servicing Report or as otherwise directed in accordance with Sections 2.04
or 2.05 (the “Payment Duties”).
          (iii) The Collateral Agent shall provide to the Servicer a copy of all
written notices and communications identified as being sent to it in connection
with the Loan Assets and the other Collateral Portfolio held hereunder which it
receives from the related Obligor, participating bank and/or agent bank. In no
instance shall the Collateral Agent be under any duty or obligation to take any
action on behalf of the Servicer in respect of the exercise of any voting or
consent rights, or similar actions, unless it receives specific written
instructions from the Servicer, prior to the occurrence of an Event of Default
or the Administrative Agent, after the occurrence of Event of Default, in which
event the Collateral Agent shall vote, consent or take such other action in
accordance with such instructions.
     (c) (i) The Administrative Agent, each Lender Agent and each Secured Party
further authorizes the Collateral Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are expressly delegated to the Collateral Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality of the foregoing,
each Secured Party hereby appoints the Collateral Agent (acting at the direction
of the Administrative Agent) as its agent to execute and deliver all further
instruments and documents, and take all further action that the Administrative
Agent deems necessary or desirable in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, without limitation, the execution by the Collateral Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Loan Assets now
existing or hereafter arising, and such other instruments or notices, as may be
necessary or appropriate for the purposes stated hereinabove. Nothing in this
Section 10.02(c) shall be deemed to relieve the Borrower or the Servicer of
their respective obligations to protect the interest of the Collateral Agent

-124-



--------------------------------------------------------------------------------



 



(for the benefit of the Secured Parties) in the Collateral Portfolio, including
to file financing and continuation statements in respect of the Collateral
Portfolio in accordance with Section 5.01(t).
     (ii) The Administrative Agent may direct the Collateral Agent to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral Agent
shall not be required to take any action hereunder at the request of the
Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Agent, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Agent to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Agent requests the consent of
the Administrative Agent and the Collateral Agent does not receive a consent
(either positive or negative) from the Administrative Agent within 10 Business
Days of its receipt of such request, then the Administrative Agent shall be
deemed to have declined to consent to the relevant action.
     (iii) Except as expressly provided herein, the Collateral Agent shall not
be under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement
(x) unless and until (and to the extent) expressly so directed by the
Administrative Agent or (y) prior to the Facility Maturity Date (and upon such
occurrence, the Collateral Agent shall act in accordance with the written
instructions of the Administrative Agent pursuant to clause (x)). The Collateral
Agent shall not be liable for any action taken, suffered or omitted by it in
accordance with the request or direction of any Secured Party, to the extent
that this Agreement provides such Secured Party the right to so direct the
Collateral Agent, or the Administrative Agent. The Collateral Agent shall not be
deemed to have notice or knowledge of any matter hereunder, including an Event
of Default, unless a Responsible Officer of the Collateral Agent has knowledge
of such matter or written notice thereof is received by the Collateral Agent.
          (d) If, in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, the
Collateral Agent may request written instructions from the Administrative Agent
as to the course of action desired by it. If the Collateral Agent does not
receive such instructions within two Business Days after it has requested them,
the Collateral Agent may, but shall be under no duty to, take or refrain from
taking any such courses of action. The Collateral Agent shall act in accordance
with instructions received after such two Business Day period except to the
extent it has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

-125-



--------------------------------------------------------------------------------



 



          (e) Concurrently herewith, the Administrative Agent directs the
Collateral Agent and the Collateral Agent is authorized to enter into the Pledge
Agreement, Collection Account Agreement and Unfunded Exposure Account Agreement.
For the avoidance of doubt, all of the Collateral Agent’s rights, protections
and immunities provided herein shall apply to the Collateral Agent for any
actions taken or omitted to be taken under the Pledge Agreement, Collection
Account Agreement and Unfunded Exposure Account Agreement in such capacity.
     SECTION 10.03 Merger or Consolidation.
          Any Person (i) into which the Collateral Agent may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Agent shall be a party, or (iii) that may succeed to the properties
and assets of the Collateral Agent substantially as a whole, which Person in any
of the foregoing cases executes an agreement of assumption to perform every
obligation of the Collateral Agent hereunder, shall be the successor to the
Collateral Agent under this Agreement without further act of any of the parties
to this Agreement.
     SECTION 10.04 Collateral Agent Compensation.
          As compensation for its Collateral Agent activities hereunder, the
Collateral Agent shall be entitled to the Collateral Agent Fees and Collateral
Agent Expenses from the Borrower as set forth in the Wells Fargo Fee Letter,
payable to the extent of funds available therefor pursuant to the provisions of
Section 2.04. The Collateral Agent’s entitlement to receive the Collateral Agent
Fees shall cease on the earlier to occur of: (i) its removal as Collateral Agent
pursuant to Section 10.05 or (ii) the termination of this Agreement.
     SECTION 10.05 Collateral Agent Removal.
          The Collateral Agent may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Agent (the
“Collateral Agent Termination Notice”); provided, notwithstanding its receipt of
a Collateral Agent Termination Notice, the Collateral Agent shall continue to
act in such capacity until a successor Collateral Agent has been appointed and
has agreed to act as Collateral Agent hereunder; provided that the Collateral
Agent shall continue to receive compensation of its fees and expenses in
accordance with Section 10.04 above while so serving as the Collateral Agent
prior to a successor Collateral Agent being appointed.
     SECTION 10.06 Limitation on Liability.
          (a) The Collateral Agent may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Agent may rely conclusively on and shall be fully protected in
acting upon (a) the written instructions of any designated officer of the
Administrative Agent or (b) the verbal instructions of the Administrative Agent.
          (b) The Collateral Agent may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of

-126-



--------------------------------------------------------------------------------



 



any action taken, suffered or omitted by it hereunder in good faith and in
accordance with the advice or opinion of such counsel.
          (c) The Collateral Agent shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties.
          (d) The Collateral Agent makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Agent shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.
          (e) The Collateral Agent shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Agent. Notwithstanding any provision to the contrary
elsewhere in the Transaction Documents, the Collateral Agent shall not have any
fiduciary relationship with any party hereto or any Secured Party in its
capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Transaction
Documents or otherwise exist against the Collateral Agent. Without limiting the
generality of the foregoing, it is hereby expressly agreed and stipulated by the
other parties hereto that the Collateral Agent shall not be required to exercise
any discretion hereunder and shall have no investment or management
responsibility.
          (f) The Collateral Agent shall not be required to expend or risk its
own funds in the performance of its duties hereunder.
          (g) It is expressly agreed and acknowledged that the Collateral Agent
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral Portfolio.
          (h) Subject in all cases to the last sentence of Section 2.05, in case
any reasonable question arises as to its duties hereunder, the Collateral Agent
may, prior to the occurrence of an Event of Default or the Facility Maturity
Date, request instructions from the Servicer and may, after the occurrence of an
Event of Default or the Facility Maturity Date, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Servicer or the
Administrative Agent, as applicable. The Collateral Agent shall in all events
have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent. In no event shall
the Collateral Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

-127-



--------------------------------------------------------------------------------



 



          (i) The Collateral Agent shall not be liable for the acts or omissions
of the Collateral Custodian under this Agreement and shall not be required to
monitor the performance of the Collateral Custodian. Notwithstanding anything
herein to the contrary, the Collateral Agent shall have no duty to perform any
of the duties of the Collateral Custodian under this Agreement.
     SECTION 10.07 Collateral Agent Resignation.
          The Collateral Agent may resign at any time by giving not less than
90 days written notice thereof to the Administrative Agent and with the consent
of the Administrative Agent, which consent shall not be unreasonably withheld.
Upon receiving such notice of resignation, the Administrative Agent shall
promptly appoint a successor collateral agent or collateral agents by written
instrument, in duplicate, executed by the Administrative Agent, one copy of
which shall be delivered to the Collateral Agent so resigning and one copy to
the successor collateral agent or collateral agents, together with a copy to the
Borrower, Servicer and Collateral Custodian. If no successor collateral agent
shall have been appointed and an instrument of acceptance by a successor
Collateral Agent shall not have been delivered to the Collateral Agent within
45 days after the giving of such notice of resignation, the resigning Collateral
Agent may petition any court of competent jurisdiction for the appointment of a
successor Collateral Agent. Notwithstanding anything herein to the contrary, the
Collateral Agent may not resign prior to a successor Collateral Agent being
appointed.
ARTICLE XI.
MISCELLANEOUS
     SECTION 11.01 Amendments and Waivers.
          (a) (i) No amendment or modification of any provision of this
Agreement shall be effective without the written agreement of the Borrower, the
Servicer, the Required Lenders, the Administrative Agent and, solely if such
amendment or modification would adversely affect the rights and obligations of
the Collateral Agent, the Account Bank or the Collateral Custodian, the written
agreement of the Collateral Agent, the Account Bank or the Collateral Custodian,
as applicable; (ii) no termination or waiver of any provision of this Agreement
or consent to any departure therefrom by the Borrower or the Servicer shall be
effective without the written concurrence of the Administrative Agent and the
Required Lenders and (iii) no amendment, waiver or modification adversely
affecting the rights or obligations of any Hedge Counterparty shall be effective
without the written agreement of such Person. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
          (b) Notwithstanding the provisions of Section 11.01(a), the written
consent of all of the Lenders shall be required for any amendment, modification
or waiver (i) reducing any outstanding Advances, or the Yield thereon,
(ii) postponing any date for any payment of any Advance, or the Yield thereon,
(iii) modifying the provisions of this Section 11.01, (iv) modifying the
provisions of Section 2.22 or (v) extending the Stated Maturity Date or clause
(i) of the definition of “Reinvestment Period”.

-128-



--------------------------------------------------------------------------------



 



     SECTION 11.02 Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail) and faxed, e-mailed or
delivered, to each party hereto, at its address set forth under its name on the
signature pages hereto or at such other address as shall be designated by such
party in a written notice to the other parties hereto. Notices and
communications by facsimile and e-mail shall be effective when sent (and shall
be followed by hard copy sent by regular mail), and notices and communications
sent by other means shall be effective when received.
     SECTION 11.03 No Waiver; Remedies. No failure on the part of the
Administrative Agent, the Collateral Agent, any Lender or any Lender Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
     SECTION 11.04 Binding Effect; Assignability; Multiple Lenders.
          (a) This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Servicer, the Administrative Agent, each Lender, the Lender
Agents, the Collateral Agent, the Account Bank, the Collateral Custodian and
their respective successors and permitted assigns. Each Lender and their
respective successors and assigns may assign, or grant a security interest or
sell a participation interest in, (i) this Agreement and such Lender’s rights
and obligations hereunder and interest herein in whole or in part (including by
way of the sale of participation interests therein) and/or (ii) any Advance (or
portion thereof) or any Variable Funding Note (or any portion thereof) to any
Person other than the Borrower or an Affiliate thereof; provided that,
(x) unless the Borrower shall otherwise consent, a Lender may only assign, grant
a security interest or sell a participation in, its rights and obligations
hereunder to an Affiliate or a Permitted Assignee who is not a Prohibited
Transferee, (y) after an Event of Default has occurred, a Lender may assign its
rights and obligations hereunder to any Person and (z) any Conduit Lender shall
not need prior consent to at any time assign, or grant a security interest or
sell a participation interest in, any Advance (or portion thereof) to a
Liquidity Bank or any commercial paper conduit sponsored by a Liquidity Bank or
an Affiliate of its related Lender Agent. Any such assignee shall execute and
deliver to the Servicer, the Borrower and the Administrative Agent a
fully-executed Transferee Letter substantially in the form of Exhibit O hereto
(a “Transferee Letter”) and a fully-executed Joinder Supplement. The parties to
any such assignment, grant or sale of a participation interest shall execute and
deliver to the related Lender Agent for its acceptance and recording in its
books and records, such agreement or document as may be satisfactory to such
parties and the applicable Lender Agent. None of the Borrower, the Transferor or
the Servicer may assign, or permit any Lien to exist upon, any of its rights or
obligations hereunder or under any Transaction Document or any interest herein
or in any Transaction Document without the prior written consent of each Lender
Agent and the Administrative Agent.
          (b) Notwithstanding any other provision of this Section 11.04, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including, without limitation, rights to payment of principal and
interest) under this Agreement to secure

-129-



--------------------------------------------------------------------------------



 



obligations of such Lender to a Federal Reserve Bank, without notice to or
consent of the Borrower or the Administrative Agent; provided that no such
pledge or grant of a security interest shall release such Lender from any of its
obligations hereunder, or substitute any such pledgee or grantee for such Lender
as a party hereto.
          (c) Each Hedge Counterparty, each Affected Party and each Indemnified
Party shall be an express third party beneficiary of this Agreement.
     SECTION 11.05 Term of This Agreement. This Agreement, including, without
limitation, the Borrower’s representations and covenants set forth in Articles
IV and V and the Servicer’s representations, covenants and duties set forth in
Articles IV, V and VI, shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Borrower or
the Servicer pursuant to Articles III and IV and the indemnification and payment
provisions of Article VIII, IX and Article XI and the provisions of
Section 2.10, Section 2.11, Section 11.07, Section 11.08 and Section 11.09 shall
be continuing and shall survive any termination of this Agreement.
     SECTION 11.06 GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.
     SECTION 11.07 Costs, Expenses and Taxes.
          (a) In addition to the rights of indemnification granted to the
Collateral Agent, the Account Bank, the Administrative Agent, the Lenders, the
Lender Agents, the Collateral Custodian and their respective Affiliates under
Section 8.01 and Section 8.02 hereof, each of the Borrower, the Servicer and the
Transferor agrees to pay on demand all out-of-pocket costs and expenses of the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank and the Collateral Custodian incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing),
syndication, renewal, amendment or modification of, any waiver or consent issued
in connection with, this Agreement, the Transaction Documents and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the fees and out-of-pocket expenses of counsel for the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank and the Collateral Custodian with respect thereto and with respect
to advising the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank and the Collateral Custodian as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and all out-of-pocket costs
and expenses, if any (including counsel fees and expenses), incurred by the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank or the Collateral Custodian in connection with the enforcement or
potential enforcement of this Agreement or any

-130-



--------------------------------------------------------------------------------



 



Transaction Document by such Person and the other documents to be delivered
hereunder or in connection herewith.
          (b) The Borrower, the Servicer and the Transferor shall pay on demand
any and all stamp, sales, excise and other Taxes and fees payable or determined
to be payable to any Governmental Authority in connection with the execution,
delivery, filing and recording of this Agreement, the other Transaction
Documents or any other document providing liquidity support, credit enhancement
or other similar support to the Lenders in connection with this Agreement or the
funding or maintenance of Advances hereunder.
          (c) The Servicer and the Transferor shall pay on demand all other
out-of-pocket costs, expenses and Taxes (excluding Taxes imposed on or measured
by net income) incurred by the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Agent, the Collateral Custodian and the Account Bank,
including, without limitation, all costs and expenses incurred by the
Administrative Agent, the Lender Agents and the Lenders in connection with
periodic audits of the Borrower’s, the Transferor’s or the Servicer’s books and
records.
     SECTION 11.08 No Proceedings.
          (a) Each of the parties hereto (other than the Administrative Agent
with the consent of the Lender Agents) and each Hedge Counterparty (by accepting
the benefits of this Agreement) agree that it will not institute against, or
join any other Person in instituting against, the Borrower any proceedings of
the type referred to in the definition of Bankruptcy Event so long as there
shall not have elapsed one year and one day (or such longer preference period as
shall then be in effect) since the Collection Date.
          (b) Each of the parties hereto (other than any Conduit Lender) and
each Hedge Counterparty (by accepting the benefits of this Agreement) hereby
agrees that it will not institute against, or join any other Person in
instituting against, any Conduit Lender, the Administrative Agent, or any
Liquidity Banks any Bankruptcy Proceeding so long as any commercial paper issued
by such Conduit Lender shall be outstanding and there shall not have elapsed one
year and one day (or such longer preference period as shall then be in effect)
since the last day on which any such commercial paper shall have been
outstanding.
     SECTION 11.09 Recourse Against Certain Parties.
          (a) No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders, the Lender Agents or any
Secured Party as contained in this Agreement or any other agreement, instrument
or document entered into by the Administrative Agent, the Lenders, the Lender
Agents or any Secured Party pursuant hereto or in connection herewith shall be
had against any administrator of the Administrative Agent, the Lenders, the
Lender Agents or any Secured Party or any incorporator, affiliate, stockholder,
officer, employee or director of the Administrative Agent, the Lenders, the
Lender Agents or any Secured Party or of any such administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of each party hereto contained in this Agreement and all of the

-131-



--------------------------------------------------------------------------------



 



other agreements, instruments and documents entered into by the Administrative
Agent, the Lenders, the Lender Agents or any Secured Party pursuant hereto or in
connection herewith are, in each case, solely the corporate obligations of such
party (and nothing in this Section 11.09 shall be construed to diminish in any
way such corporate obligations of such party), and that no personal liability
whatsoever shall attach to or be incurred by any administrator of the
Administrative Agent, the Lenders, the Lender Agents or any Secured Party or any
incorporator, stockholder, affiliate, officer, employee or director of the
Lenders, the Lender Agents or the Administrative Agent or of any such
administrator, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of the Administrative Agent, the Lenders,
the Lender Agents or any Secured Party contained in this Agreement or in any
other such instruments, documents or agreements, or are implied therefrom, and
that any and all personal liability of every such administrator of the
Administrative Agent, the Lenders, the Lender Agents or any Secured Party and
each incorporator, stockholder, affiliate, officer, employee or director of the
Administrative Agent, the Lenders, the Lender Agents or any Secured Party or of
any such administrator, or any of them, for breaches by the Administrative
Agent, the Lenders, the Lender Agents or any Secured Party of any such
obligations, covenants or agreements, which liability may arise either at common
law or in equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement.
          (b) Notwithstanding any contrary provision set forth herein, no claim
may be made by the Borrower, the Transferor or the Servicer or any other Person
against the Administrative Agent, the Lenders, the Lender Agents or any Secured
Party or their respective Affiliates, directors, officers, employees, attorneys
or agents for any special, indirect, consequential or punitive damages in
respect to any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and the Borrower,
the Transferor and the Servicer each hereby waives, releases, and agrees not to
sue upon any claim for any such damages, whether or not accrued and whether or
not known or suspected.
          (c) No obligation or liability to any Obligor under any of the Loan
Assets is intended to be assumed by the Administrative Agent, the Lenders, the
Lender Agents or any Secured Party under or as a result of this Agreement and
the transactions contemplated hereby.
          (d) Notwithstanding anything in this Agreement to the contrary, no
Conduit Lender shall have any obligation to pay any amount required to be paid
by it hereunder in excess of any amount available to such Conduit Lender after
paying or making provision for the payment of its Commercial Paper Notes. All
payment obligations of each Conduit Lender hereunder are contingent on the
availability of funds in excess of the amounts necessary to pay its Commercial
Paper Notes; and each of the other parties hereto agrees that it will not have a
claim under Section 101(5) of the Bankruptcy Code if and to the extent that any
such payment obligation owed to it by a Conduit Lender exceeds the amount
available to such Conduit Lender to pay such amount after paying or making
provision for the payment of its Commercial Paper Notes.
          (e) The provisions of this Section 11.09 shall survive the termination
of this Agreement.

-132-



--------------------------------------------------------------------------------



 



     SECTION 11.10 Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by e-mail in portable document format (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
In the event that any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including fee letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings other than any fee letter delivered by the
Servicer to the Administrative Agent and the Lender Agents.
     SECTION 11.11 Consent to Jurisdiction; Service of Process.
          (a) Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
          (b) Each of the Borrower and the Servicer agrees that service of
process may be effected by mailing a copy thereof by registered or certified
mail, postage prepaid, to the Borrower or the Servicer, as applicable, at its
address specified in Section 11.02 or at such other address as the
Administrative Agent shall have been notified in accordance herewith. Nothing in
this Section 11.11 shall affect the right of the Lenders, the Lender Agents or
the Administrative Agent to serve legal process in any other manner permitted by
law.
     SECTION 11.12 Characterization of Conveyances Pursuant to the Purchase and
Sale Agreement.
          (a) It is the express intent of the parties hereto that the conveyance
of the Eligible Loan Assets by the Transferor to the Borrower as contemplated by
the Purchase and Sale Agreement be, and be treated for all purposes (other than
accounting purposes and subject to the tax characterization of the Borrower and
the Advances described in Section 5.01(aa) and Section 5.02(k) hereof) as, a
sale by the Transferor of such Eligible Loan Assets. It is, further, not the
intention of the parties that such conveyance be deemed a pledge of the Eligible
Loan Assets by the Transferor to the Borrower to secure a debt or other
obligation of the Transferor. However, in the event that, notwithstanding the
intent of the parties, the Eligible Loan Assets are

-133-



--------------------------------------------------------------------------------



 



held to continue to be property of the Transferor, then the parties hereto agree
that: (i) the Purchase and Sale Agreement shall also be deemed to be a security
agreement under Applicable Law; (ii) as set forth in the Purchase and Sale
Agreement, the transfer of the Eligible Loan Assets provided for in the Purchase
and Sale Agreement shall be deemed to be a grant by the Transferor to the
Borrower of a first priority security interest (subject only to Permitted Liens)
in all of the Transferor’s right, title and interest in and to the Eligible Loan
Assets and all amounts payable to the holders of the Eligible Loan Assets in
accordance with the terms thereof and all proceeds of the conversion, voluntary
or involuntary, of the foregoing into cash, instruments, securities or other
property, including, without limitation, all amounts from time to time held or
invested in the Controlled Accounts, whether in the form of cash, instruments,
securities or other property; (iii) the possession by the Borrower (or the
Collateral Custodian on its behalf) of Loan Assets and such other items of
property as constitute instruments, money, negotiable documents or chattel paper
shall be, subject to clause (iv), for purposes of perfecting the security
interest pursuant to the UCC; and (iv) acknowledgements from Persons holding
such property shall be deemed acknowledgements from custodians, bailees or
agents (as applicable) of the Borrower for the purpose of perfecting such
security interest under Applicable Law. The parties further agree that any
assignment of the interest of the Borrower pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of the Purchase and Sale Agreement. The Borrower shall, to
the extent consistent with this Agreement and the other Transaction Documents,
take such actions as may be necessary to ensure that, if the Purchase and Sale
Agreement was deemed to create a security interest in the Eligible Loan Assets,
such security interest would be deemed to be a perfected security interest of
first priority (subject only to Permitted Liens) under Applicable Law and will
be maintained as such throughout the term of this Agreement.
          (b) It is the intention of each of the parties hereto that the
Eligible Loan Assets conveyed by the Transferor to the Borrower pursuant to the
Purchase and Sale Agreement shall constitute assets owned by the Borrower and
shall not be part of the Transferor’s estate in the event of the filing of a
bankruptcy petition by or against the Transferor under any bankruptcy or similar
law.
          (c) The Borrower agrees to treat, and shall cause the Transferor to
treat, for all purposes (other than accounting purposes and subject to the tax
characterization of the Borrower and the Advances described in Section 5.01(aa)
and Section 5.02(k) hereof), the transactions effected by the Purchase and Sale
Agreement as sales of assets to the Borrower. The Borrower and the Servicer each
hereby agree to cause the Transferor to reflect in the Transferor’s financial
records and to include a note in the publicly filed annual and quarterly
financial statements of Fifth Street indicating that: (i) assets related to
transactions (including transactions pursuant to the Transaction Documents) that
do not meet SFAS 140 requirements for accounting sale treatment are reflected in
the consolidated balance sheet of Fifth Street, as finance receivables pledged
and non-recourse, secured borrowings and (ii) those assets are owned by a
special purpose entity that is consolidated in the financial statements of Fifth
Street, and the creditors of that special purpose entity have received ownership
and/or security interests in such assets and such assets are not intended to be
available to the creditors of sellers (or any affiliate of the sellers) of such
assets to that special purpose entity.
     SECTION 11.13 Confidentiality.

-134-



--------------------------------------------------------------------------------



 



          (a) Each of the Administrative Agent, the Lenders, the Lender Agents,
the Servicer, the Collateral Agent, the Borrower, the Account Bank, the
Transferor and the Collateral Custodian shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of the Agreement and
all information with respect to the other parties, including all information
regarding the business of the Borrower and the Servicer hereto and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
each such party and its officers and employees may (i) disclose such information
to its external accountants, investigators, auditors, attorneys or other agents,
including any valuation firm engaged by such party in connection with any due
diligence or comparable activities with respect to the transactions and Loan
Assets contemplated herein and the agents of such Persons (“Excepted Persons”);
provided that each Excepted Person shall, as a condition to any such disclosure,
agree for the benefit of the Administrative Agent, the Lenders, the Lender
Agents, the Servicer, the Collateral Agent, the Borrower, the Account Bank, the
Transferor and the Collateral Custodian that such information shall be used
solely in connection with such Excepted Person’s evaluation of, or relationship
with, the Borrower and its affiliates, (ii) disclose the existence of the
Agreement, but not the financial terms thereof, (iii) disclose such information
as is required by Applicable Law and (iv) disclose the Agreement and such
information in any suit, action, proceeding or investigation (whether in law or
in equity or pursuant to arbitration) involving any of the Transaction Documents
for the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies, or interests under or in
connection with any of the Transaction Documents. Notwithstanding the foregoing
provisions of this Section 11.13(a), the Servicer may, subject to Applicable Law
and the terms of any Loan Agreements, make available copies of the documents in
the Servicing Files and such other documents it holds in its capacity as
Servicer pursuant to the terms of this Agreement, to any of its creditors. It is
understood that the financial terms that may not be disclosed except in
compliance with this Section 11.13(a) include, without limitation, all fees and
other pricing terms, and all Events of Default, Servicer Termination Events, and
priority of payment provisions.
          (b) Anything herein to the contrary notwithstanding, the Borrower and
the Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Lenders, the Lender
Agents, the Account Bank, the Collateral Agent or the Collateral Custodian by
each other, (ii) by the Administrative Agent, the Lenders, the Lender Agents,
the Account Bank, the Collateral Agent and the Collateral Custodian to any
prospective or actual assignee or participant of any of them provided such
Person agrees to hold such information confidential, or (iii) by the
Administrative Agent, the Lenders, the Lender Agents, the Account Bank, the
Collateral Agent and the Collateral Custodian to any commercial paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to any Lender
or any Person providing financing to, or holding equity interests in, any
Conduit Lender, as applicable, and to any officers, directors, employees,
outside accountants and attorneys of any of the foregoing, provided each such
Person is informed of the confidential nature of such information. In addition,
the Lenders, the Lender Agents, the Administrative Agent, the Collateral Agent,
the Account Bank and the Collateral Custodian may disclose any such nonpublic
information as required pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).

-135-



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything herein to the contrary, the foregoing
shall not be construed to prohibit (i) disclosure of any and all information
that is or becomes publicly known; (ii) disclosure of any and all information
(a) if required to do so by any applicable statute, law, rule or regulation,
(b) to any government agency or regulatory body having or claiming authority to
regulate or oversee any respects of the Lenders’, the Lender Agents’, the
Administrative Agent’s, the Collateral Agent’s, the Account Bank’s or the
Collateral Custodian’s business or that of their affiliates, (c) pursuant to any
subpoena, civil investigative demand or similar demand or request of any court,
regulatory authority, arbitrator or arbitration to which the Administrative
Agent, any Lender, any Lender Agent, the Collateral Agent, the Collateral
Custodian or the Account Bank or an officer, director, employer, shareholder or
affiliate of any of the foregoing is a party, (d) in any preliminary or final
offering circular, registration statement or contract or other document approved
in advance by the Borrower, the Servicer or the Transferor or (e) to any
affiliate, independent or internal auditor, agent, employee or attorney of the
Collateral Agent or the Collateral Custodian having a need to know the same,
provided that the disclosing party advises such recipient of the confidential
nature of the information being disclosed; or (iii) any other disclosure
authorized by the Borrower, Servicer or the Transferor.
     SECTION 11.14 Non-Confidentiality of Tax Treatment.
          All parties hereto agree that each of them and each of their
employees, representatives, and other agents may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including, without limitation,
opinions or other tax analyses) that are provided to any of them relating to
such tax treatment and tax structure. “Tax treatment” and “tax structure” shall
have the same meaning as such terms have for purposes of Treasury
Regulation Section 1.6011-4; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, the
provisions of this Section 11.14 shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the transactions contemplated hereby.
     SECTION 11.15 Waiver of Set Off.
          Each of the parties hereto hereby waives any right of setoff it may
have or to which it may be entitled under this Agreement from time to time
against the Administrative Agent, the Lenders, the Lender Agents or their
respective assets.
     SECTION 11.16 Headings and Exhibits.
          The headings herein are for purposes of references only and shall not
otherwise affect the meaning or interpretation of any provision hereof. The
schedules and exhibits attached hereto and referred to herein shall constitute a
part of this Agreement and are incorporated into this Agreement for all
purposes.
     SECTION 11.17 Ratable Payments.
          If any Lender, whether by setoff or otherwise, shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) on account of

-136-



--------------------------------------------------------------------------------



 



Advances owing to it (other than pursuant to Breakage Fees, Section 2.10 or
Section 2.11) in excess of its ratable share of payments on account of the
Advances obtained by all the Lenders, such Lender shall forthwith purchase from
the other Lenders such participations in the Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, that, if all or any portion of such excess payment
is thereafter recovered from such purchasing Lender, such purchase from each
Lender shall be rescinded and such Lender shall repay to the purchasing Lender
the purchase price to the extent of such recovery together with an amount equal
to such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.
     SECTION 11.18 Failure of Borrower or Servicer to Perform Certain
Obligations.
          If the Borrower or the Servicer, as applicable, fails to perform any
of its agreements or obligations under Section 5.01(t), Section 5.02(r) or
Section 5.03(e), the Administrative Agent may (but shall not be required to)
itself perform, or cause performance of, such agreement or obligation, and the
expenses of the Administrative Agent incurred in connection therewith shall be
payable by the Borrower or the Servicer (on behalf of the Borrower), as
applicable, upon the Administrative Agent’s demand therefor.
     SECTION 11.19 Power of Attorney. The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral Portfolio and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral Portfolio as a financing statement in such
offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
interests of the Secured Parties in the Collateral Portfolio. This appointment
is coupled with an interest and is irrevocable.
     SECTION 11.20 Delivery of Termination Statements, Releases, etc. Upon
payment in full of all of the Obligations (other than unmatured contingent
indemnification obligations) and the termination of this Agreement, the
Administrative Agent and the Collateral Agent shall deliver to the Borrower
termination statements, reconveyances, releases and other documents necessary or
appropriate to evidence the termination of the Pledge and other Liens securing
the Obligations, all at the expense of the Borrower.
ARTICLE XII.
COLLATERAL CUSTODIAN
     SECTION 12.01 Designation of Collateral Custodian.
          (a) Initial Collateral Custodian. The role of Collateral Custodian
with respect to the Required Loan Documents shall be conducted by the Person
designated as Collateral

-137-



--------------------------------------------------------------------------------



 



Custodian hereunder from time to time in accordance with this Section 12.01.
Each of the Borrower, the Lender Agents and the Administrative Agent hereby
designate and appoint the Collateral Custodian to act as its agent and hereby
authorizes the Collateral Custodian to take such actions on its behalf and to
exercise such powers and perform such duties as are expressly granted to the
Collateral Custodian by this Agreement. The Collateral Custodian hereby accepts
such agency appointment to act as Collateral Custodian pursuant to the terms of
this Agreement, until its resignation or removal as Collateral Custodian
pursuant to the terms hereof.
          (b) Successor Collateral Custodian. Upon the Collateral Custodian’s
receipt of a Collateral Custodian Termination Notice from the Administrative
Agent of the designation of a successor Collateral Custodian pursuant to the
provisions of Section 12.05, the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder.
     SECTION 12.02 Duties of Collateral Custodian.
          (a) Appointment. The Borrower, the Lender Agents and the
Administrative Agent each hereby appoints Wells Fargo to act as Collateral
Custodian, for the benefit of the Secured Parties. The Collateral Custodian
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth herein.
          (b) Duties. From the Closing Date until its removal pursuant to
Section 12.05, the Collateral Custodian shall perform, on behalf of the Secured
Parties, the following duties and obligations:
          (i) The Collateral Custodian shall take and retain custody of the
Required Loan Documents delivered by the Borrower pursuant to Section 3.02(a)
and Section 3.04(b) hereof in accordance with the terms and conditions of this
Agreement, all for the benefit of the Secured Parties. Within five Business Days
of its receipt of any Required Loan Documents, the related Loan Asset Schedule
and a hard copy of the Loan Asset Checklist, the Collateral Custodian shall
review the Required Loan Documents to confirm that (A) such Required Loan
Documents have been executed (either an original or a copy, as indicated on the
Loan Asset Checklist) and have no mutilated pages, (B) filed stamped copies of
the UCC and other filings (required by the Required Loan Documents) are
included, (C) if listed on the Loan Asset Checklist, a copy of an Insurance
Policy with respect to any real or personal property constituting the Underlying
Collateral is included, and (D) the related original balance (based on a
comparison to the note or assignment agreement, as applicable), Loan Asset
number and Obligor name, as applicable, with respect to such Loan Asset is
referenced on the related Loan Asset Schedule (such items (A) through
(D) collectively, the “Review Criteria”). In order to facilitate the foregoing
review by the Collateral Custodian, in connection with each delivery of Required
Loan Documents hereunder to the Collateral Custodian, the Servicer shall provide
to the Collateral Custodian a hard copy (which may be preceded by an electronic
copy, as applicable) of the related Loan Asset Checklist which contains the Loan
Asset information with respect to the Required Loan Documents being delivered,
identification number and the name of the Obligor with respect to such Loan
Asset. Notwithstanding anything herein to the contrary, the Collateral
Custodian’s obligation to review the Required Loan Documents shall be limited to
reviewing such Required Loan

-138-



--------------------------------------------------------------------------------



 



Documents based on the information provided on the Loan Asset Checklist. If, at
the conclusion of such review, the Collateral Custodian shall determine that
(i) the original balance of the Loan Asset with respect to which it has received
Required Loan Documents is less than as set forth on the Loan Asset Schedule,
the Collateral Custodian shall notify the Administrative Agent and the Servicer
of such discrepancy within one Business Day, or (ii) any Review Criteria is not
satisfied, the Collateral Custodian shall within one Business Day notify the
Servicer of such determination and provide the Servicer with a list of the
non-complying Loan Assets and the applicable Review Criteria that they fail to
satisfy. The Servicer shall have five Business Days after notice or knowledge
thereof to correct any non-compliance with any Review Criteria. In addition, if
requested in writing (in the form of Exhibit N) by the Servicer and approved by
the Administrative Agent within 10 Business Days of the Collateral Custodian’s
delivery of such report, the Collateral Custodian shall return any Loan Asset
which fails to satisfy a Review Criteria to the Borrower. Other than the
foregoing, the Collateral Custodian shall not have any responsibility for
reviewing any Required Loan Documents. Notwithstanding anything to the contrary
contained herein, the Collateral Custodian shall have no duty or obligation with
respect to any Loan Asset checklist delivered to it in electronic form.
          (ii) In taking and retaining custody of the Required Loan Documents,
the Collateral Custodian shall be deemed to be acting as the agent of the
Secured Parties; provided that the Collateral Custodian makes no representations
as to the existence, perfection or priority of any Lien on the Required Loan
Documents or the instruments therein; and provided, further, that, the
Collateral Custodian’s duties shall be limited to those expressly contemplated
herein.
          (iii) All Required Loan Documents shall be kept in fire resistant
vaults, rooms or cabinets at the locations specified on the address of the
Collateral Custodian on the signature pages attached hereto, or at such other
office as shall be specified to the Administrative Agent and the Servicer by the
Collateral Custodian in a written notice delivered at least 30 days prior to
such change. All Required Loan Documents shall be placed together with an
appropriate identifying label and maintained in such a manner so as to permit
retrieval and access. The Collateral Custodian shall segregate the Required Loan
Documents on its inventory system and will not commingle the physical Required
Loan Documents with any other files of the Collateral Custodian other than
those, if any, relating to Fifth Street and its Affiliates and subsidiaries;
provided, however, the Collateral Custodian shall segregate any commingled files
upon written request of the Administrative Agent and the Borrower.
          (iv) On the 12th calendar day of every month (or if such day is not a
Business Day, the next succeeding Business Day), the Collateral Custodian shall
provide a written report to the Administrative Agent and the Servicer (in a form
mutually agreeable to the Administrative Agent and the Collateral Custodian)
identifying each Loan Asset for which it holds Required Loan Documents and the
applicable Review Criteria that any Loan Asset fails to satisfy.

-139-



--------------------------------------------------------------------------------



 



          (v) Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Custodian shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Custodian. Without limiting the generality of the
foregoing, it is hereby expressly agreed and stipulated by the other parties
hereto that the Collateral Custodian shall not be required to exercise any
discretion hereunder and shall have no investment or management responsibility.
     (c) (i) The Collateral Custodian agrees to cooperate with the
Administrative Agent and the Collateral Agent and deliver any Required Loan
Documents to the Collateral Agent or Administrative Agent (pursuant to a written
request in the form of Exhibit N), as applicable, as requested in order to take
any action that the Administrative Agent deems necessary or desirable in order
to perfect, protect or more fully evidence the security interests granted by the
Borrower hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including any rights arising with respect to
Article VII. In the event the Collateral Custodian receives instructions from
the Collateral Agent, the Servicer or the Borrower which conflict with any
instructions received by the Administrative Agent, the Collateral Custodian
shall rely on and follow the instructions given by the Administrative Agent.
          (ii) The Administrative Agent may direct the Collateral Custodian to
take any such incidental action hereunder. With respect to other actions which
are incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Custodian
requests the consent of the Administrative Agent and the Collateral Custodian
does not receive a consent (either positive or negative) from the Administrative
Agent within 10 Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.
          (iii) The Collateral Custodian shall not be liable for any action
taken, suffered or omitted by it in accordance with the request or direction of
any Secured Party, to the extent that this Agreement provides such Secured Party
the right to so direct the Collateral Custodian, or the Administrative Agent.
The Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has knowledge of such matter or written notice thereof
is received by the Collateral Custodian.

-140-



--------------------------------------------------------------------------------



 



     SECTION 12.03 Merger or Consolidation.
          Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.
     SECTION 12.04 Collateral Custodian Compensation.
          As compensation for its Collateral Custodian activities hereunder, the
Collateral Custodian shall be entitled to the Collateral Custodian Fees from the
Borrower as set forth in the Wells Fargo Fee Letter, payable pursuant to the
extent of funds available therefor pursuant to the provisions of Section 2.04.
The Collateral Custodian’s entitlement to receive the Collateral Custodian Fees
shall cease on the earlier to occur of: (i) its removal as Collateral Custodian
pursuant to Section 12.05, (ii) its resignation as Collateral Custodian pursuant
to Section 12.07 of this Agreement or (iii) the termination of this Agreement.
     SECTION 12.05 Collateral Custodian Removal.
          The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided, notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity until a successor Collateral Custodian
has been appointed and has agreed to act as Collateral Custodian hereunder.
     SECTION 12.06 Limitation on Liability.
          (a) The Collateral Custodian may conclusively rely on and shall be
fully protected in acting upon any certificate, instrument, opinion, notice,
letter, telegram or other document delivered to it and that in good faith it
reasonably believes to be genuine and that has been signed by the proper party
or parties. The Collateral Custodian may rely conclusively on and shall be fully
protected in acting upon (a) the written instructions of any designated officer
of the Administrative Agent or (b) the verbal instructions of the Administrative
Agent.
          (b) The Collateral Custodian may consult counsel satisfactory to it
and the advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the advice or opinion of
such counsel.
          (c) The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties.

-141-



--------------------------------------------------------------------------------



 



          (d) The Collateral Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Custodian shall not be obligated to take any legal
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.
          (e) The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.
          (f) The Collateral Custodian shall not be required to expend or risk
its own funds in the performance of its duties hereunder.
          (g) It is expressly agreed and acknowledged that the Collateral
Custodian is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Collateral
Portfolio.
          (h) Subject in all cases to the last sentence of Section 12.02(c)(i),
in case any reasonable question arises as to its duties hereunder, the
Collateral Custodian may, prior to the occurrence of an Event of Default or the
Facility Maturity Date, request instructions from the Servicer and may, after
the occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Administrative Agent, as applicable. The Collateral Custodian
shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Administrative Agent.
In no event shall the Collateral Custodian be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Custodian has been advised of the
likelihood of such loss or damage and regardless of the form of action.
     SECTION 12.07 Collateral Custodian Resignation.
          Collateral Custodian may resign and be discharged from its duties or
obligations hereunder, not earlier than 90 days after delivery to the
Administrative Agent of written notice of such resignation specifying a date
when such resignation shall take effect. Upon the effective date of such
resignation, or if the Administrative Agent gives Collateral Custodian written
notice of an earlier termination hereof, Collateral Custodian shall (i) be
reimbursed for any costs and expenses Collateral Custodian shall incur in
connection with the termination of its duties under this Agreement and
(ii) deliver all of the Required Loan Documents in the possession of Collateral
Custodian to the Administrative Agent or to such Person as the Administrative
Agent may designate to Collateral Custodian in writing upon the receipt of a
request in the form of Exhibit N; provided that the Borrower shall consent to
any successor Collateral Custodian appointed by the Administrative Agent (such
consent not to be unreasonably withheld).

-142-



--------------------------------------------------------------------------------



 



Notwithstanding anything herein to the contrary, the Collateral Custodian may
not resign prior to a successor Collateral Custodian being appointed.
     SECTION 12.08 Release of Documents.
          (a) Release for Servicing. From time to time and as appropriate for
the enforcement or servicing of any of the Collateral Portfolio, the Collateral
Custodian is hereby authorized (unless and until such authorization is revoked
by the Administrative Agent), upon written receipt from the Servicer of a
request for release of documents and receipt in the form annexed hereto as
Exhibit N, to release to the Servicer within two Business Days of receipt of
such request, the related Required Loan Documents or the documents set forth in
such request and receipt to the Servicer. All documents so released to the
Servicer shall be held by the Servicer in trust for the benefit of the
Collateral Agent, on behalf of the Secured Parties in accordance with the terms
of this Agreement. The Servicer shall return to the Collateral Custodian the
Required Loan Documents or other such documents (i) promptly upon the request of
the Administrative Agent, or (ii) when the Servicer’s need therefor in
connection with such foreclosure or servicing no longer exists, unless the Loan
Asset shall be liquidated, in which case, the Servicer shall deliver an
additional request for release of documents to the Collateral Custodian and
receipt certifying such liquidation from the Servicer to the Collateral Agent,
all in the form annexed hereto as Exhibit N.
          (b) Limitation on Release. The foregoing provision with respect to the
release to the Servicer of the Required Loan Documents and documents by the
Collateral Custodian upon request by the Servicer shall be operative only to the
extent that the Administrative Agent has consented to such release. Promptly
after delivery to the Collateral Custodian of any request for release of
documents, the Servicer shall provide notice of the same to the Administrative
Agent. Any additional Required Loan Documents or documents requested to be
released by the Servicer may be released only upon written authorization of the
Administrative Agent. The limitations of this paragraph shall not apply to the
release of Required Loan Documents to the Servicer pursuant to the immediately
succeeding subsection.
          (c) Release for Payment. Upon receipt by the Collateral Custodian of
the Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit N (which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account as provided in this Agreement), the
Collateral Custodian shall promptly release the related Required Loan Documents
to the Servicer.
     SECTION 12.09 Return of Required Loan Documents.
          The Borrower may, with the prior written consent of the Administrative
Agent (such consent not to be unreasonably withheld), require that the
Collateral Custodian return each Required Loan Document (a) delivered to the
Collateral Custodian in error or (b) released from the Lien of the Collateral
Agent hereunder pursuant to Section 2.16, in each case by submitting to the
Collateral Custodian and the Administrative Agent a written request in the form
of Exhibit N hereto (signed by both the Borrower and the Administrative Agent)
specifying the Collateral Portfolio to be so returned and reciting that the
conditions to such release have been met (and

-143-



--------------------------------------------------------------------------------



 



specifying the Section or Sections of this Agreement being relied upon for such
release). The Collateral Custodian shall upon its receipt of each such request
for return executed by the Borrower and the Administrative Agent promptly, but
in any event within five Business Days, return the Required Loan Documents so
requested to the Borrower.
     SECTION 12.10 Access to Certain Documentation and Information Regarding the
Collateral Portfolio; Audits of Servicer.
          The Collateral Custodian shall provide to the Administrative Agent and
each Lender Agent access to the Required Loan Documents and all other
documentation regarding the Collateral Portfolio including in such cases where
the Administrative Agent and each Lender Agent is required in connection with
the enforcement of the rights or interests of the Secured Parties, or by
applicable statutes or regulations, to review such documentation, such access
being afforded without charge but only (i) upon two Business Days prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
and the Collateral Custodian’s normal security and confidentiality procedures.
Prior to the Closing Date and periodically thereafter at the discretion of the
Administrative Agent and each Lender Agent, the Administrative Agent and each
Lender Agent may review the Servicer’s collection and administration of the
Collateral Portfolio in order to assess compliance by the Servicer with the
Servicing Standard, as well as with this Agreement and may conduct an audit of
the Collateral Portfolio, and Required Loan Documents in conjunction with such a
review. Such review shall be (subject to Section 5.03(d)(ii)) reasonable in
scope and shall be completed in a reasonable period of time. Without limiting
the foregoing provisions of this Section 12.10, from time to time on request of
the Administrative Agent, the Collateral Custodian shall permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct,
at the expense of the Servicer (on behalf of the Borrower), a review of the
Required Loan Documents and all other documentation regarding the Collateral
Portfolio.
     SECTION 12.11 Bailment.
          The Collateral Custodian agrees that, with respect to any Required
Loan Documents at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent and bailee of the Collateral Agent, for
the benefit of the Secured Parties, for purposes of perfecting (to the extent
not otherwise perfected) the Collateral Agent’s security interest in the
Collateral Portfolio and for the purpose of ensuring that such security interest
is entitled to first priority status under the UCC.
[Signature pages to follow.]

-144-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

          THE BORROWER:   FIFTH STREET FUNDING, LLC
      By:           Name:           Title:           Fifth Street Funding, LLC
10 Bank Street, 12th Floor
White Plains, NY 10606
Attention: Bernard D. Berman
Facsimile: (914) 328-4214
Phone: (914) 286-6800
   

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]
Fifth Street Funding, LLC
Loan and Servicing Agreement

 



--------------------------------------------------------------------------------



 



          THE SERVICER:   FIFTH STREET FINANCE CORP.
      By:           Name:           Title:           Fifth Street Finance Corp.
10 Bank Street, 12th Floor
White Plains, NY 10606
Attention: Bernard D. Berman
Facsimile: (914) 328-4214
Phone: (914) 286-6800
   

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]
Fifth Street Funding, LLC
Loan and Servicing Agreement

 



--------------------------------------------------------------------------------



 



          THE TRANSFEROR:   FIFTH STREET FINANCE CORP.
      By:           Name:           Title:           Fifth Street Finance Corp.
10 Bank Street, 12th Floor
White Plains, NY 10606
Attention: Bernard D. Berman
Facsimile: (914) 328-4214
Phone: (914) 286-6800
   

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]
Fifth Street Funding, LLC
Loan and Servicing Agreement

 



--------------------------------------------------------------------------------



 



          THE ADMINISTRATIVE AGENT:   WELLS FARGO SECURITIES, LLC
      By:           Name:           Title:           Wells Fargo Securities, LLC
One Wachovia Center, Mail Code: NC0600
Charlotte, North Carolina 28288
Attention: Kevin Sunday
Facsimile No.: (704) 715-0067
Confirmation No: (704) 374-6230     

Fifth Street Funding, LLC
Loan and Servicing Agreement

 



--------------------------------------------------------------------------------



 



          INSTITUTIONAL LENDER:   WACHOVIA BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:           Wachovia Bank, National
Association
One Wachovia Center, Mail Code: NC0600
Charlotte, North Carolina 28288
Attention: Kevin Sunday
Facsimile No.: (704) 715-0067
Confirmation No: (704) 374-6230
         

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]
Fifth Street Funding, LLC
Loan and Servicing Agreement

 



--------------------------------------------------------------------------------



 



          THE COLLATERAL AGENT: WELLS FARGO BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:           Wells Fargo Bank, National
Association
9062 Old Annapolis Rd.
Columbia, Maryland 21045
Attn: CDO Trust Services—Fifth Street
Funding, LLC
Fax: (281) 667-3933
Phone: (410) 884-2000
           

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]
Fifth Street Funding, LLC
Loan and Servicing Agreement

 



--------------------------------------------------------------------------------



 



          THE ACCOUNT BANK:   WELLS FARGO BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:           Wells Fargo Bank, National
Association
9062 Old Annapolis Rd.
Columbia, Maryland 21045
Attn: CDO Trust Services—Fifth Street
Funding, LLC
Fax: (281) 667-3933
Phone: (410) 884-2000
         

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]
Fifth Street Funding, LLC
Loan and Servicing Agreement

 



--------------------------------------------------------------------------------



 



          THE COLLATERAL CUSTODIAN:   WELLS FARGO BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:           Wells Fargo Bank, National
Association
ABS Custody Vault
1055 10th Avenue SE
MAC N9401-011
Minneapolis, MN 55414
Attention: Corporate Trust Services — Asset-
Backed Securities Vault
Phone: (612) 667-8058
Fax: (612) 667-1080
      With a copy to:
      Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, MN 55479
Attention: Corporate Trust Services — Asset-
Backed Administration
Phone: (612) 667-8058
Fax: (612) 667-3464
      With a copy to:
      Wells Fargo Bank, National Association
9062 Old Annapolis Rd.
Columbia, Maryland 21045
Attn: CDO Trust Services—Fifth Street Funding, LLC
Fax: (281) 667-3933
Phone: (410) 884-2000
                       

Fifth Street Funding, LLC
Loan and Servicing Agreement

 